
  Uganda 1995 (rev. 2017)
  
  

  

  


Preamble


WE THE PEOPLE OF UGANDA:


RECALLING our history which has been characterised by political and constitutional instability;


RECOGNISING our struggles against the forces of tyranny, oppression and exploitation;


COMMITTED to building a better future by establishing a socio-economic and political order through a popular and durable national Constitution based on the principles of unity, peace, equality, democracy, freedom, social justice and progress;


EXERCISING our sovereign and inalienable right to determine the form of governance for our country, and having fully participated in the Constitution-making process;


NOTING that a Constituent Assembly was established to represent us and to debate the Draft Constitution prepared by the Uganda Constitutional Commission and to adopt and enact a Constitution for Uganda:


DO HEREBY, in and through this Constituent Assembly solemnly adopt, enact and give to ourselves and our posterity, this Constitution of the Republic of Uganda, this 22nd day of September, in the year 1995.


FOR GOD AND MY COUNTRY



NATIONAL OBJECTIVES AND DIRECTIVE PRINCIPLES OF STATE POLICY



General



I. Implementation of objectives




i. The following objectives and principles shall guide all organs and agencies of the State, all citizens, organisations and other bodies and persons in applying or interpreting the Constitution or any other law and in taking and implementing any policy decisions for the establishment and promotion of a just, free and democratic society.




ii. The President shall report to Parliament and the nation at least once a year, all steps taken to ensure the realisation of these policy objectives and principles.



Political Objectives



II. Democratic principles




i. The State shall be based on democratic principles which empower and encourage the active  participation of all citizens at all levels in their own governance.




ii. All the people of Uganda shall have access to leadership positions at all levels, subject to the Constitution.




iii. The State shall be guided by the principle of decentralisation and devolution of governmental functions and powers to the people at appropriate levels where they can best manage and direct their own affairs.




iv. The composition of Government shall be broadly representative of the national character and social diversity of the country.




v. All political and civic associations aspiring to manage and direct public affairs shall conform to democratic principles in their internal organisations and practice.




vi. Civic organisations shall retain their autonomy in pursuit of their declared objectives.



III. National unity and stability




i. All organs of State and people of Uganda shall work towards the promotion of national unity, peace and stability.




ii. Every effort shall be made to integrate all the peoples of Uganda while at the same time recognising the existence of their ethnic, religious, ideological, political and cultural diversity.




iii. Everything shall be done to promote a culture of cooperation, understanding, appreciation, tolerance and respect for each other's customs, traditions and beliefs.




iv. There shall be established and nurtured institutions and procedures for the resolution of conflicts fairly and peacefully.




v. The State shall provide a peaceful, secure and stable political environment which is necessary for economic development.



IV. National sovereignty, independence and territorial integrity




i. The State and citizens of Uganda shall at all times defend the independence, sovereignty and territorial integrity of Uganda.




ii. The State and citizens of Uganda shall endeavour to build national strength in political, economic and social spheres to avoid undue dependence on other countries and institutions.




iii. The State shall endeavour to mobilise, organise and empower the Ugandan people to build independent and sustainable foundations for the development of Uganda.



Protection and Promotion of Fundamental and other Human Rights and Freedoms



V. Fundamental and other human rights and freedoms




i. The State shall guarantee and respect institutions which are charged by the State with responsibility for protecting and promoting human rights by providing them with adequate resources to function effectively.




ii. The State shall guarantee and respect the independence of non-governmental organisations which protect and promote human rights.



VI. Gender balance and fair representation of marginalised groups


The State shall ensure gender balance and fair representation of marginalised groups on all constitutional and other bodies.



VII. Protection of the aged


The State shall make reasonable provision for the welfare and maintenance of the aged.



VIII. Provision of adequate resources for organs of government


The distribution of powers and functions as well as checks and balances provided for in the Constitution among various organs and institutions of government shall be supported through the provision of adequate resources for their effective functioning at all levels.



IX. The right to development


In order to facilitate rapid and equitable development, the State shall encourage private initiative and self-reliance.



X. Role of the people in development


The State shall take all necessary steps to involve the people in the formulation and implementation of development plans and programmes which affect them.



XI. Role of the State in development




i. The State shall give the highest priority to the enactment of legislation establishing measures that protect and enhance the right of the people to equal opportunities in development.




ii. The State shall stimulate agricultural, industrial, technological and scientific development by adopting appropriate policies and the enactment of enabling legislation.




iii. In furtherance of social justice, the State may regulate the acquisition, ownership, use and disposition of land and other property, in accordance with the Constitution.



XII. Balanced and equitable development




i. The State shall adopt an integrated and co-ordinated planning approach.




ii. The State shall take necessary measures to bring about balanced development of the different areas of Uganda and between the rural and urban areas.




iii. The State shall take special measures in favour of the development of the least developed areas.



XIII. Protection of natural resources


The State shall protect important natural resources, including land, water, wetlands, minerals, oil fauna and flora on behalf of the people of Uganda.



Social and Economic Objectives



XIV. General social and economic objectives


The State shall endeavour to fulfil the fundamental rights of all Ugandans to social justice and economic development and shall, in particular, ensure that-







a.
all developmental efforts are directed at ensuring the maximum social and cultural well-being of the people; and






b.
all Ugandans enjoy rights and opportunities and access to education, health services, clean and safe water, work, decent shelter, adequate clothing, food security and pension and retirement benefits.





XV. Recognition of role of women in society


The State shall recognise the significant role that women play in society.



XVI. Recognition of the dignity of persons with disabilities


Society and the State shall recognise the right of persons with disabilities to respect and human dignity.



XVII. Recreation and sports


The State shall promote recreation and sports for the citizens of Uganda.



XVIII. Educational objectives




i. The State shall promote free and compulsory basic education.




ii. The State shall take appropriate measures to afford every citizen equal opportunity to attain the highest educational standard possible.




iii. Individuals, religious bodies and other non-governmental organisations shall be free to found and operate educational institutions if they comply with the general educational policy of the country and maintain national standards.



XIX. Protection of the family


The family is the natural and basic unit of society and is entitled to protection by society and the State.



XX. Medical services


The State shall take all practical measures to ensure the provision of basic medical services to the population.



XXI. Clean and safe water


The State shall take all practical measures to promote a good water management system at all levels.



XXII. Food security and nutrition


The State shall-







a.
take appropriate steps to encourage people to grow and store adequate food;






b.
establish national food reserves; and






c.
encourage and promote proper nutrition through mass education and other appropriate means in order to build a healthy State.





XXIII. Natural disasters


The State shall institute an effective machinery for dealing with any hazard or disaster arising out of natural calamities or any situation resulting in general displacement of people or serious disruption of their normal life.



Cultural Objectives



XXIV. Cultural objectives


Cultural and customary values which are consistent with fundamental rights and freedoms, human dignity, democracy, and with the Constitution may be developed and incorporated in aspects of Ugandan life.


The State shall-







a.
promote and preserve those cultural values and practices which enhance the dignity and wellbeing of Ugandans;






b.
encourage the development, preservation and enrichment of all Ugandan languages;






c.
promote the development of a sign language for the deaf; and






d.
encourage the development of a national language or languages.





XXV. Preservation of public property and heritage


The State and citizens shall endeavour to preserve and protect and generally promote, the culture of preservation of public property and Uganda's heritage.



Accountability



XXVI. Accountability




i. All public offices shall be held in trust for the people.




ii. All persons placed in positions of leadership and responsibility shall, in their work, be answerable to the people.




iii. All lawful measures shall be taken to expose, combat and eradicate corruption and abuse or misuse of power by those holding political and other public offices.



The Environment



XXVII. The Environment




i. The State shall promote sustainable development and public awareness of the need to manage land, air, water resources in a balanced and sustainable manner for the present and future generations.




ii. The utilization of the natural resources of Uganda shall be managed in such a way as to meet the development and environmental needs of present and future generations of Ugandans; and in particular, the State shall take all possible measures to prevent or minimise damage and destruction to land, air and water resources resulting from pollution or other causes.




iii. The State shall promote and implement energy policies that will ensure that people's basic needs and those of environmental preservation are met.




iv. The State, including local governments, shall-







a.
create and develop parks, reserves and recreation areas and ensure the conservation of natural resources;






b.
promote the rational use of natural resources so as to safeguard and protect the bio-diversity of Uganda.





Foreign Policy Objectives



XXVIII. Foreign policy objectives




i. The foreign policy of Uganda shall be based on the principles of-







a.
promotion of the national interest of Uganda;






b.
respect for international law and treaty obligations;






c.
peaceful co-existence and non-alignment;






d.
settlement of international disputes by peaceful means;






e.
opposition to all forms of domination, racism and other forms of oppression and exploitation.






ii. Uganda shall actively participate in international and regional organisations that stand for peace and for the well-being and progress of humanity.




iii. The State shall promote regional and pan-African cultural, economic and political cooperation and integration.



Duties of a Citizen



XXIX. Duties of a Citizen


The exercise and enjoyment of rights and freedoms is inseparable from the performance of duties and obligations, and accordingly, it shall be the duty of every citizen-







a.
to be patriotic and loyal to Uganda and to promote its well-being;






b.
to engage in gainful work for the good of that citizen, the family, the common good and to contribute to national development;






c.
to contribute to the well-being of the community where that citizen lives;






d.
to promote responsible parenthood;






e.
to foster national unity and live in harmony with others;






f.
to promote democracy and the rule of law; and






g.
to acquaint himself or herself with the provisions of the Constitution and to uphold and defend the Constitution and the law.





CHAPTER 1. THE CONSTITUTION



1. Sovereignty of the people




1. All power belongs to the people who shall exercise their sovereignty in accordance with this Constitution.




2. Without limiting the effect of clause (1) of this article, all authority in the State emanates from the people of Uganda; and the people shall be governed through their will and consent.




3. All power and authority of Government and its organs derive from this Constitution, which in turn derives its authority from the people who consent to be governed in accordance with this Constitution.




4. The people shall express their will and consent on who shall govern them and how they should be governed, through regular, free and fair elections of their representatives or through referenda.



2. Supremacy of the Constitution




1. This Constitution is the supreme law of Uganda and shall have binding force on all authorities and persons throughout Uganda.




2. If any other law or any custom is inconsistent with any of the provisions of this Constitution, the Constitution shall prevail, and that other law or custom shall, to the extent of the inconsistency, be void.



3. Defence of the Constitution




1. It is prohibited for any person or group of persons to take or retain control of the Government of Uganda, except in accordance with the provisions of this Constitution.




2. Any person who, singly or in concert with others, by any violent or other unlawful means, suspends, overthrows, abrogates or amends this Constitution or any part of it or attempts to do any such act, commits the offence of treason and shall be punished according to law.




3. This Constitution shall not lose its force and effect even where its observance is interrupted by a government established by the force of arms; and in any case, as soon as the people recover their liberty, its observance shall be re-established and all persons who have taken part in any rebellion or other activity which resulted in the interruption of the observance, shall be tried in accordance with this Constitution and other laws consistent with it.




4. All citizens of Uganda shall have the right and duty at all times-







a.
to defend this Constitution, and in particular, to resist any person or group of persons seeking to overthrow the established constitutional order; and






b.
to do all in their power to restore this Constitution after it has been suspended, overthrown, abrogated or amended contrary to its provisions.






5. Any person or group of persons who, as required by clause (4) of this article, resists the suspension, overthrow, abrogation or amendment of this Constitution commits no offence.




6. Where a person referred to in clause (5) of this article is punished for any act done under that clause, the punishment shall, on the restoration of this Constitution, be considered void from the time it was imposed and that person shall be taken to be absolved from all liabilities arising out of the punishment.



4. Promotion of public awareness of Constitution


The State shall promote public awareness of this Constitution by-







a.
translating it into Ugandan languages and disseminating it as widely as possible; and






b.
providing for the teaching of the Constitution in all educational institutions and armed forces training institutions and regularly transmitting and publishing programmes through the media generally.





CHAPTER 2. THE REPUBLIC



5. The Republic of Uganda




1. Uganda is one Sovereign State and a Republic.




2. Subject to article 178 of this Constitution, Uganda shall consist of-







a.
regions administered by regional governments when districts have agreed to form regions as provided for in this Constitution;






b.
Kampala; and






c.
the districts of Uganda;




as specified in the First Schedule to this Constitution, and such other districts as may be established in accordance with this Constitution or any other law.




3. The territorial boundary of Uganda shall be as delineated in the Second Schedule to this Constitution.




4. Kampala, located in Buganda shall be the capital city for Uganda and shall be administered by the Central Government.




5. The territorial boundary of Kampala shall be delineated by Act of Parliament.




6. Parliament shall, by law, make provision for the administration and development of Kampala as the capital city.



6. Official language




1. The official language of Uganda is English.




2. Swahili shall be the second official language in Uganda to be used in such circumstances as Parliament may by law prescribe.




3. Subject to this article, any other language may be used as a medium of instruction in schools or other educational institutions or for legislative, administrative or judicial purposes as Parliament may by law prescribe.



7. Non-adoption of State religion


Uganda shall not adopt a State religion.



8. National symbols and seals


The National Flag, the National Coat of Arms, the Public Seal, the National Anthem and the seals of the Courts of Judicature in use immediately before the coming into force of this Constitution, shall continue to be in use.



8A. National Interest




1. Uganda shall be governed based on principles of national interest and common good enshrined in the national objectives and directive principles of state policy.




2. Parliament shall make relevant laws for purposes of giving full effect to clause (1) of this article.



CHAPTER 3. CITIZENSHIP



9. Citizens of Uganda


Every person who, on the commencement of this Constitution, is a citizen of Uganda shall continue to be such a citizen.



10. Citizenship by birth


The following persons shall be citizens of Uganda by birth-







a.
every person born in Uganda one of whose parents or grandparents is or was a member of any of the indigenous communities existing and residing within the borders of Uganda as at the first day of February, 1926 and set out in the Third Schedule to this Constitution; and






b.
every person born in or outside Uganda one of whose parents or grandparents was at the time of birth of that person a citizen of Uganda by birth.





11. Foundlings and adopted children




1. A child of not more than five years of age found in Uganda, whose parents are not known, shall be presumed to be a citizen of Uganda by birth.




2. A child under the age of eighteen years neither of whose parents is a citizen of Uganda, who is adopted by a citizen of Uganda shall, on application, be registered as a citizen of Uganda.



12. Citizenship by registration




1. Every person born in Uganda-







a.
at the time of whose birth-









i.
neither of his or her parents and none of his or her grandparents had diplomatic status in Uganda; and






ii.
neither of his or her parents and none of his or her grandparents was a refugee in Uganda; and






b.
who has lived continuously in Uganda since the ninth day of October, 1962,




shall, on application, be entitled to be registered as a citizen of Uganda.




2. The following persons shall, upon application, be registered as citizens of Uganda-







a.
every person married to a Uganda citizen upon proof of a legal and subsisting marriage of three years or such other period prescribed by Parliament;






b.
every person who has legally and voluntarily migrated to and has been living in Uganda for at least ten years or such other period prescribed by Parliament;






c.
every person who, on the commencement of this Constitution, has lived in Uganda for at least twenty years.






3. Paragraph (a) of clause (2) of this article applies also to a person who was married to a citizen of Uganda who, but for his or her death, would have continued to be a citizen of Uganda under this Constitution.




4. Where a person has been registered as a citizen of Uganda under paragraph (a) of clause (2) of this article and the marriage by virtue of which that person was registered is-







a.
annulled or otherwise declared void by a court or tribunal of competent jurisdiction; or






b.
dissolved,




that person shall, unless he or she renounces that citizenship, continue to be a citizen of Uganda.



13. Citizenship by naturalisation


Parliament shall by law provide for the acquisition and loss of citizenship by naturalisation.



14. Loss of citizenship by registration


A person may be deprived of his or her citizenship if acquired by registration, on any of the following grounds-







a.
[Repealed]






b.
voluntary service in the armed forces or security forces of a country hostile to, or at war with Uganda;






c.
acquisition of Uganda citizenship by fraud, deceit, bribery, or having made intentional and deliberate false statements in his or her application for citizenship; and






d.
espionage against Uganda.





15. Prohibition of dual citizenship




1. A citizen of Uganda of eighteen years and above, who voluntarily acquires the citizenship of a country other than Uganda may, retain the citizenship of Uganda subject to this Constitution and any law enacted by Parliament.




2. A person who is not a citizen of Uganda may, on acquiring the citizenship of Uganda, subject to this Constitution and any law enacted by Parliament, retain the citizenship of another country.




3. [Repealed]




4. [Repealed]




5. Where the law of a country, other than Uganda, requires a person who marries a citizen of that country to renounce the citizenship of his or her own country by virtue of that marriage, a citizen of Uganda who is deprived of his or her citizenship by virtue of that marriage shall, on the dissolution of that marriage, if he or she thereby loses his or her citizenship acquired by that marriage, become a citizen of Uganda.




6. Parliament shall by law prescribe the circumstances under which-







a.
a citizen of Uganda who acquires the citizenship of another country may retain the citizenship of Uganda;






b.
a citizen of Uganda whose citizenship of origin is of another country and who holds the citizenship of another country may cease to be a citizen of Uganda;






c.
a person who is not a citizen of Uganda may, on acquiring Uganda citizenship retain the citizenship of another country.






7. Parliament shall, by law, prescribe the offices of State which a person who holds the citizenship of another country in addition to the citizenship of Uganda is not qualified to hold.



16. National Citizenship and Immigration Board




1. There shall be a National Citizenship and Immigration Board.




2. The Board shall consist of a Chairperson, a Deputy Chairperson and such other members as Parliament shall by law prescribe.




3. The members of the Board shall-







a.
be persons of high moral character and proven integrity and appointed by the President with the approval of Parliament;






b.
hold office for such period and on such terms and conditions as Parliament shall by law prescribe.






4. The functions of the Board shall be prescribed by Parliament by law.



17. Duties of a citizen




1. It is the duty of every citizen of Uganda-







a.
to respect the national anthem, flag, coat of arms and currency;






b.
to respect the rights and freedoms of others;






c.
to protect children and vulnerable persons against any form of abuse, harassment or ill-treatment;






d.
to protect and preserve public property;






e.
to defend Uganda and to render national service when necessary;






f.
to co-operate with lawful agencies in the maintenance of law and order;






g.
to pay taxes;






h.
to register for electoral and other lawful purposes;






i.
to combat corruption and misuse or wastage of public property; and






j.
to create and protect a clean and healthy environment;






k.
to perform such other national duties and obligations as Parliament may by law prescribe.






2. It is the duty of all able-bodied citizens to undergo military training for the defence of this Constitution and the protection of the territorial integrity of Uganda whenever called upon to do so; and the State shall ensure that facilities are available for such training.




3. Parliament may, in the case of any duty or obligation under clause (1), prescribe a penalty for contravention of that duty or obligation.



18. Registration of births, marriages and deaths


The State shall register every birth, marriage and death occurring in Uganda.



19. Citizenship of parent dying before birth of person




1. A reference in this Chapter to the citizenship of the parent of a person at the time of the birth of that person shall, in relation to a person born after the death of the parent, be construed as a reference to the citizenship of the parent at the time of the parent's death.




2. For the purposes of clause (1) of this article, where the death occurred before the coming into force of this Constitution, the citizenship that the parent would have had if he or she had died on the coming into force of this Constitution, shall be taken to be his or her citizenship at the time of his or her death.



CHAPTER 4. PROTECTION AND PROMOTION OF FUNDAMENTAL AND OTHER HUMAN RIGHTS AND FREEDOMS



General



20. Fundamental and other human rights and freedoms




1. Fundamental rights and freedoms of the individual are inherent and not granted by the State.




2. The rights and freedoms of the individual and groups enshrined in this Chapter shall be respected, upheld and promoted by all organs and agencies of Government and by all persons.



21. Equality and freedom from discrimination




1. All persons are equal before and under the law in all spheres of political, economic, social and cultural life and in every other respect and shall enjoy equal protection of the law.




2. Without prejudice to clause (1) of this article, a person shall not be discriminated against on the ground of sex, race, colour, ethnic origin, tribe, birth, creed or religion, or social or economic standing, political opinion or disability.




3. For the purposes of this article, "discriminate" means to give different treatment to different persons attributable only or mainly to their respective descriptions by sex, race, colour, ethnic origin, tribe, birth, creed or religion, or social or economic standing, political opinion or disability.




4. Nothing in this article shall prevent Parliament from enacting laws that are necessary for-







a.
implementing policies and programmes aimed at redressing social, economic or educational or other imbalance in society; or






b.
making such provision as is required or authorised to be made under this Constitution; or






c.
providing for any matter acceptable and demonstrably justified in a free and democratic society.






5. Nothing shall be taken to be inconsistent with this article which is allowed to be done under any provision of this Constitution.



22. Protection of right to life




1. No person shall be deprived of life intentionally except in execution of a sentence passed in a fair trial by a court of competent jurisdiction in respect of a criminal offence under the laws of Uganda and the conviction and sentence have been confirmed by the highest appellate court.




2. No person has the right to terminate the life of an unborn child except as may be authorised by law.



23. Protection of personal liberty




1. No person shall be deprived of personal liberty except in any of the following cases-







a.
in execution of the sentence or order of a court, whether established for Uganda or another country or of an international court or tribunal in respect of a criminal offence of which that person has been convicted; or of an order of a court punishing the person for contempt of court;






b.
in execution of the order of a court made to secure the fulfillment of any obligation imposed on that person by law;






c.
for the purpose of bringing that person before a court in execution of the order of a court or upon reasonable suspicion that that person has committed or is about to commit a criminal offence under the laws of Uganda;






d.
for the purpose of preventing the spread of an infectious or contagious disease;






e.
in the case of a person who has not attained the age of eighteen years, for the purpose of the education or welfare of that person;






f.
in the case of a person who is, or is reasonably suspected to be, of unsound mind or addicted to drugs or alcohol, for the purpose of the care or treatment of that person or the protection of the community;






g.
for the purpose of preventing the unlawful entry of that person into Uganda, or for the purpose of effecting the expulsion, extradition or other lawful removal of that person from Uganda or for the purpose of restricting that person while being conveyed through Uganda in the course of the extradition or removal of that person as a convicted prisoner from one country to another; or






h.
as may be authorised by law, in any other circumstances similar to any of the cases specified in paragraphs (a) to (g) of this clause.






2. A person arrested, restricted or detained shall be kept in a place authorised by law.




3. A person arrested, restricted or detained shall be informed immediately, in a language that the person understands, of the reasons for the arrest, restriction or detention and of his or her right to a lawyer of his or her choice.




4. A person arrested or detained-







a.
for the purpose of bringing him or her before a court in execution of an order of a court; or






b.
upon reasonable suspicion of his or her having committed or being about to commit a criminal offence under the laws of Uganda,




shall, if not earlier released, be brought to court as soon as possible but in any case not later than forty-eight hours from the time of his or her arrest.




5. Where a person is restricted or detained-







a.
the next-of-kin of that person shall, at the request of that person, be informed as soon as practicable of the restriction or detention;






b.
the next-of-kin, lawyer and personal doctor of that person shall be allowed reasonable access to that person; and






c.
that person shall be allowed access to medical treatment including, at the request and at the cost of that person, access to private medical treatment.






6. Where a person is arrested in respect of a criminal offence-







a.
the person is entitled to apply to the court to be released on bail and the court may grant that person bail on such conditions as the court considers reasonable;






b.
in the case of an offence which is triable by the High Court as well as by a subordinate court, if that person has been remanded in custody in respect of the offence for sixty days before trial, that person shall be released on bail on such conditions as the court considers reasonable;






c.
in the case of an offence triable only by the High Court, if that person has been remanded in custody for one hundred and eighty days before the case is committed to the High Court, that person shall be released on bail on such conditions as the court considers reasonable;






7. A person unlawfully arrested, restricted or detained by any other person or authority, shall be entitled to compensation from that other person or authority whether it is the State or an agency of the State or other person or authority.




8. Where a person is convicted and sentenced to a term of imprisonment for an offence, any period he or she spends in lawful custody in respect of the offence before the completion of his or her trial shall be taken into account in imposing the term of imprisonment.




9. The right to an order of habeas corpus shall be inviolable and shall not be suspended.



24. Respect for human dignity and protection from inhuman treatment


No person shall be subjected to any form of torture, cruel, inhuman or degrading treatment or punishment.



25. Protection from slavery, servitude and forced labour




1. No person shall be held in slavery or servitude.




2. No person shall be required to perform forced labour.




3. For the purposes of this article, "forced labour" does not include-







a.
any labour required in consequence of the sentence or order of a court;






b.
any labour required of any person while that person is lawfully detained which, though not required in consequence of the sentence or order of a court, is reasonably necessary in the interests of hygiene or for the maintenance of the place at which the person is detained;






c.
any labour required of a member of a disciplined force as part of that member's duties as such or, in the case of a person who has conscientious objections to service as a member of a naval, military or air force, any labour which that person is required by law to perform in place of that service;






d.
any labour required during any period when Uganda is at war or in case of any emergency or calamity which threatens the life and well-being of the community, to the extent that the requiring of the labour is reasonably justifiable in the circumstances of any situation arising or existing during the period or as a result of the emergency or calamity, for the purpose of dealing with that situation; or






e.
any labour reasonably required as part of reasonable and normal communal or other civic obligations.





26. Protection from deprivation of property




1. Every person has a right to own property either individually or in association with others.




2. No person shall be compulsorily deprived of property or any interest in or right over property of any description except where the following conditions are satisfied-







a.
the taking of possession or acquisition is necessary for public use or in the interest of defence, public safety, public order, public morality or public health; and






b.
the compulsory taking of possession or acquisition of property is made under a law which makes provision for-









i.
prompt payment of fair and adequate compensation, prior to the taking of possession or acquisition of the property; and






ii.
a right of access to a court of law by any person who has an interest or right over the property.





27. Right to privacy of person, home and other property




1. No person shall be subjected to-







a.
unlawful search of the person, home or other property of that person; or






b.
unlawful entry by others of the premises of that person.






2. No person shall be subjected to interference with the privacy of that person's home, correspondence, communication or other property.



28. Right to a fair hearing




1. In the determination of civil rights and obligations or any criminal charge, a person shall be entitled to a fair, speedy and public hearing before an independent and impartial court or tribunal established by law.




2. Nothing in clause (1) of this article shall prevent the court or tribunal from excluding the press or the public from all or any proceedings before it for reasons of morality, public order or national security, as may be necessary in a free and democratic society.




3. Every person who is charged with a criminal offence shall-







a.
be presumed to be innocent until proved guilty or until that person has pleaded guilty;






b.
be informed immediately, in a language that the person understands of the nature of the offence;






c.
be given adequate time and facilities for the preparation of his or her defence;






d.
be permitted to appear before the court in person or, at that person's own expense, by a lawyer of his or her choice;






e.
in the case of any offence which carries a sentence of death or imprisonment for life, be entitled to legal representation at the expense of the State;






f.
be afforded, without payment by that person, the assistance of an interpreter if that person cannot understand the language used at the trial;






g.
be afforded facilities to examine witnesses and to obtain the attendance of other witnesses before the court.






4. Nothing done under the authority of any law shall be held to be inconsistent with-







a.
paragraph (a) of clause (3) of this article, to the extent that the law in question imposes upon any person charged with a criminal offence, the burden of proving particular facts;






b.
paragraph (g) of clause (3) of this article, to the extent that the law imposes conditions that must be satisfied if witnesses called to testify on behalf of an accused are to be paid their expenses out of public funds.






5. Except with his or her consent, the trial of any person shall not take place in the absence of that person unless the person so conducts himself or herself as to render the continuance of the proceedings in the presence of that person impracticable and the court makes an order for the person to be removed and the trial to proceed in the absence of that person.




6. A person tried for any criminal offence, or any person authorised by him or her, shall, after the judgment in respect of that offence, be entitled to a copy of the proceedings upon payment of a fee prescribed by law.




7. No person shall be charged with or convicted of a criminal offence which is founded on an act or omission that did not at the time it took place constitute a criminal offence.




8. No penalty shall be imposed for a criminal offence that is severer in degree or description than the maximum penalty that could have been imposed for that offence at the time when it was committed.




9. A person who shows that he or she has been tried by a competent court for a criminal offence and convicted or acquitted of that offence, shall not again be tried for the offence or for any other criminal offence of which he or she could have been convicted at the trial for that offence, except upon the order of a superior court in the course of appeal or review proceedings relating to the conviction or acquittal.




10. No person shall be tried for a criminal offence if the person shows that he or she has been pardoned in respect of that offence.




11. Where a person is being tried for a criminal offence, neither that person nor the spouse of that person shall be compelled to give evidence against that person.




12. Except for contempt of court, no person shall be convicted of a criminal offence unless the offence is defined and the penalty for it prescribed by law.



29. Protection of freedom of conscience, expression, movement, religion, assembly and association




1. Every person shall have the right to-







a.
freedom of speech and expression, which shall include freedom of the press and other media;






b.
freedom of thought, conscience and belief which shall include academic freedom in institutions of learning;






c.
freedom to practise any religion and manifest such practice which shall include the right to belong to and participate in the practices of any religious body or organisation in a manner consistent with this Constitution;






d.
freedom to assemble and to demonstrate together with others peacefully and unarmed and to petition; and






e.
freedom of association which shall include the freedom to form and join associations or unions, including trade unions and political and other civic organisations.






2. Every Ugandan shall have the right-







a.
to move freely throughout Uganda and to reside and settle in any part of Uganda;






b.
to enter, leave and return to, Uganda; and






c.
to a passport or other travel document.





30. Right to education


All persons have a right to education.



31. Rights of the family




1. A man and a woman are entitled to marry only if they are each of the age of eighteen years and above and are entitled at that age-







a.
to found a family; and






b.
to equal rights at and in marriage, during marriage, and at its dissolution.






2. Parliament shall make appropriate laws for the protection of the rights of widows and widowers to inherit the property of their deceased spouses and to enjoy parental rights over their children.




2a. Marriage between persons of the same sex is prohibited.




3. Marriage shall be entered into with the free consent of the man and woman intending to marry.




4. It is the right and duty of parents to care for and bring up their children.




5. Children may not be separated from their families or the persons entitled to bring them up against the will of their families or of those persons, except in accordance with the law.



32. Affirmative action in favour of marginalised groups




1. Notwithstanding anything in this Constitution, the State shall take affirmative action in favour of groups marginalised on the basis of gender, age, disability or any other reason created by history, tradition or custom, for the purpose of redressing imbalances which exist against them.




2. Laws, cultures, customs and traditions which are against the dignity, welfare or interest of women or any other marginalised group to which clause (1) relates or which undermine their status, are prohibited by this Constitution.




3. There shall be a Commission called the Equal Opportunities Commission whose composition and functions shall be determined by an Act of Parliament.




4. The Equal Opportunities Commission shall be established within one year after the coming into force of the Constitution (Amendment) Act, 2005.




5. Parliament shall make laws for the purpose of giving full effect to this article.



33. Rights of women




1. Women shall be accorded full and equal dignity of the person with men.




2. The State shall provide the facilities and opportunities necessary to enhance the welfare of women to enable them to realise their full potential and advancement.




3. The State shall protect women and their rights, taking into account their unique status and natural maternal functions in society.




4. Women shall have the right to equal treatment with men and that right shall include equal opportunities in political, economic and social activities.




5. Without prejudice to article 32 of this Constitution, women shall have the right to affirmative action for the purpose of redressing the imbalances created by history, tradition or custom.



34. Rights of children




1. Subject to laws enacted in their best interests, children shall have the right to know and be cared for by their parents or those entitled by law to bring them up.




2. A child is entitled to basic education which shall be the responsibility of the State and the parents of the child.




3. No child shall be deprived by any person of medical treatment, education or any other social or economic benefit by reason of religious or other beliefs.




4. Children are entitled to be protected from social or economic exploitation and shall not be employed in or required to perform work that is likely to be hazardous or to interfere with their education or to be harmful to their health or physical, mental, spiritual, moral or social development.




5. For the purposes of clause (4) of this article, children shall be persons under the age of sixteen years.




6. A child offender who is kept in lawful custody or detention shall be kept separately from adult offenders.




7. The law shall accord special protection to orphans and other vulnerable children.



35. Rights of persons with disabilities




1. Persons with disabilities have a right to respect and human dignity and the State and society shall take appropriate measures to ensure that they realise their full mental and physical potential.




2. Parliament shall enact laws appropriate for the protection of persons with disabilities.



36. Protection of rights of minorities


Minorities have a right to participate in decision-making processes and their views and interests shall be taken into account in the making of national plans and programmes.



37. Right to culture and similar rights


Every person has a right as applicable, to belong to, enjoy, practise, profess, maintain and promote any culture, cultural institution, language, tradition, creed or religion in community with others.



38. Civic rights and activities




1. Every Uganda citizen has the right to participate in the affairs of government, individually or through his or her representatives in accordance with law.




2. Every Ugandan has a right to participate in peaceful activities to influence the policies of government through civic organisations.



39. Right to a clean and healthy environment


Every Ugandan has a right to a clean and healthy environment.



40. Economic rights




1. Parliament shall enact laws-







a.
to provide for the right of persons to work under satisfactory, safe and healthy conditions;






b.
to ensure equal payment for equal work without discrimination; and






c.
to ensure that every worker is accorded rest and reasonable working hours and periods of holidays with pay, as well as remuneration for public holidays.






2. Every person in Uganda has the right to practise his or her profession and to carry on any lawful occupation, trade or business.




3. Every worker has a right-







a.
to form or join a trade union of his or her choice for the promotion and protection of his or her economic and social interests;






b.
to collective bargaining and representation; and






c.
to withdraw his or her labour according to law.






4. The employer of every woman worker shall accord her protection during pregnancy and after birth, in accordance with the law.



41. Right of access to information




1. Every citizen has a right of access to information in the possession of the State or any other organ or agency of the State except where the release of the information is likely to prejudice the security or sovereignty of the State or interfere with the right to the privacy of any other person.




2. Parliament shall make laws prescribing the classes of information referred to in clause (1) of this article and the procedure for obtaining access to that information.



42. Right to just and fair treatment in administrative decisions


Any person appearing before any administrative official or body has a right to be treated justly and fairly and shall have a right to apply to a court of law in respect of any administrative decision taken against him or her.



43. General limitation on fundamental and other human rights and freedoms




1. In the enjoyment of the rights and freedoms prescribed in this Chapter, no person shall prejudice the fundamental or other human rights and freedoms of others or the public interest.




2. Public interest under this article shall not permit-







a.
political persecution;






b.
detention without trial;






c.
any limitation of the enjoyment of the rights and freedoms prescribed by this Chapter beyond what is acceptable and demonstrably justifiable in a free and democratic society, or what is provided in this Constitution.





44. Prohibition of derogation from particular human rights and freedoms


Notwithstanding anything in this Constitution, there shall be no derogation from the enjoyment of the following rights and freedoms-







a.
freedom from torture, cruel, inhuman or degrading treatment or punishment;






b.
freedom from slavery or servitude;






c.
the right to fair hearing;






d.
the right to an order of habeas corpus.





45. Human rights and freedoms additional to other rights


The rights, duties, declarations and guarantees relating to the fundamental and other human rights and freedoms specifically mentioned in this Chapter shall not be regarded as excluding others not specifically mentioned.



Human Rights and Freedoms During a State of Emergency



46. Effect of laws enacted for state of emergency




1. An Act of Parliament shall not be taken to contravene the rights and freedoms guaranteed in this Chapter, if that Act authorises the taking of measures that are reasonably justifiable for dealing with a state of emergency.




2. The provisions of any enactment other than an Act of Parliament dealing with a state of emergency declared under this Constitution shall apply only to that part of Uganda where the emergency exists.




3. Without prejudice to clause (1) of this article, an Act enacted in accordance with that clause may make provision for the detention of persons where necessary for the purposes of dealing with the emergency.



47. Detention under emergency laws


Where a person is restricted or detained under a law made for the purpose of a state of emergency, the following provisions shall apply-







a.
he or she shall, within twenty-four hours after the commencement of the restriction or detention, be furnished with a statement in writing specifying the grounds upon which he or she is restricted or detained;






b.
the spouse or next-of-kin of or other person named by the person restricted or detained shall be informed of the restriction or detention and allowed access to the person within seventy-two hours after the commencement of the restriction or detention.






c.
not more than thirty days after the commencement of his or her restriction or detention, a notification shall be published in the Gazette and in the media stating that he or she has been restricted or detained and giving particulars of the provisions of the law under which his or her restriction or detention is authorised and the grounds of his or her restriction or detention.





48. Review by Uganda Human Rights Commission




1. The Uganda Human Rights Commission shall review the case of a person who is restricted or detained and to whom article 47 of this Constitution applies, not later than twenty-one days after the commencement of the restriction or detention, and after that, at intervals of not more than thirty days.




2. A person who is restricted or detained shall be permitted and afforded every possible facility-







a.
to consult a lawyer of his or her choice or any group of persons who shall be permitted to make representations to the Uganda Human Rights Commission for the review of his or her case;






b.
to appear in person or by a lawyer of his or her choice at the hearing or review of his or her case.






3. On a review of the case, the Uganda Human Rights Commission may order the release of that person, or uphold the grounds of the restriction or detention.



49. Report to Parliament




1. In every month in which there is a sitting of Parliament, the Minister responsible shall make a report to Parliament in respect of-







a.
the number of persons restricted or detained under the state of emergency; and






b.
the action taken in compliance with the findings of the Uganda Human Rights Commission.






2. The Minister responsible shall publish every month in the Gazette and in the media-







a.
the number and names and addresses of the persons restricted or detained;






b.
the number of cases reviewed by the Uganda Human Rights Commission; and






c.
the action taken in compliance with the findings of the Uganda Human Rights Commission.






3. For the avoidance of doubt, it is declared that at the end of the emergency declared under this Constitution, any person in or under restriction, detention or custody as a result of the declaration of emergency, shall be released immediately, unless charged with a criminal offence in a court of law.



Enforcement of Rights and Freedoms by Courts



50. Enforcement of rights and freedoms by courts




1. Any person who claims that a fundamental or other right or freedom guaranteed under this Constitution has been infringed or threatened, is entitled to apply to a competent court for redress which may include compensation.




2. Any person or organisation may bring an action against the violation of another person's or group's human rights.




3. Any person aggrieved by any decision of the court may appeal to the appropriate court.




4. Parliament shall make laws for the enforcement of the rights and freedoms under this Chapter.



Uganda Human Rights Commission



51. Uganda Human Rights Commission




1. There shall be a Commission called the Uganda Human Rights Commission.




2. The Commission shall be composed of a Chairperson and not less than three other persons appointed by the President with the approval of Parliament.




3. The Chairperson of the Commission shall be a Judge of the High Court or a person qualified to hold that office.




4. The Chairperson and members of the Commission shall be persons of high moral character and proven integrity and shall serve for a period of six years and be eligible for reappointment.



52. Functions of Human Rights Commission




1. The Commission shall have the following functions-







a.
to investigate, at its own initiative or on a complaint made by any person or group of persons against the violation of any human right;






b.
to visit jails, prisons, and places of detention or related facilities with a view to assessing and inspecting conditions of the inmates and make recommendations;






c.
to establish a continuing programme of research, education and information to enhance respect of human rights;






d.
to recommend to Parliament effective measures to promote human rights, including provision of compensation to victims of violations of human rights, or their families;






e.
to create and sustain within society the awareness of the provisions of this Constitution as the fundamental law of the people of Uganda;






f.
to educate and encourage the public to defend this Constitution at all times against all forms of abuse and violation;






g.
to formulate, implement and oversee programmes intended to inculcate in the citizens of Uganda awareness of their civic responsibilities and an appreciation of their rights and obligations as free people;






h.
to monitor the Government's compliance with international treaty and convention obligations on human rights; and






i.
to perform such other functions as may be provided by law.






2. The Uganda Human Rights Commission shall publish periodical reports on its findings and submit annual reports to Parliament on the state of human rights and freedoms in the country.




3. In the performance of its functions, the Uganda Human Rights Commission shall-







a.
establish its operational guidelines and rules of procedure;






b.
request the assistance of any department, bureau, office, agency or person in the performance of its functions; and






c.
observe the rules of natural justice.





53. Powers of the Commission




1. In the performance of its functions, the Commission shall have the powers of a court-







a.
to issue summons or other orders requiring the attendance of any person before the Commission and the production of any document or record relevant to any investigation by the Commission;






b.
to question any person in respect of any subject matter under investigation before the Commission;






c.
to require any person to disclose any information within his or her knowledge relevant to any investigation by the Commission; and






d.
to commit persons for contempt of its orders.






2. The Commission may, if satisfied that there has been an infringement of a human right or freedom, order-







a.
the release of a detained or restricted person;






b.
payment of compensation; or






c.
any other legal remedy or redress.






3. A person or authority dissatisfied with an order made by the Commission under clause (2) of this article, has a right to appeal to the High Court.




4. The Commission shall not investigate-







a.
any matter which is pending before a court or judicial tribunal; or






b.
a matter involving the relations or dealings between the Government and the Government of any foreign State or international organisation; or






c.
a matter relating to the exercise of the prerogative of mercy.





54. Independence of the Commission


Subject to this Constitution, the Commission shall be independent and shall not, in the performance of its duties, be subject to the direction or control of any person or authority.



55. Expenses of Commission




1. The Commission shall be self-accounting and all the administrative expenses of the Commission including salary, allowances and pensions payable to persons serving with the Commission shall be charged on the Consolidated Fund.




2. The Chairperson and other members of the Commission shall be paid such salaries and allowances as Parliament may prescribe.



56. Removal of Commissioners


The provisions of this Constitution relating to the removal of a Judge of the High Court from office shall, with the necessary modifications, apply to the removal from office of a member of the Commission.



57. Staff of Commission


The appointment of the officers and other employees of the Commission shall be made by the Commission in consultation with the Public Service Commission.



58. Parliament to make laws regarding functions of Commission


Parliament may make laws to regulate and facilitate the performance of the functions of the Uganda Human Rights Commission.



CHAPTER 5. REPRESENTATION OF THE PEOPLE



Right to vote



59. Right to vote




1. Every citizen of Uganda of eighteen years of age or above, has a right to vote.




2. It is the duty of every citizen of Uganda of eighteen years of age or above, to register as a voter for public elections and referenda.




3. The State shall take all necessary steps to ensure that all citizens qualified to vote, register and exercise their right to vote.




4. Parliament shall make laws to provide for the facilitation of citizens with disabilities to register and vote.



Electoral Commission



60. Electoral Commission




1. There shall be an Electoral Commission which shall consist of a Chairperson, a Deputy Chairperson and five other members appointed by the President with the approval of Parliament.




2. Members of the Commission shall be persons of high moral character, proven integrity and who possess considerable experience and demonstrated competence in the conduct of public affairs.




3. The members of the Commission shall hold office for seven years and their appointment may be renewed for one more term only.




4. If the appointment of a member of the Commission is being renewed, the renewal shall be done at least three months before the expiry of the first term.




5. A person holding any of the following offices shall relinquish his or her position in that office on appointment as a member of the Commission-







a.
a member of Parliament; or






b.
a member of a local government council; or






c.
a member of the executive of a political party or political organisation; or






d.
a public officer.






6. Members of the Commission shall be paid such emoluments as Parliament may determine.




7. If a member of the Commission is absent or dies, the President shall, with the approval of Parliament, appoint a person qualified in terms of this article to act in his or her place until that person is able again to resume his or her duties or as the case may be, until a new person is appointed to fill the vacancy.




8. A member of the Commission may be removed from office by the President only for-







a.
inability to perform the functions of his or her office arising out of physical or mental incapacity;






b.
misbehaviour or misconduct; or






c.
incompetence.






9. Any question for the removal of a member of the Electoral Commission shall be referred to a tribunal appointed by the President, and the President may remove the member if the tribunal recommends that the member should be removed on any of the grounds specified in clause (8) of this article.




10. Where the question for removal of a member involves an allegation that the member of the Electoral Commission is incapable of performing the functions of his or her office arising from physical or mental incapacity, the President shall, on the advice of the head of the Health Services of Uganda, appoint a medical board which shall investigate the m atter and report its findings to the President, with a copy to the tribunal.




11. Where a tribunal is appointed by the President under clause (9) of this article in respect of any member of the Electoral Commission, the President shall suspend that member from performing the functions of his or her office.




12. A suspension under clause (11) of this article shall cease to have effect if the tribunal advises the President that the member suspended should not be removed.



61. Functions of Electoral Commission




1. The Electoral Commission shall have the following functions-







a.
to ensure that regular, free and fair elections are held;






b.
to organise, conduct and supervise elections and referenda in accordance with this Constitution;






c.
to demarcate constituencies in accordance with the provisions of this Constitution;






d.
to ascertain, publish and declare in writing under its seal the results of the elections and referenda;






e.
to compile, maintain, revise and update the voters' register;






f.
to hear and determine election complaints arising before and during polling;






g.
to formulate and implement voter educational programmes relating to elections; and






h.
to perform such other functions as may be prescribed by Parliament by law.






2. The Electoral Commission shall hold presidential, general parliamentary and local government council elections within the first thirty days of the last one hundred and twenty two days before the expiration of the term of President, Parliament or local government council as the case may be.




3. Except where it is impracticable to do so, the Electoral Commission shall hold general parliamentary and local government council elections on the same day.




4. Subject to this Constitution, the Electoral Commission shall, in accordance with the law, determine the dates for holding the elections referred to in clause (2).



62. Independence of the Commission


Subject to the provisions of this Constitution, the Commission shall be independent and shall, in the performance of its functions, not be subject to the direction or control of any person or authority.



63. Constituencies




1. Subject to clauses (2) and (3) of this article, Uganda shall be divided into as many constituencies for the purpose of election of members of Parliament as Parliament may prescribe; and each constituency shall be represented by one member of Parliament.




2. When demarcating constituencies for the purposes of clause (1) of this article, the Electoral Commission shall ensure that each county, as approved by Parliament, has at least one member of Parliament; except that no constituency shall fall within more than one county.




3. Subject to clause (2) of this article, the boundary of a constituency shall be such that the number of inhabitants in the constituency is, as nearly as possible, equal to the population quota.




4. For the purposes of clause (3) of this article, the number of inhabitants of a constituency may be greater or less than the population quota in order to take account of means of communication, geographical features, density of population, area and boundaries of districts.




5. Subject to clause (1) of this article, the Commission shall review the division of Uganda into constituencies within twelve months after the publication of results of a census of the population of Uganda and may as a result re-demarcate the constituencies.




6. Where the boundary of a constituency established under this article is altered as a result of a review, the alteration shall come into effect upon the next dissolution of Parliament.




7. For the purposes of this article, "population quota" means the number obtained by dividing the number of inhabitants of Uganda by the number of constituencies into which Uganda is to be divided under this article.



64. Appeals from decisions of Commission




1. Any person aggrieved by a decision of the Electoral Commission in respect of any of the complaints referred to in paragraph (f) of article 61 of this Constitution, may appeal to the High Court.




2. A person aggrieved by a decision of the Commission in respect of a demarcation of a boundary may appeal to a tribunal consisting of three persons appointed by the Chief Justice; and the Commission shall give effect to the decision of the tribunal.




3. A person aggrieved by a decision of the tribunal made under clause (2) of this article, may appeal to the High Court.




4. A decision of the High Court on an appeal under clause (1) or clause (3) of this article shall be final.




5. Parliament shall make laws providing for procedure for the expeditious disposal of appeals referred to in this article.



65. Staff of Commission


The appointment of officers and employees of the Electoral Commission shall be made by the Commission acting in consultation with the Public Service Commission.



66. Expenses of Commission




1. Parliament shall ensure that adequate resources and facilities are provided to the Commission to enable it to perform its functions effectively.




2. The Commission shall be a self-accounting institution and shall deal directly with the Ministry responsible for finance on matters relating to its finances.




3. The administrative expenses of the Commission, including salaries, allowances and pensions payable to or in respect of persons serving with the Commission, shall be charged on the Consolidated Fund.



67. Organisation of elections




1. The Electoral Commission shall ensure that elections are held at times fixed and notified in advance to the public.




2. No candidate in an election shall be denied reasonable access, and use of State-owned communication media.




3. All presidential candidates shall be given equal time and space on the State-owned media to present their programmes to the people.




4. Parliament shall make laws regulating the use of public resources and institutions during election campaigns.



68. Voting at elections and referenda




1. At a public election or referendum, voting shall, subject to the provisions of this Constitution, be by secret ballot using one ballot box at each polling station for all candidates in an election and for all sides in a referendum.




2. Immediately after the close of the poll, the presiding officer shall proceed to count at the polling station, the ballot papers of that station and record the votes cast in favour of each candidate or question.




3. A candidate is entitled to be present in person or through his or her representatives or polling agents at the polling station throughout the period of voting, counting of the votes and ascertaining of the results of the poll.




4. The presiding officer, the candidates or their representatives and in the case of a referendum, the sides contesting or their agents, if any, shall sign and retain a copy of a declaration stating-







a.
the polling station;






b.
the number of votes cast in favour of each candidate or question;




and the presiding officer shall there and then, announce the results of the voting at that polling station before communicating them to the returning officer.




5. Subject to the provisions of this Constitution, an issue for determination by a referendum shall be taken to be determined by a majority of the votes cast at the referendum.




6. Parliament may by law exempt any public election, other than a Presidential or Parliamentary election, from the requirements of clause (1) that it shall be held by secret ballot.



Political Systems



69. Political systems




1. The people of Uganda shall have the right to choose and adopt a political system of their choice through free and fair elections or referenda.




2. The political systems referred to in clause (1) of this article shall include-







a.
the movement political system;






b.
the multi-party political system; and






c.
any other democratic and representative political system.





70. Movement political system




1. The movement political system is broad based, inclusive and non-partisan and shall conform to the following principles-







a.
participatory democracy;






b.
democracy, accountability and transparency;






c.
accessibility to all positions of leadership by all citizens;






d.
individual merit as a basis for election to political offices.






2. Parliament may-







a.
create organs under the movement political system and define their roles; and






b.
prescribe from time to time, any other democratic principle of the movement political system, as it may consider necessary.





71. Multi-party political system




1. A political party in the multi-party political system shall conform to the following principles-







a.
every political party shall have a national character;






b.
membership of a political party shall not be based on sex, ethnicity, religion, or other sectional division;






c.
the internal organisation of a political party shall conform to the democratic principles enshrined in this Constitution;






d.
members of the national organs of a political party shall be regularly elected from citizens of Uganda in conformity with the provisions of paragraphs (a) and (b) of this article and with due consideration for gender;






e.
political parties shall be required by law to account for the sources and use of their funds and assets;






f.
no person shall be compelled to join a particular party by virtue of belonging to an organisation or interest group.






2. Parliament shall by law prescribe a code of conduct for political organisations and political parties and provide for the establishment of a national consultative forum for political parties and organisations with such functions as Parliament may prescribe.



72. Right to form political parties or political organisations




1. Subject to the provisions of this Constitution, the right to form political parties and any other political organisations is guaranteed.




2. An organisation shall not operate as a political party or organisation unless it conforms to the principles laid down in this Constitution and it is registered.




3. Parliament shall by law regulate the financing and functioning of political organisations.




4. Any person is free to stand for an election as a candidate, independent of a political organisation or political party.




5. Parliament, shall by law, regulate the manner of participation in and financing of elections by individuals seeking political office as independent candidates.



73. Regulations of political organisations




1. Subject to the provisions of this Constitution, but notwithstanding the provisions of paragraph (e) of clause (1) of article 29 and article 43 of this Constitution, during the period when any of the political systems provided for in this Constitution has been adopted, organisations subscribing to other political systems may exist subject to such regulations as Parliament shall by law prescribe.




2. Regulations prescribed under this article shall not exceed what is necessary for enabling the political system adopted to operate.



74. Change of political systems by referenda or elections




1. A referendum shall be held for the purpose of changing the political system-







a.
if requested by a resolution supported by more than half of all members of Parliament; or






b.
if requested by a resolution supported by the majority of the total membership of each of at least one half of all district councils; or






c.
if requested through a petition to the Electoral Commission by at least one-tenth of the registered voters from each of at least two-thirds of the constituencies for which representatives are required to be directly elected under paragraph (a) of clause (1) of article 78 of this Constitution.






2. The political system may also be changed by the elected representatives of the people in Parliament and district councils by resolution of Parliament supported by not less than two thirds of all members of Parliament upon a petition to it supported by not less than two thirds majority of the total membership of each of at least half of all district councils.




3. The resolutions or petitions for the purposes of changing the political system shall be taken only in the fourth year of the term of any Parliament.



75. Prohibition of one-party state


Parliament shall have no power to enact a law establishing a one-party state.



General



76. Parliament to enact laws on elections


Parliament may, subject to the provisions of this Constitution, enact such laws as may be necessary for the purposes of this Chapter, including laws for the registration of voters, the conduct of public elections and referenda and, where necessary, making provision for voting by proxy.



CHAPTER 6. THE LEGISLATURE



Establishment Composition and Functions of Parliament



77. Parliament of Uganda




1. There shall be a Parliament of Uganda.




2. The composition and functions of Parliament shall be as prescribed by this Constitution.




3. Subject to this Constitution, the term of Parliament shall be seven years from the date of its first sitting after a general election.




4. Where there exists a state of war or a state of emergency which would prevent a normal general election from being held, Parliament may, by resolution supported by not less than two-thirds of all members of Parliament, extend the life of Parliament for a period not exceeding six months at a time.



78. Composition of Parliament




1. Parliament shall consist of-







a.
members directly elected to represent constituencies;






b.
one woman representative for every district;






c.
such numbers of representatives of the army, youth, workers, persons with disabilities and other groups as Parliament may determine; and






d.
the Vice-President and Ministers, who, if not already elected members of Parliament, shall be ex-officio members of Parliament without the right to vote on any issue requiring a vote in Parliament.






2. Upon the expiration of a period of ten years after the commencement of this Constitution and thereafter, every five years, Parliament shall review the representation under paragraphs (b) and (c) of clause (1) of this article for the purposes of retaining, increasing, or abolishing any such representation and any other matter incidental to it.




3. The representatives referred to in paragraph (a) of clause (1) of this article shall be elected on the basis of universal adult suffrage and by secret ballot.




4. Parliament shall, by law, prescribe the procedure for elections of representatives referred to in paragraphs (b) and (c) of clause (1) of this article.



79. Functions of Parliament




1. Subject to the provisions of this Constitution, Parliament shall have power to make laws on any matter for the peace, order, development and good governance of Uganda.




2. Except as provided in this Constitution, no person or body other than Parliament shall have power to make provisions having the force of law in Uganda except under authority conferred by an Act of Parliament.




3. Parliament shall protect this Constitution and promote the democratic governance of Uganda.



80. Qualifications and disqualifications of members of Parliament




1. A person is qualified to be a member of Parliament if that person-







a.
is a citizen of Uganda;






b.
is a registered voter; and






c.
has completed a minimum formal education of Advanced Level standard or its equivalent which shall be established in a manner and at a time prescribed by Parliament by law.






2. A person is not qualified for election as a member of Parliament if that person-







a.
is of unsound mind;






b.
is holding or acting in an office the functions of which involve a responsibility for or in connection with the conduct of an election;






c.
is a traditional or cultural leader as defined in clause (6) of article 246 of this Constitution;






d.
has been adjudged or otherwise declared bankrupt under any law in force in Uganda and has not been discharged; or






e.
is under a sentence of death or a sentence of imprisonment exceeding nine months imposed by any competent court without the option of a fine.






f.
has, within the seven years immediately preceding the election, been convicted by a competent court of a crime involving dishonesty or moral turpitude;






g.
has, within the seven years immediately preceding the election, been convicted by a competent court of an offence under any law relating to elections conducted by the Electoral Commission.






3. Under the movement political system, a person elected to Parliament while he or she is a member of a local government council or holds a public office shall resign the office before assuming the office of a member of Parliament.




4. Under the multiparty political system, a public officer or a person employed in any government department or agency of the government or an employee of a local government or any body in which the government has controlling interest, who wishes to stand in a general election as a member of Parliament shall resign his or her office at least ninety days before nomination day.



81. Election of members of Parliament




1. [Repealed]




2. Whenever a vacancy occurs in Parliament, the Clerk to Parliament shall notify the Electoral Commission in writing within ten days after the vacancy has occurred; and a by-election shall be held within sixty days after the Electoral Commission has received notification of the vacancy from the Clerk to Parliament.




2a. W here the seat of a member of Parliament is declared vacant by a court—







a.
the registrar of the court shall transmit to the Clerk to Parliament a copy of the judgment of the court within ten days after the declaration; and






b.
the Clerk to Parliament shall notify the Electoral Commission in writing of the vacancy within ten days after receiving the judgment from the registrar of the court.






3. Notwithstanding clause (2) of this article, a by-election shall not be held within six months before the holding of a general election of Parliament.




4. Every person elected to Parliament shall take and subscribe the oath of allegiance and the oath of member of Parliament specified in the Fourth Schedule to this Constitution.




5. Except for the purpose of taking the oaths referred to in clause (4) of this article, no person shall sit or vote in Parliament before taking and subscribing the oaths.



82. Speaker and Deputy Speaker of Parliament




1. There shall be a Speaker and Deputy Speaker of Parliament.




2. The Speaker and Deputy Speaker shall be elected by members of Parliament from among their number.




3. A person shall not be qualified to be elected a Speaker or Deputy Speaker if he or she is a Vice-President or a Minister.




4. Subject to clause (4) of article 81 of this Constitution, no business shall be transacted in Parliament other than an election to the office of Speaker at any time that office is vacant.




5. The Chief Justice or a Judge designated by the Chief Justice shall preside at an election of a Speaker and the Speaker shall preside at an election of the Deputy Speaker.




6. An election to the office of Deputy Speaker shall be held at the first sitting of Parliament after that office becomes vacant.




7. The Speaker or Deputy Speaker shall vacate his or her office-







a.
if he or she is appointed to any public office;






b.
if he or she becomes a Minister;






c.
if he or she resigns his or her office by writing signed by him or her addressed to the Clerk to Parliament;






d.
if he or she ceases to be a member of Parliament; or






e.
if he or she is removed by resolution of Parliament supported by not less than two-thirds of all members of Parliament.






8. The Speaker and Deputy Speaker shall receive such salaries, allowances and gratuities as may be prescribed by Parliament.




9. The salaries, allowances and gratuities of the Speaker and Deputy Speaker shall be charged on the Consolidated Fund.




10. The Speaker and Deputy Speaker shall each, before assuming the duties of office take and subscribe the oath of Speaker or Deputy Speaker specified in the Fourth Schedule to this Constitution.



82A. Leader of the opposition




1. Under the multi organisations or multiparty form of democracy, there shall be, in Parliament, a leader of the opposition.




2. Parliament shall, by law, prescribe the following in respect of the Leader of the Opposition-







a.
how he or she is chosen and how he or she ceases to hold that office;






b.
his or her status;






c.
his or her role and functions; and






d.
the benefits and privileges attached to his or her office.





83. Tenure of office of members of Parliament




1. A member of Parliament shall vacate his or her seat in Parliament-







a.
if he or she resigns his or her office in writing signed by him or her and addressed to the Speaker;






b.
if such circumstances arise that if that person were not a member of Parliament would cause that person to be disqualified for election as a member of Parliament under article 80 of this Constitution;






c.
subject to the provisions of this Constitution, upon dissolution of Parliament;






d.
if that person is absent from fifteen sittings of Parliament without permission in writing of the Speaker during any period when Parliament is continuously meeting and is unable to offer satisfactory explanation to the relevant Parliamentary Committee for his or her absence;






e.
if that person is found guilty by the appropriate tribunal of violation of the Leadership Code of Conduct and the punishment imposed is or includes the vacation of the office of a member of Parliament;






f.
if recalled by the electorate in his or her constituency in accordance with this Constitution;






g.
if that person leaves the political party for which he or she stood as a candidate for election to Parliament to join another party or to remain in Parliament as an independent member;






h.
if, having been elected to Parliament as an independent candidate, that person joins a political party;






i.
if that person is appointed a public officer.






2. Notwithstanding paragraphs (g) and (h) of clause (1) of this article, membership of a coalition government of which his or her original political party forms part, shall not affect the status of any member of Parliament.




2a. Clause (1) (g) and (h) shall not apply to an independent member joining a political party or political organisation or a member leaving one political party or organisation to join another political party or organisation or become an independent member within twelve months before the end of the term of Parliament to participate in activities or programmes of a political party or political organisation relating to a general election.




2b. Parliament shall by law, prescribe the grounds and procedure that every political party or organisation must follow before terminating a person's membership to a political party or organisation.




3. The provisions of paragraphs (g) and (h) of clause (1) and of clause (2) of this article shall only apply during any period when the multi-party system of government is in operation.



84. Right of recall




1. Subject to the provisions of this article, the electorate of any constituency and of any interest group referred to in article 78 of this Constitution have the right to recall their member of Parliament before the expiry of the term of Parliament.




2. A member of Parliament may be recalled from that office on any of the following grounds-







a.
physical or mental incapacity rendering that member incapable of performing the functions of the office; or






b.
misconduct or misbehaviour likely to bring hatred, ridicule, contempt or disrepute to the office; or






c.
persistent deserting of the electorate without reasonable cause.






3. The recall of a member of Parliament shall be initiated by a petition in writing setting out the grounds relied on and signed by at least two-thirds of the registered voters of the constituency or of the interest group referred to in clause (1) of this article, and shall be delivered to the Speaker.




4. On receipt of the petition referred to in clause (3) of this article, the Speaker shall, within seven days require the Electoral Commission to conduct a public inquiry into the matters alleged in the petition and the Electoral Commission shall expeditiously conduct the necessary inquiry and report its findings to the Speaker.




5. The Speaker shall-







a.
declare the seat vacant, if the Electoral Commission reports that it is satisfied from the inquiry, with the genuineness of the petition; or






b.
declare immediately that the petition was unjustified, if the Commission reports that it is not satisfied with the genuineness of the petition.






6. Subject to the provisions of clauses (2), (3), (4) and (5) of this article, Parliament shall, by law prescribe the procedure to be followed for the recall of a member of Parliament.




7. The right to recall a member of Parliament shall only exist while the movement political system is in operation.



85. Emoluments of members of Parliament




1. A member of Parliament shall be paid such emoluments, such gratuity and pension, and shall be provided with such facilities, as may be determined by Parliament.




2. A member of Parliament shall not hold any office of profit or emolument likely to compromise his or her office.



86. Determination of questions of membership




1. The High Court shall have jurisdiction to hear and determine any question whether-







a.
a person has been validly elected a member of Parliament or the seat of a member of Parliament has become vacant; or






b.
a person has been validly elected as Speaker or Deputy Speaker or having been so elected, has vacated that office.






2. A person aggrieved by the determination of the High Court under this article may appeal to the Court of Appeal.




3. Parliament shall, by law make provision with respect to-







a.
the persons eligible to apply to the High Court for determination of any question under this article; and






b.
the circumstances and manner in which and the conditions upon which any such application may be made.





87. Clerk to Parliament and other staff of Parliament




1. There shall be a public officer designated Clerk to Parliament appointed by the President acting in accordance with the advice of the Public Service Commission.




2. There shall also be such other members of staff as may be necessary for the efficient discharge of the functions of Parliament.




3. The other staff referred to in clause (2) shall be public officers who shall, notwithstanding articles 166 and 172, be appointed, disciplined and removed by the Parliamentary Commission subject to any law made by Parliament.




4. The salary, emoluments and gratuity of the staff of Parliament shall be determined by Parliament subject to article 93 of this Constitution.



87A. Parliamentary Commission


There shall be a Commission called the Parliamentary Commission whose composition and functions shall be prescribed by Parliament by law.



Procedure of Parliament



88. Quorum of Parliament




1. The quorum of Parliament shall be prescribed by the rules of procedure of Parliament made under article 94 of this Constitution.




2. For the avoidance of doubt, the rules of procedure of Parliament may prescribe different quorums for different purposes.



89. Voting in Parliament




1. Except as otherwise prescribed by this Constitution or any law consistent with this Constitution, any question proposed for decision of Parliament shall be determined by a majority of votes of the members present and voting.




2. The person presiding in Parliament shall have neither an original nor a casting vote and if on any question before Parliament the votes are equally divided, the motion shall be lost.



90. Committees of Parliament




1. Parliament shall appoint committees necessary for the efficient discharge of its functions.




2. Parliament shall, by its rules of procedure, prescribe the powers, composition and functions of its committees.




3. In the exercise of their functions under this article, committees of Parliament-







a.
may call any Minister or any person holding public office and private individuals to submit memoranda or appear before them to give evidence;






b.
may co-opt any member of Parliament or employ qualified persons to assist them in the discharge of their functions;






c.
shall have the powers of the High Court for-









i.
enforcing the attendance of witnesses and examining them on oath, affirmation or otherwise;






ii.
compelling the production of documents; and






iii.
issuing a commission or request to examine witnesses abroad.





91. Exercise of legislative powers




1. Subject to the provisions of this Constitution, the power of Parliament to make laws shall be exercised through bills passed by Parliament and assented to by the President.




2. A bill passed by Parliament shall, as soon as possible, be presented to the President for assent.




3. The President shall, within thirty days after a bill is presented to him or her-







a.
assent to the bill; or






b.
return the bill to Parliament with a request that the bill or a particular provision of it be reconsidered by Parliament; or






c.
notify the Speaker in writing that he or she refuses to assent to the bill.






4. Where a bill has been returned to Parliament under paragraph (b) of clause (3) of this article, Parliament shall reconsider it and if passed again, it shall be presented for a second time to the President for assent.




5. Where the President returns the same bill twice under paragraph (b) of clause (3) of this article and the bill is passed for the third time, with the support of at least two-thirds of all members of Parliament, the Speaker shall cause a copy of the bill to be laid before Parliament and the bill shall become law without the assent of the President.




6. Where the President-







a.
refuses to assent to a bill under paragraph (c) of clause (3) of this article, Parliament may reconsider the bill and if passed, the bill shall be presented to the President for assent;






b.
refuses to assent to a bill which has been reconsidered and passed under paragraph (a) of this clause or under clause (4) of this article, the Speaker shall, upon the refusal, if the bill was so passed with the support of at least two-thirds of all members of Parliament, cause a copy of the bill to be laid before Parliament and the bill shall become law without the assent of the President.






7. Where the President fails to do any of the acts specified in clause (3) of this article within the period prescribed in that clause, the President shall be taken to have assented to the bill and at the expiration of that period, the Speaker shall cause a copy of the bill to be laid before Parliament and the bill shall become law without the assent of the President.




8. A bill passed by Parliament and assented to by the President or which has otherwise become law under this article shall be an Act of Parliament and shall be published in the Gazette.



92. Restriction on retrospective legislation


Parliament shall not pass any law to alter the decision or judgement of any court as between the parties to the decision or judgement.



93. Restriction on financial matters


Parliament shall not, unless the bill or the motion is introduced on behalf of the Government-







a.
proceed upon a bill, including an amendment bill, that makes provision for any of the following-









i.
the imposition of taxation or the alteration of taxation otherwise than by reduction; or






ii.
the imposition of a charge on the Consolidated Fund or other public fund of Uganda or the alteration of any such charge otherwise than by reduction; or






iii.
the payment, issue or withdrawal from the Consolidated Fund or other public fund of Uganda of any moneys not charged on that fund or any increase in the amount of that payment, issue or withdrawal; or






iv.
the composition or remission of any debt due to the Government of Uganda; or






b.
proceed upon a motion, including an amendment to a motion, the effect of which would be to make provision for any of the purposes specified in paragraph (a) of this article.





94. Rules of procedure in Parliament




1. Subject to the provisions of this Constitution, Parliament may make rules to regulate its own procedure including the procedure of its committees.




2. Parliament may act notwithstanding a vacancy in its membership.




3. The presence or the participation of a person not entitled to be present or to participate in the proceedings of Parliament shall not by itself, invalidate those proceedings.




4. The rules of procedure of Parliament shall include the following provisions-







a.
the Speaker shall determine the order of business in Parliament and shall give priority to Government business;






b.
a member of Parliament has the right to move a private member's bill;






c.
the member moving the private member's bill shall be afforded reasonable assistance by the department of Government whose area of operation is affected by the bill; and






d.
the office of the Attorney-General shall afford the member moving the private member's bill professional assistance in the drafting of the bill.





95. Sessions of Parliament




1. Where a new Parliament is elected, the President shall, by proclamation, appoint the place and a date not beyond seven days after the expiry of the term of Parliament or of the extended period, as the case may be, for the first sitting of the new Parliament.




2. A session of Parliament shall be held at such place within Uganda and shall commence at such time as the Speaker may, by proclamation, appoint.




3. The Speaker may, after consultation with the President, prorogue Parliament by proclamation.




4. A session of Parliament shall be held at least once a year but the period between one session and the next following session shall be less than twelve months.




5. Notwithstanding any other provision of this article, at least one-third of all members of Parliament may, in writing signed by them, request a meeting of Parliament; and the Speaker shall summon Parliament to meet within twenty-one days after receipt of the request.



96. Dissolution of Parliament


Parliament shall stand dissolved upon the expiration of its term as prescribed by article 77 of this Constitution.



General



97. Parliamentary immunities and privileges


The Speaker, the Deputy Speaker, members of Parliament and any other person participating or assisting in or acting in connection with or reporting the proceedings of Parliament or any of its committees shall be entitled to such immunities and privileges as Parliament shall by law prescribe.



CHAPTER 7. THE EXECUTIVE



The President



98. President of Uganda




1. There shall be a President of Uganda who shall be the Head of State, Head of Government and Commander-in-Chief of the Uganda Peoples' Defence Forces and the Fountain of Honour.




2. The President shall take precedence over all persons in Uganda, and in descending order, the Vice-President, the Speaker and the Chief Justice, shall take precedence over all other persons in Uganda.




3. Before assuming the duties of the office of President, a person elected President shall take and subscribe the oath of allegiance and the presidential oath specified in the Fourth Schedule to this Constitution.




4. While holding office, the President shall not be liable to proceedings in any court.




5. Civil or criminal proceedings may be instituted against a person after ceasing to be President, in respect of anything done or omitted to be done in his or her personal capacity before or during the term of office of that person; and any period of limitation in respect of any such proceedings shall not be taken to run during the period while that person was President.



99. Executive authority of Uganda




1. The executive authority of Uganda is vested in the President and shall be exercised in accordance with this Constitution and the laws of Uganda.




2. The President shall execute and maintain this Constitution and all laws made under or continued in force by this Constitution.




3. It shall be the duty of the President to abide by, uphold and safeguard this Constitution and the laws of Uganda and to promote the welfare of the citizens and protect the territorial integrity of Uganda.




4. Subject to the provisions of this Constitution, the functions conferred on the President by clause (1) of this article may be exercised by the President either directly or through officers subordinate to the President.




5. A statutory instrument or other instrument issued by the President or any person authorised by the President may be authenticated by the signature of a Minister; and the validity of any instrument so authenticated shall not be called in question on the ground that it is not made, issued or executed by the President.



100. Notification of absence of President from Uganda


The President shall, whenever leaving Uganda, notify in writing the Vice-President, the Speaker and the Chief Justice.



101. Presidential addresses




1. The President shall, at the beginning of each session of Parliament, deliver to Parliament an address on the state of the nation.




2. The President may, also, in consultation with the Speaker, address Parliament from time to time, on any matter of national importance.



102. Qualifications and disquaifications of the President




1. A person is qualified for election as President if that person-







a.
is a citizen of Uganda by birth;






b.
is a registered voter; and






c.
has completed a minimum formal education of Advanced Level standard or its equivalent.






2. A person is not qualified for election as President if that person-







a.
is of unsound mind;






b.
is holding or acting in an office the functions of which involve a responsibility for or in connection with the conduct of an election;






c.
is a traditional or cultural leader as defined in article 246(6) of this Constitution;






d.
has been adjudged or otherwise declared bankrupt under any law in force in Uganda and has not been discharged;






e.
is under a sentence of death or a sentence of imprisonment exceeding nine months imposed by any competent court without the option of a fine;






f.
has, within seven years immediately preceding the election, been convicted by a competent court of an offence involving dishonesty or moral turpitude; or






g.
has, within seven years immediately preceding the election, been convicted by a competent court of an offence under any law relating to elections conducted by the Electoral Commission.





103. Election of President




1. The election of the President shall be by universal adult suffrage through a secret ballot.




2. A person shall not be a candidate in a presidential election unless-







a.
that person submits to the Electoral Commission on or before the day appointed as nomination day in relation to the election, a document which is signed by that person nominating him or her as a candidate; and






b.
the nomination is supported by one hundred voters in each of at least two-thirds of all the districts in Uganda.






3. Apart from the election required to be held by clause (2) of article 61 of this Constitution, election of the President shall also be held in the following circumstances-







a.
an election held under clause (6) of article 104 of this Constitution;






b.
an election held under clause (3) of article 105 of this Constitution;






c.
an election held under clause (2) of article 109 of this Constitution; and






d.
an election necessitated by the fact that a normal presidential election could not be held as a result of the existence of a state of war or a state of emergency in which case, the election shall be held within such period as Parliament may, by law, prescribe.






4. A candidate shall not be declared elected as President unless the number of votes cast in favour of that candidate at the presidential election is more than fifty percent of valid votes cast at the election.




5. Where at a presidential election no candidate obtains the percentage of votes specified in clause (4) of this article, a second election shall be held within thirty days after the declaration of the results in which election the two candidates who obtained the highest number of votes shall be the only candidates.




6. The candidate who obtains the highest number of votes in an election under clause (5) of this article shall be declared elected President.




6a. Notwithstanding the provisions of clauses (4) and (6) of this article, where, in a presidential election only one candidate is nominated, after the close of nominations, the Electoral Commission shall declare that candidate elected unopposed.




7. The Electoral Commission shall ascertain, publish and declare in writing under its seal, the results of the presidential election within forty-eight hours from the close of polling.




8. A person elected President during the term of a President shall assume office within twenty four hours after the expiration of the term of the predecessor and in any other case, within twenty four hours after being declared elected as President.




9. Subject to the provisions of this Constitution, Parliament shall by law, prescribe the procedure for the election and assumption of office by a President.



104. Challenging Presidential Election




1. Subject to the provisions of this article, any aggrieved candidate may petition the Supreme Court for an order that a candidate declared by the Electoral Commission elected as President was not validly elected.




2. A petition under clause (1) of this article shall be lodged in the Supreme Court registry within fifteen days after the declaration of the election results.




3. The Supreme Court shall inquire into and determine the petition expeditiously and shall declare its findings and reasons not later than forty five days from the date the petition is filed.




4. Where no petition is filed within the time prescribed under clause (2) of this article, or where a petition having been filed, is dismissed by the Supreme Court, the candidate declared elected shall conclusively be taken to have been duly elected as President.




5. After due inquiry under clause (3) of this article, the Supreme Court may-







a.
dismiss the petition; or






b.
declare which candidate was validly elected; or






c.
annul the election.






6. Where an election is annulled, a fresh election shall be held within sixty days from the date of the annulment.




7. If after a fresh election held under clause (6) of this article there is another petition which succeeds, then the presidential election shall be postponed; and upon the expiry of the term of the incumbent President, the Speaker shall perform the functions of the office of President until a new President is elected and assumes office.




8. For the purposes of this article, clause (4) of article 98 of this Constitution shall not apply.




9. Parliament shall make such laws as may be necessary for the purposes of this article including laws for grounds of annulment and rules of procedure.



105. Tenure of office of President




1. A person elected President under this Constitution shall, subject to clause (3) of this article, hold office for a term of five years.




2. A person shall not hold office as President for more than two terms.




2a. A bill for an Act of Parliament seeking to amend this clause and clause (2) of this article shall not be taken as passed unless-







a.
it is supported at the second and third reading in Parliament by not less than two thirds of all Members of Parliament; and






b.
has been referred to a decision of the people and approved by them in a referendum.






3. The office of President shall become vacant-







a.
on the expiration of the period specified in this article; or






b.
if the incumbent dies or resigns or ceases to hold office under article 107 of this Constitution.






4. The President may, by writing signed by him or her, and addressed to the Chief Justice, resign from office as President.




5. The resignation of the President shall take effect when it is received by the Chief Justice.




6. The Chief Justice shall, immediately upon receiving the resignation of the President under this article, notify the Vice-President, the Speaker and the Electoral Commission of the resignation.



106. Terms and conditions of service of President




1. The President shall be paid a salary and allowances and afforded such other benefits as Parliament shall by law provide.




2. Parliament shall, by law, make provision for the grant of benefits for a President who ceases to hold office otherwise than by being removed under paragraph (a) or (b) of clause (1) of article 107 of this Constitution.




3. The salary, allowances and other benefits granted to a President under this article shall be charged on the Consolidated Fund.




4. The President is exempted from direct personal taxation on allowances and other benefits except on the official salary.




5. The President shall not hold any other public office other than those conferred by this Constitution or any office of profit or emolument likely to compromise the office of President.




6. The salary, allowances and other benefits granted to the President under this article shall not be varied to the disadvantage of the President while he or she holds office.




7. The retirement benefits granted to a President under this article shall not be varied to the disadvantage of the President.



107. Removal of President




1. The President may be removed from office in accordance with this article on any of the following grounds-







a.
abuse of office or wilful violation of the oath of allegiance and the presidential oath or any provision of this Constitution;






b.
misconduct or misbehaviour-









i.
that he or she has conducted himself or herself in a manner which brings or is likely to bring the office of President into hatred, ridicule, contempt or disrepute; or






ii.
that he or she has dishonestly done any act or omission which is prejudicial or inimical to the economy or security of Uganda; or






c.
physical or mental incapacity, namely that he or she is incapable of performing the functions of his or her office by reason of physical or mental incapacity.






2. For the purpose of removal of the President under paragraph (a) or (b) of clause (1) of this article, a notice in writing signed by not less than one-third of all the members of Parliament shall be submitted to the Speaker-







a.
stating that they intend to move a motion for a resolution in Parliament for the removal of the President on the charge that the President has-









i.
wilfully abused his or her office or wilfully violated the oath of allegiance and the Presidential oath or any other provision of this Constitution in terms of paragraph (a) of clause (1) of this article;






ii.
misconducted himself or herself or misbehaved in terms of paragraph (b) of clause (1) of this article; and






b.
setting out the particulars of the charge supported by the necessary documents on which it is claimed that the conduct of the President be investigated for the purposes of his or her removal.






3. The Speaker shall, within twenty-four hours after receipt of the notice referred to in clause (2) of this article, cause a copy to be transmitted to the President and the Chief Justice.




4. The Chief Justice shall, within seven days after receipt of the notice transmitted under clause (3) of this article, constitute a tribunal comprising three Justices of the Supreme Court to investigate the allegation in the notice and to report its findings to Parliament stating whether or not there is a prima facie case for the removal of the President.




5. The President is entitled to appear at the proceedings of the tribunal and to be represented there by a lawyer or other expert or person of his or her choice.




6. If the tribunal determines that there is a prima facie case for the removal of the President under paragraph (a) or (b) of clause (1) of this article, then if Parliament passes the resolution supported by the votes of not less than two-thirds of all members of Parliament, the President shall cease to hold office.




7. For the purposes of the removal of the President on grounds of physical or mental incapacity under paragraph (c) of clause (1) of this article, there shall be submitted to the Speaker a notice in writing signed by not less than one-third of all the members of Parliament-







a.
stating that they intend to move a motion for a resolution in Parliament for the removal of the President from office on grounds of physical or mental incapacity; and






b.
giving particulars of the alleged incapacity.






8. The Speaker shall, within twenty-four hours after receipt of a notice under clause (7) of this article, cause a copy to be transmitted to the President and the Chief Justice.




9. The Chief Justice shall, within seven days after receipt of the notice transmitted under clause (8) of this article and in consultation with the professional head of the medical services in Uganda, constitute a Medical Board comprising five qualified and eminent medical specialists to examine the President in respect of the alleged incapacity and to report its findings to Parliament.




10. The Chief Justice shall, within twenty-four hours after constituting the Medical Board, inform the President accordingly, and the President shall submit himself or herself to the Medical Board for examination within seven days.




11. If the Medical Board determines that the President is by reason of physical or mental incapacity unable to perform the functions of the office of President, and Parliament passes the resolution for the removal of the President supported by the votes of not less than two-thirds of all the members of Parliament, the President shall cease to hold office.




12. If the Medical Board, after the expiration of the period of seven days referred to in clause (10) of this article, reports that the President has failed or refused to submit to the Medical Board in accordance with that clause, and Parliament passes the resolution for the removal of the President supported by the votes of not less than two-thirds of all the members of Parliament, the President shall cease to hold office.




13. The motion for a resolution for the removal of the President shall be moved in Parliament within fourteen days after the receipt by the Speaker of the report of the tribunal or the Medical Board.




14. The President is entitled to appear in person and be heard and to be assisted or represented by a lawyer or other expert or person of his or her choice during the proceedings of Parliament relating to the motion for a resolution under this article.



108. Vice-President




1. There shall be a Vice-President of Uganda.




2. The President shall, with the approval of Parliament by a simple majority, appoint a Vice-President.




3. The Vice-President shall-







a.
deputise for the President as and when the need arises; and






b.
perform such other functions as may be assigned to him or her by the President, or as may be, conferred on him or her by this Constitution.






4. The qualifications prescribed for the office of President by article 102 of this Constitution shall apply to the office of Vice-President.




5. The office of Vice-President shall become vacant if-







a.
the appointment is revoked by the President; or






b.
the incumbent resigns or dies.






6. Article 106 shall, subject to this Constitution, apply to the Vice President.




7. Where the office of Vice-President becomes vacant, the President shall, with the approval of Parliament, and as soon as possible but in any case not later than fourteen days, appoint a person qualified to hold the office of Vice-President.




8. The Vice-President shall, before commencing to perform the functions of Vice-President, take and subscribe the oath of allegiance and the oath of Vice-President, specified in the Fourth Schedule to this Constitution.



108A. Prime Minister




1. There shall be a Prime Minister who shall be appointed by the President with the approval of Parliament by simple majority from among members of Parliament or persons qualified to be elected members of Parliament.




2. The Prime Minister shall-







a.
be the Leader of Government Business in Parliament and be responsible for the coordination and implementation of Government policies across ministries, departments and other public institutions; and






b.
perform such other functions as may be assigned to him or her by the President, or as may be, conferred on him or her by this Constitution or by law.






3. The Prime Minister shall, in the performance of his or her functions, be individually accountable to the President and collectively responsible for any decision made by the Cabinet.




4. The office of the Prime Minister shall become vacant if-







a.
the appointment is revoked by the President;






b.
the incumbent resigns or dies; or






c.
the incumbent becomes disqualified to be a member of Parliament.






5. The Prime Minister shall, before commencing to perform the functions of his or her office, take and subscribe the oath of allegiance and the oath of Prime Minister, specified in the Fourth Schedule to this Constitution.




6. Clause (6) of article 108 applies to the Prime Minister with necessary modifications as it applies to the Vice President.



109. Absence of President




1. If the President dies, resigns, or is removed from office under this Constitution, the Vice-President shall assume the office of President until fresh elections are held and the elected President assumes office in accordance with clause (8) of article 103 of this Constitution.




2. Elections for the President under this article shall be held within six months after the death, resignation or removal of the President.




3. No elections shall be held under this article if the residual term of the President is one year or less.




4. Whenever the President is for any reason unable to perform the functions of the office of President, the Vice-President shall perform those functions until the President is able again to perform those functions.




5. Where the President and the Vice-President are both unable to perform the functions of the office of the President, the Speaker shall perform those functions until the President or the Vice-President is able to perform those functions or until a new President assumes office.




6. The Vice-President shall, before assuming the duties of the office of President under clause (1) of this article, appoint a person to the office of Vice-President, subject to the approval of Parliament.




7. A person appointed under clause (6) of this article, shall, before assuming the duties of the office of Vice-President take and subscribe the oaths in respect of that office under clause (7) of article 108 of this Constitution.




8. Before assuming the duties of the office of President under clause (5) of this article, the Speaker shall take and subscribe the oaths specified in relation to that office in the Fourth Schedule to this Constitution.




9. Whenever the Speaker assumes the office of President as a result of the death, resignation or removal of the President and the Vice-President, or under the provisions of clause (7) of article 104 of this Constitution, a presidential election shall be held in accordance with clause (2) of this article.



110. State of emergency




1. The President may, in consultation with the Cabinet, by proclamation, declare that a state of emergency exists in Uganda, or any part of Uganda if the President is satisfied that circumstances exist in Uganda or in that part of Uganda-







a.
in which Uganda or that part of it is threatened by war or external aggression; or






b.
in which the security or the economic life of the country or that part, is threatened by internal insurgency or natural disaster; or






c.
which render necessary the taking of measures which are required for securing the public safety, the defence of Uganda and the maintenance of public order and supplies and services essential to the life of the community.






2. Subject to the provisions of this article, a state of emergency declared under clause (1) of this article shall remain in existence for not more than ninety days and shall then expire.




3. The President shall cause the proclamation declaring the state of emergency to be laid before Parliament for approval as soon as practicable and in any case not later than fourteen days after it was issued.




4. A state of emergency may be extended by Parliament for a period not exceeding ninety days at a time.




5. The President or Parliament shall, if satisfied that the circumstances for the declaration of the state of emergency have ceased to exist, revoke the proclamation by which the state of emergency was declared.




6. During any period when a state of emergency declared under this article exists, the President shall submit to Parliament at such intervals as Parliament may prescribe, regular reports on actions taken by or on behalf of the President for the purposes of the emergency.




7. Subject to the provisions of this Constitution, Parliament shall enact such laws as may be necessary for enabling effective measures to be taken for dealing with any state of emergency that may be declared under this article.




8. Any resolution passed by Parliament for the purposes of clause (4) or (5) of this article shall be supported by the votes of more than one-half of all the members of Parliament.



The Cabinet



111. The Cabinet




1. There shall be a Cabinet which shall consist of the President, the Vice-President, the Prime Minister and such number of Ministers as may appear to the President to be reasonably necessary for the efficient running of the State.




2. The functions of the Cabinet shall be to determine, formulate and implement the policy of the Government and to perform such other functions as may be conferred by this Constitution or any other law.




3. There shall be a Secretary to the Cabinet who shall be appointed by the President in consultation with the Public Service Commission.




4. The Secretary to the Cabinet shall have charge of the Cabinet Office and shall be responsible in accordance with such instructions as may be given to him or her by the President, for arranging the business for and keeping the minutes of the Cabinet and for conveying the decisions of the Cabinet to the appropriate person or authority and shall perform such other functions as the President may direct.




5. The Secretary to the Cabinet shall, before assuming the duties of his or her office, take and subscribe the oath of allegiance and the oath of Secretary to the Cabinet specified in the Fourth Schedule to this Constitution.



112. Meetings of Cabinet




1. Cabinet meetings shall be summoned and presided over by the President and in his or her absence, by the Vice-President or in the absence of both of them, by a Minister designated in writing by the President.




2. The Cabinet shall regulate the procedure of its meetings.



113. Cabinet Ministers




1. Cabinet Ministers shall be appointed by the President with the approval of Parliament from among members of Parliament or persons qualified to be elected members of Parliament.




2. The total number of Cabinet Ministers shall not exceed twenty-one except with the approval of Parliament.




3. A Cabinet Minister shall have responsibility for such functions of Government as the President may, from time to time, assign to him or her.




4. A Minister shall not hold any office of profit or emolument likely to compromise his or her office.



114. Other Ministers




1. The President may, with the approval of Parliament, appoint other Ministers to assist Cabinet Ministers in the performance of their functions.




2. Subject to the provisions of this article, clause (1) of article 113 of this Constitution shall apply to the appointment of Ministers under clause (1) of this article.




3. The total number of Ministers appointed under this article shall not exceed twenty-one except with the approval of Parliament.




4. A Minister referred to in this article shall have responsibility for such functions of the Ministry to which he or she is appointed, as the President may, from time to time, assign to him or her; and in the absence of the Cabinet Minister in his or her Ministry, shall perform the functions of the Cabinet Minister as the President directs.




5. Clause (4) of article 113 of this Constitution applies to a Minister referred to in clause (1) of this article.



115. Oath of Minister


A Minister shall, before assuming the duties of office take and subscribe the oath of allegiance and the oath of Minister specified in the Fourth Schedule to this Constitution.



116. Vacation of office of Minister


The office of a Minister shall become vacant-







a.
if the appointment of the holder of the office is revoked by the President; or






b.
if the holder-









i.
resigns;






ii.
becomes disqualified to be a member of Parliament; or






iii.
dies.





117. Responsibility of Ministers


Ministers shall, individually be accountable to the President for the administration of their Ministries and collectively be responsible for any decision made by the Cabinet.



118. Vote of censure




1. Parliament may, by resolution supported by more than half of all members of Parliament, pass a vote of censure against a Minister on any of the following grounds-







a.
abuse of office or wilful violation of the oath of allegiance or oath of office;






b.
misconduct or misbehaviour;






c.
physical or mental incapacity, namely, that he or she is incapable of performing the functions of his or her office by reason of physical or mental incapacity;






d.
mismanagement; or






e.
incompetence.






2. Upon a vote of censure being passed against a Minister, the President shall, unless the Minister resigns his or her office, take appropriate action in the matter.




3. Proceedings for censure of a Minister shall be initiated by a petition to the President through the Speaker signed by not less than one-third of all members of Parliament giving notice that they are dissatisfied with the conduct or performance of the Minister and intend to move a motion for a resolution of censure and setting out particulars of the grounds in support of the motion.




4. The President shall, upon receipt of the petition, cause a copy of it to be given to the Minister in question.




5. The motion for the resolution of censure shall not be debated until the expiry of thirty days after the petition was sent to the President.




6. A Minister in respect of whom a vote of censure is debated under clause (5) of this article is entitled during the debate to be heard in his or her defence.



119. Attorney-General




1. There shall be an Attorney-General who shall be a Cabinet Minister appointed by the President with the approval of Parliament.




2. A person shall not be qualified to be appointed Attorney-General unless he or she is qualified to practise as an advocate of the High Court and has so practised or gained the necessary experience for not less than ten years.




3. The Attorney-General shall be the principal legal adviser of the Government.




4. The functions of the Attorney-General shall include the following-







a.
to give legal advice and legal services to the Government on any subject;






b.
to draw and peruse agreements, contracts, treaties, conventions and documents by whatever name called, to which the Government is a party or in respect of which the Government has an interest;






c.
to represent the Government in courts or any other legal proceedings to which the government is a party; and






d.
to perform such other functions as may be assigned to him or her by the President or by law.






5. Subject to the provisions of this Constitution, no agreement, contract, treaty, convention or document by whatever name called, to which the government is a party or in respect of which the government has an interest, shall be concluded without legal advice from the Attorney-General, except in such cases and subject to such conditions as Parliament may by law prescribe.




6. Until Parliament makes the law referred to in clause (5) of this article, the Attorney-General may, by statutory instrument, exempt any particular category of agreement or contract none of the parties to which is a foreign government or its agency or an international organisation from the application of that clause.



119A. Deputy Attorney-General




1. There shall be a Deputy Attorney General who shall be a Minister appointed by the President under article 114 with the approval of Parliament.




2. A person shall not be qualified to be appointed Deputy Attorney General unless he or she is qualified to practise as an advocate of the High Court and has so practiced or gained the necessary experience for not less than seven years.




3. The Deputy Attorney General shall deputise for the Attorney General.



Director of Public Prosecutions



120. Director of Public Prosecutions




1. There shall be a Director of Public Prosecutions appointed by the President on the recommendation of the Public Service Commission and with the approval of Parliament.




2. A person is not qualified to be appointed Director of Public Prosecutions unless he or she is qualified to be appointed a Judge of the High Court.




3. The functions of the Director of Public Prosecutions are the following-







a.
to direct the police to investigate any information of a criminal nature and to report to him or her expeditiously;






b.
to institute criminal proceedings against any person or authority in any court with competent jurisdiction other than a court martial;






c.
to take over and continue any criminal proceedings instituted by any other person or authority;






d.
to discontinue at any stage before judgement is delivered, any criminal proceedings to which this article relates, instituted by himself or herself or any other person or authority; except that the Director of Public Prosecutions shall not discontinue any proceedings commenced by another person or authority except with the consent of the court.






4. The functions conferred on the Director of Public Prosecutions under clause (3) of this article-







a.
may, in the case of the functions under paragraphs (a), (b) and (c) of clause (3) of this article, be exercised by him or her in person or by officers authorised by him or her in accordance with general or specified instructions; and






b.
shall, in the case of the functions under paragraph (d) of that clause, be exercised by him or her exclusively.






5. In exercising his or her powers under this article, the Director of Public Prosecutions shall have regard to the public interest, the interest of the administration of justice and the need to prevent abuse of legal process.




6. In the exercise of the functions conferred on him or her by this article, the Director of Public Prosecutions shall not be subject to the direction or control of any person or authority.




7. The Director of Public Prosecutions shall have the same terms and conditions of service as those of a High Court Judge.



Prerogative Mercy



121. Prerogative of mercy




1. There shall be an Advisory Committee on the Prerogative of Mercy which shall consist of-







a.
the Attorney-General who shall be Chairperson; and






b.
six prominent citizens of Uganda appointed by the President.






2. A person shall not be qualified for appointment as a member of the Committee if he or she is a member of Parliament, the Uganda Law Society or a District Council.




3. A member appointed under paragraph (b) of clause (1) of this article shall serve for a period of four years and shall cease to be a member of the Committee-







a.
if circumstances arise that would disqualify him or her from appointment; or






b.
if removed by the President for inability to perform the functions of his or her office arising from infirmity of body or mind or for misbehaviour, misconduct or incompetence.






4. The President may, on the advice of the Committee-







a.
grant to any person convicted of an offence, a pardon either free or subject to lawful conditions;






b.
grant to a person a respite, either indefinite or for a specified period, from the execution of punishment imposed on him or her for an offence;






c.
substitute a less severe form of punishment for a punishment imposed on a person for an offence; or






d.
remit the whole or part of a punishment imposed on a person or of a penalty or forfeiture otherwise due to Government on account of any offence.






5. Where a person is sentenced to death for an offence, a written report of the case from the trial judge or judges or person presiding over the court or tribunal, together with such other information derived from the record of the case or elsewhere as may be necessary, shall be submitted to the Advisory Committee on the Prerogative of Mercy.




6. A reference in this article to conviction or imposition of a punishment, sentence, or forfeiture includes conviction or imposition of a punishment, penalty, sentence or forfeiture by a court martial or other military tribunal except a Field Court Martial.



International Relations



122. Diplomatic representation




1. The President may, with the approval of Parliament, appoint Ambassadors and Heads of Diplomatic missions.




2. The President may receive envoys accredited to Uganda.



123. Execution of treaties, conventions and agreements




1. The President or a person authorised by the President may make treaties, conventions, agreements, or other arrangements between Uganda and any other country or between Uganda and any international organisation or body, in respect of any matter.




2. Parliament shall make laws to govern ratification of treaties, conventions, agreements or other arrangements made under clause (1) of this article.



Declaration of a State of War



124. Declaration of a state of war




1. The President may, with the approval of Parliament, given by resolution supported by not less than two-thirds of all the members of Parliament, declare that a state of war exists between Uganda and any other country.




2. Where it is impracticable to seek the approval of Parliament before declaration of a state of war, the President may declare a state of war without the approval but shall seek the approval immediately after the declaration and in any case not later than seventy-two hours after the declaration.




3. Where the President makes the declaration of a state of war under clause (2) when Parliament is in recess, the Speaker shall, immediately summon Parliament to an emergency session to sit within seventy-two hours after the declaration of a state of war.




4. The President may, with the approval of Parliament, given by resolution, revoke a declaration of a state of war made under clause (1) or (2) of this article.



National Planning Authority



125. National Planning Authority


There shall be a National Planning Authority whose composition and functions shall be prescribed by Parliament.



CHAPTER 8. THE JUDICIARY



Administration of Justice



126. Exercise of judicial power




1. Judicial power is derived from the people and shall be exercised by the courts established under this Constitution in the name of the people and in conformity with law and with the values, norms and aspirations of the people.




2. In adjudicating cases of both a civil and criminal nature, the courts shall, subject to the law, apply the following principles-







a.
justice shall be done to all irrespective of their social or economic status;






b.
justice shall not be delayed;






c.
adequate compensation shall be awarded to victims of wrongs;






d.
reconciliation between parties shall be promoted; and






e.
substantive justice shall be administered without undue regard to technicalities.





127. Participation of the people in the administration of justice


Parliament shall make law providing for participation of the people in the administration of justice by the courts.



128. Independence of the Judiciary




1. In the exercise of judicial power, the courts shall be independent and shall not be subject to the control or direction of any person or authority.




2. No person or authority shall interfere with the courts or judicial officers in the exercise of their judicial functions.




3. All organs and agencies of the State shall accord to the courts such assistance as may be required to ensure the effectiveness of the courts.




4. A person exercising judicial power shall not be liable to any action or suit for any act or omission by that person in the exercise of judicial power.




5. The administrative expenses of the Judiciary including all salaries, allowances, gratuities and pensions payable to or in respect of persons serving in the Judiciary, shall be charged on the Consolidated Fund.




6. The Judiciary shall be self-accounting and may deal directly with the Ministry responsible for finance in relation to its finances.




7. The salary, allowances, privileges and retirement benefits and other conditions of service of a judicial officer or other person exercising judicial power, shall not be varied to his or her disadvantage.




8. The office of the Chief Justice, Deputy Chief Justice, Principal Judge, a Justice of the Supreme Court, a Justice of Appeal or a Judge of the High Court shall not be abolished when there is a substantive holder of that office.



The Courts of Judicature



129. The courts of Judicature




1. The judicial power of Uganda shall be exercised by the Courts of Judicature which shall consist of-







a.
the Supreme Court of Uganda;






b.
the Court of Appeal of Uganda;






c.
the High Court of Uganda; and






d.
such subordinate courts as Parliament may by law establish, including Qadhis' courts for marriage, divorce, inheritance of property and guardianship, as may be prescribed by Parliament.






2. The Supreme Court, the Court of Appeal and the High Court of Uganda shall be superior courts of record and shall each have all the powers of such a court.




3. Subject to the provisions of this Constitution, Parliament may make provision for the jurisdiction and procedure of the courts.



The Supreme Court of Uganda



130. Supreme Court of Uganda


The Supreme Court shall consist of-







a.
the Chief Justice; and






b.
such number of Justices of the Supreme Court not being less than six, as Parliament may by law prescribe.





131. Composition of the Supreme Court




1. The Supreme Court shall be duly constituted at any sitting if it consists of an uneven number not being less than five members of the Court.




2. When hearing appeals from the decisions of the Court of Appeal sitting as a Constitutional Court, the Supreme Court shall consist of seven members of the Supreme Court.




3. The Chief Justice shall preside at each sitting of the Supreme Court and in the absence of the Chief Justice, the most senior member of the Court as constituted shall preside.



132. Jurisdiction of Supreme Court




1. The Supreme Court shall be the final court of appeal.




2. An appeal shall lie to the Supreme Court from such decisions of the Court of Appeal as may be prescribed by law.




3. Any party aggrieved by a decision of the Court of Appeal sitting as a Constitutional Court is entitled to appeal to the Supreme Court against the decision; and accordingly, an appeal shall lie to the Supreme Court under clause (2) of this article.




4. The Supreme Court may, while treating its own previous decisions as normally binding, depart from a previous decision when it appears to it right to do so; and all other courts shall be bound to follow the decisions of the Supreme Court on questions of law.



133. Administrative functions of the Chief Justice




1. The Chief Justice-







a.
shall be the head of the judiciary and shall be responsible for the administration and supervision of all courts in Uganda; and






b.
may issue orders and directions to the courts necessary for the proper and efficient administration of justice.






2. Where the office of the Chief Justice is vacant or where the Chief Justice is for any reason unable to perform the functions of his or her office, then until a person has been appointed to and has assumed the functions of that office or until the Chief Justice has resumed the performance of those functions, those functions shall be performed by the Deputy Chief Justice.



The Court of Appeal of Uganda



134. Court of Appeal of Uganda




1. The Court of Appeal of Uganda shall consist of-







a.
the Deputy Chief Justice; and






b.
such number of Justices of Appeal not being less than seven as Parliament may by law prescribe.






2. An appeal shall lie to the Court of Appeal from such decisions of the High Court as may be prescribed by law.



135. Composition of the Court of Appeal




1. The Court of Appeal shall be duly constituted at any sitting if it consists of an uneven number not being less than three members of the Court.




2. The Deputy Chief Justice shall preside at each sitting of the court and in the absence of the Deputy Chief Justice, the most senior member of the Court as constituted shall preside.




3. The Chief Justice, in consultation with the Deputy Chief Justice, may create divisions of the Court of Appeal as the Chief Justice may consider necessary-







a.
consisting of such numbers of Justices of Appeal as may be assigned to them by the Chief Justice;






b.
sitting at such places in Uganda as the Chief Justice may, after consultation with the Attorney-General, by statutory order, determine.





136. Administrative functions of the Deputy Chief Justice




1. Subject to the provisions of article 133 of this Constitution, the Deputy Chief Justice shall-







a.
deputise for the Chief Justice as and when the need arises;






b.
be the head of the Court of Appeal and in that capacity assist the Chief Justice in the administration of that Court; and






c.
perform such other functions as may be delegated or assigned to him or her by the Chief Justice.






2. Where-







a.
the office of the Deputy Chief Justice is vacant; or






b.
the Deputy Chief Justice is acting as Chief Justice; or






c.
the Deputy Chief Justice is for any reason unable to perform the functions of his or her office;




then, until a person has been appointed to and has assumed the functions of the office of the Deputy Chief Justice, those functions shall be performed by a Justice of the Supreme Court or a Justice of Appeal designated by the President, after consultation with the Chief Justice, or the acting Chief Justice, as the case may be.



The Constitutional Court



137. Questions as to interpretation of the Constitution




1. Any question as to the interpretation of this Constitution shall be determined by the Court of Appeal sitting as the Constitutional Court.




2. When sitting as a Constitutional Court, the Court of Appeal shall consist of a bench of five members of that Court.




3. A person who alleges that-







a.
an Act of Parliament or any other law or anything in or done under the authority of any law; or






b.
any act or omission by any person or authority,




is inconsistent with or in contravention of a provision of this Constitution, may petition the Constitutional Court for a declaration to that effect, and for redress where appropriate.




4. Where upon determination of the petition under clause (3) of this article the Constitutional Court considers that there is need for redress in addition to the declaration sought, the Constitutional Court may-







a.
grant an order of redress; or






b.
refer the matter to the High Court to investigate and determine the appropriate redress.






5. Where any question as to the interpretation of this Constitution arises in any proceedings in a court of law other than a Field Court Martial, the Court-







a.
may, if it is of the opinion that the question involves a substantial question of law; and






b.
shall, if any party to the proceedings requests it to do so,




refer the question to the Constitutional Court for decision in accordance with clause (1) of this article.




6. Where any question is referred to the Constitutional Court under clause (5) of this article, the Constitutional Court shall give its decision on the question and the court in which the question arises shall dispose of the case in accordance with that decision.




7. Upon a petition being made or a question being referred under this article, the Court of Appeal shall proceed to hear and determine the petition as soon as possible and may, for that purpose, suspend any other matter pending before it.



The High Court of Uganda



138. High Court of Uganda




1. The High Court of Uganda shall consist of-







a.
the Principal Judge; and






b.
such number of Judges of the High Court as may be prescribed by Parliament.






2. The High Court shall sit in such places as the Chief Justice may, in consultation with the Principal Judge, appoint; and in so doing, the Chief Justice shall, as far as practicable, ensure that the High Court is accessible to all the people.



139. Jurisdiction of High Court




1. The High Court shall, subject to the provisions of this Constitution, have unlimited original jurisdiction in all matters and such appellate and other jurisdiction as may be conferred on it by this Constitution or other law.




2. Subject to the provisions of this Constitution and any other law, the decisions of any court lower than the High Court shall be appealable to the High Court.



140. Hearing of election cases




1. Where any question is before the High Court for determination under clause (1) of article 86 of this Constitution, the High Court shall proceed to hear and determine the question expeditiously and may, for that purpose, suspend any other matter pending before it.




2. This article shall apply in a similar manner to the Court of Appeal and the Supreme Court when hearing and determining appeals on questions referred to in clause (1) of this article.



141. Administrative functions of the Principle Judge




1. Subject to the provisions of article 133 of this Constitution, the Principal Judge shall-







a.
be the head of the High Court, and shall, in that capacity, assist the Chief Justice in the administration of the High Court and subordinate courts; and






b.
perform such other functions as may be delegated or assigned to him or her by the Chief Justice.






2. Where-







a.
the office of Principal Judge is vacant; or






b.
the Principal Judge is for any reason unable to perform the functions of his or her office,




then, until a person has been appointed to and has assumed the functions of that office, or until the Principal Judge has resumed those functions, those functions shall be performed by a Judge of the High Court designated by the President after consultation with the Chief Justice.



Appointments Qualifications and Tenure of Office of Judicial Officers



142. Appointment of judicial officers




1. The Chief Justice, the Deputy Chief Justice, the Principal Judge, a Justice of the Supreme Court, a Justice of Appeal and a Judge of the High Court shall be appointed by the President acting on the advice of the Judicial Service Commission and with the approval of Parliament.




2. Where-







a.
the office of a Justice of the Supreme Court or a Justice of Appeal or a Judge of the High Court is vacant; or






b.
a Justice of the Supreme Court or a Justice of Appeal or a Judge of the High Court is for any reason unable to perform the functions of his or her office; or






c.
the Chief Justice advises the Judicial Service Commission that the state of business in the Supreme Court, Court of Appeal or the High Court so requires,




the President may, acting on the advice of the Judicial Service Commission, appoint a person qualified for appointment as a Justice of the Supreme Court or a Justice of Appeal or a Judge of the High Court to act as such a Justice or Judge even though that person has attained the age prescribed for retirement in respect of that office.




3. A person appointed under clause (2) of this article to act as a Justice of the Supreme Court, a Justice of Appeal or a Judge of the High Court shall continue to act for the period of the appointment or, if no period is specified, until the appointment is revoked by the President acting on the advice of the Judicial Service Commission, whichever is the earlier.



143. Qualifications for appointment of judicial officers




1. A person shall be qualified for appointment as-







a.
Chief Justice, if he or she has served as a Justice of the Supreme Court of Uganda or of a court having similar jurisdiction or has practised as an advocate for a period not less than twenty years before a court having unlimited jurisdiction in civil and criminal matters;






b.
Deputy Chief Justice or Principal Judge, if he or she has served as a Justice of the Supreme Court or as a Justice of Appeal or as a Judge of the High Court or a court of similar jurisdiction to such a court or has practised as an advocate for a period not less than fifteen years before a court having unlimited jurisdiction in civil and criminal matters;






c.
a Justice of the Supreme Court if he or she has served as a Justice of Appeal or a Judge of the High Court or a court of similar jurisdiction to such a court or has practised as an advocate for a period not less than fifteen years before a court having unlimited jurisdiction in civil and criminal matters;






d.
a Justice of Appeal, if he or she has served as a Judge of the High Court or a court having similar or higher jurisdiction or has practised as an advocate for a period not less than ten years before a court having unlimited jurisdiction in civil and criminal matters or is a distinguished jurist and an advocate of not less than ten years standing;






e.
a Judge of the High Court, if he or she is or has been a Judge of a court having unlimited jurisdiction in civil and criminal matters or a court having jurisdiction in appeals from any such court or has practised as an advocate for a period not less than ten years before a court having unlimited jurisdiction in civil and criminal matters.






2. Any period during which a person has practised as a public officer holding an office for which qualifications as an advocate is required, shall be counted in the calculation of any period of practice required under clause (1) of this article even though that person does not have a practising certificate.



144. Tenure of office of judicial officers




1. A judicial officer may retire at any time after attaining the age of sixty years, and shall vacate his or her office-







a.
in the case of the Chief Justice, the Deputy Chief Justice, a Justice of the Supreme Court and a Justice of Appeal, on attaining the age of seventy years; and






b.
in the case of the Principal Judge and a Judge of the High Court, on attaining the age of sixty five years; or






c.
in each case, subject to clause (7) of article 128 of this Constitution, on attaining such other age as may be prescribed by Parliament by law;




but a judicial officer may continue in office after attaining the age at which he or she is required by this clause to vacate office, for a period not exceeding three months necessary to enable him or her to complete any work pending before him or her.




2. A judicial officer may be removed from office only for-







a.
inability to perform the functions of his or her office arising from infirmity of body or mind;






b.
misbehaviour or misconduct; or






c.
incompetence;




but only in accordance with the provisions of this article.




3. The President shall remove a judicial officer if the question of his or her removal has been referred to a tribunal appointed under clause (4) of this article and the tribunal has recommended to the President that he or she ought to be removed from office on any ground described in clause (2) of this article.




4. The question whether the removal of a judicial officer should be investigated shall be referred to the President by either the Judicial Service Commission or the Cabinet with advice that the President should appoint a tribunal; and the President shall then appoint a tribunal consisting of-







a.
in the case of the Chief Justice, the Deputy Chief Justice or the Principal Judge, five persons who are or have been Justices of the Supreme Court or are or have been judges of a court having similar jurisdiction or who are advocates of at least twenty years standing; or






b.
in the case of a Justice of the Supreme Court or a Justice of Appeal, three persons who are or have been Justices of the Supreme Court or who are or have been judges of a court of similar jurisdiction or who are advocates of at least fifteen years standing; or






c.
in the case of a Judge of the High Court, three persons who are or have held office as Judges of a court having unlimited jurisdiction in civil and criminal matters or a court having jurisdiction in appeals from such a court or who are advocates of at least ten years standing.






5. If the question of removing a judicial officer is referred to a tribunal under this article, the President shall suspend the judicial officer from performing the functions of his or her office.




6. A suspension under clause (5) of this article shall cease to have effect if the tribunal advises the President that the judicial officer suspended should not be removed.




7. For the purposes of this article, "judicial officer" means the Chief Justice, the Deputy Chief Justice, the Principal Judge, a Justice of the Supreme Court, a Justice of Appeal or a Judge of the High Court.



145. Registrars




1. There shall be in the Judiciary the office of Chief Registrar and such number of Registrars as Parliament may by law prescribe.




2. The Chief Registrar and a Registrar shall be appointed by the President on the advice of the Judicial Service Commission.



Judicial Service Commission



146. Judicial Service Commission




1. There shall be a Judicial Service Commission.




2. The Judicial Service Commission shall, subject to clause (3) of this article, consist of the following persons who shall be appointed by the President with the approval of Parliament-







a.
a Chairperson and a Deputy Chairperson who shall be persons qualified to be appointed as Justices of the Supreme Court, other than the Chief Justice, the Deputy Chief Justice and the Principal Judge;






b.
one person nominated by the Public Service Commission;






c.
two advocates of not less than fifteen years' standing nominated by the Uganda Law Society;






d.
one Judge of the Supreme Court nominated by the President in consultation with the Judges of the Supreme Court, the Justices of Appeal and Judges of the High Court; and






e.
two members of the public, who shall not be lawyers, nominated by the President.






3. The Attorney-General shall be an ex-officio member of the Commission.




4. The Chief Justice, the Deputy Chief Justice and Principal Judge shall not be appointed to be Chairperson, Deputy Chairperson or member of the Judicial Service Commission.




5. A person is not qualified to be appointed a member of the Judicial Service Commission unless the person is of high moral character and proven integrity.




6. The office of Chairperson shall be full-time and a person shall not engage in private legal practice while holding that office.




7. Subject to the provisions of this article, a member of the Judicial Service Commission shall vacate his or her office-







a.
at the expiration of four years from the date of his or her appointment but is eligible for reappointment for one more term; or






b.
if he or she is elected or appointed to any office determined by Parliament to be likely to compromise the independence of the Judicial Service Commission; or






c.
on being removed by the President; but the President may only remove a member for inability to perform the functions of his or her office arising from infirmity of body or mind or for misbehaviour, misconduct or incompetence.






8. There shall be a Secretary to the Judicial Service Commission who shall be appointed by the President on the advice of the Public Service Commission.



147. Functions of Judicial Service Commission




1. The functions of the Judicial Service Commission are-







a.
to advise the President in the exercise of the President's power to appoint persons to hold or act in any office specified in clause (3) of this article, which includes power to confirm appointments, to exercise disciplinary control over such persons and to remove them from office;






b.
subject to the provisions of this Constitution, to review and make recommendations on the terms and conditions of service of judges, other judicial officers and staff of the judiciary appointed in accordance with article 148 A of this Constitution;






c.
to prepare and implement programmes for the education of, and for the dissemination of information to judicial officers and the public about law and the administration of justice;






d.
to receive and process people's recommendations and complaints concerning the Judiciary and the administration of justice and generally, to act as a link between the people and the Judiciary;






e.
to advise the Government on improving the administration of justice; and






f.
any other function prescribed by this Constitution or by Parliament.






2. In the performance of its functions, the Judicial Service Commission shall be independent and shall not be subject to the direction or control of any person or authority.




3. The offices referred to in paragraph (a) of clause (1) of this article are-







a.
the office of the Chief Justice, the Deputy Chief Justice, the Principal Judge, a Justice of the Supreme Court, a Justice of Appeal and a Judge of the High Court; and






b.
the office of Chief Registrar and Registrar.





148. Appointment of other judicial officers


Subject to the provisions of this Constitution, the Judicial Service Commission may appoint persons to hold or act in any judicial office other than the offices specified in clause (3) of article 147 of this Constitution and confirm appointments in and exercise disciplinary control over persons holding or acting in such offices and remove such persons from office.



148A. Appointment of staff of the judiciary


Notwithstanding article 172(1)(b), the Judicial Service Commission shall be responsible for the appointment, discipline and removal of such staff of the judiciary as may be prescribed by Parliament by law.



149. Judicial Oath


Every judicial officer shall, before assuming the duties of his or her office, take and subscribe the oath of allegiance and the Judicial Oath specified in the Fourth Schedule to this Constitution.



150. Power to make laws relating to Judiciary




1. Subject to the provisions of this Constitution, Parliament may make laws providing for the structures, procedures and functions of the Judiciary.




2. Without prejudice to clause (1) of this article, Parliament may make laws for regulating and facilitating the discharge by the President and the Judicial Service Commission of their functions under this Chapter.



151. Interpretation


In this Chapter, unless the context otherwise requires "judicial officer" means-







a.
a Judge or any person who presides over a court or tribunal howsoever described;






b.
the Chief Registrar or a Registrar of a court;






c.
such other person holding any office connected with a court as may be prescribed by law.





CHAPTER 9. FINANCE



General



152. Taxation




1. No tax shall be imposed except under the authority of an Act of Parliament.




2. Where a law enacted under clause (1) of this article confers powers on any person or authority to waive or vary a tax imposed by that law, that person or authority shall report to Parliament periodically on the exercise of those powers, as shall be determined by law.




3. Parliament shall make laws to establish tax tribunals for the purposes of settling tax disputes.



153. Consolidated Fund




1. There shall be a Consolidated Fund into which shall be paid all revenues or other moneys raised or received for the purpose of, or on behalf of, or in trust for the Government.




2. The revenues or other moneys referred to in clause (1) of this article shall not include revenues or other moneys-







a.
that are payable by or under an Act of Parliament, into some other fund established for a specific purpose; or






b.
that may, under an Act of Parliament, be retained by the department of Government that received them for the purposes of defraying the expenses of that department.





154. Withdrawal from the Consolidated Fund




1. No moneys shall be withdrawn from the Consolidated Fund except-







a.
to meet expenditure charged on the fund by this Constitution or by an Act of Parliament; or






b.
where the issue of those moneys has been authorised by an Appropriation Act a Supplementary Appropriation Act or as provided under clause (4) of this article.






2. No moneys shall be withdrawn from any public fund of Uganda other than the Consolidated Fund, unless the issue of those moneys has been authorised by law.




3. No moneys shall be withdrawn from the Consolidated Fund unless the withdrawal has been approved by the Auditor-General and in the manner prescribed by Parliament.




4. If the President is satisfied that the Appropriation Act in respect of any financial year, will not or has not come into operation by the beginning of that financial year, the President may, subject to the provisions of this article, authorise the issue of moneys from the Consolidated Fund Account for the purposes of meeting expenditure necessary to carry on the services of the Government until the expiration of four months from the beginning of that financial year or the coming into operation of the Appropriation Act, whichever is the earlier.




5. Any sum issued in any financial year from the Consolidated Fund Account under clause (4) of this article in respect of any service of the Government-







a.
shall not exceed the amount shown as required on account in respect of that service in the vote on account approved by Parliament by resolution for that financial year; and






b.
shall be set off against the amount provided in respect of that service in the Appropriation Act for that financial year when that law comes into operation.





155. Financial year estimates




1. The President shall cause to be prepared and laid before Parliament in each financial year but in any case not later than the fifteenth day before the commencement of the financial year, estimates of revenues and expenditure of Government for the next financial year.




2. The head of any self-accounting department, commission or organisation set up under this Constitution, shall cause to be submitted to the President at least two months before the end of each financial year, estimates of administrative and development expenditure and estimates of revenues of the respective department, commission or organisation for the following year.




3. The estimates prepared under clause (2) of this article shall be laid before Parliament by the President under clause (1) of this article without revision but with any recommendations that the Government may have on them.




4. At any time before Parliament considers the estimates of revenues and expenditure laid before it by or on the authority of the President, an appropriate committee of Parliament may discuss and review the estimates and make appropriate recommendations to Parliament.




5. Notwithstanding the provisions of clause (1) of this article, the President may cause to be prepared and laid before Parliament-







a.
fiscal and monetary programmes and plans for economic and social development covering periods exceeding one year;






b.
estimates of revenue and expenditure covering periods exceeding one year.






6. Parliament may make laws for giving effect to the provisions of this article.



156. Appropriation Bill




1. The heads of expenditure contained in the estimates, other than expenditure charged on the Consolidated Fund by this Constitution or any Act of Parliament, shall be included in a bill to be known as an Appropriation Bill which shall be introduced into Parliament to provide for the issue from the Consolidated Fund of the sums necessary to meet that expenditure and the appropriation of those sums for the purposes specified in the bill.




2. If in respect of any financial year it is found-







a.
that the amount appropriated for any purpose under the Appropriation Act is insufficient or that a need has arisen for expenditure for a purpose for which no amount has been appropriated by that Act; or






b.
that any moneys have been expended for any purpose in excess of the amount appropriated for that purpose or for a purpose for which amount has been appropriated by that Act,




a supplementary estimate showing the sums required or spent shall be laid down before Parliament and in the case of excess expenditure, within four months after the money is spent.




3. Where, in respect of any financial year, a supplementary estimate or supplementary estimates have been approved by Parliament in accordance with clause (2) of this article, a supplementary Appropriation Bill shall be introduced into Parliament in the financial year next following that financial year to which the estimates relate, providing for the appropriation of the sums so approved for the purposes specified in those estimates.



157. Contingencies Fund


Parliament shall make provision for the establishment of a Contingencies Fund and shall make laws to regulate the operations of that fund.



158. Offices the remuneration of which is charged on Consolidated Fund




1. Where any salary or allowance of the holder of any office is charged on the Consolidated Fund, it shall not be altered to his or her disadvantage after he or she has been appointed to that office.




2. Subject to the provisions of this Constitution, Parliament shall prescribe the offices, the salaries and allowances in respect of which are charged on the Consolidated Fund by this Constitution.



159. Power of Government to borrow or lend




1. Subject to the provisions of this Constitution, Government may borrow from any source.




2. Government shall not borrow, guarantee, or raise a loan on behalf of itself or any other public institution, authority or person except as authorised by or under an Act of Parliament.




3. An Act of Parliament made under clause (2) of this article shall provide-







a.
that the terms and conditions of the loan shall be laid before Parliament and shall not come into operation unless they have been approved by a resolution of Parliament; and






b.
that any moneys received in respect of that loan shall be paid into the Consolidated Fund and form part of that Fund or into some other public fund which is existing or is created for the purpose of the loan.






4. The President shall, at such times as Parliament may determine, cause to be presented to Parliament such information concerning any loan as is necessary to show-







a.
the extent of the total indebtedness by way of principal and accumulated interest;






b.
the provision made for servicing or repayment of the loan; and






c.
the utilisation and performance of the loan.






5. Parliament may, by resolution, authorise the Government to enter into an agreement for the giving of a loan or a grant out of any public fund or public account.




6. An agreement entered into under clause (5) of this article shall be laid before Parliament and shall not come into operation unless it has been approved by Parliament by resolution.




7. For the purposes of this article, the expression "loan" includes any money lent or given to or by the Government on condition of return or repayment and any other form of borrowing or lending in respect of which-







a.
moneys from the Consolidated Fund or any other public fund may be used for payment or repayment; or






b.
moneys from any fund by whatever name called, established for the purposes of payment or repayment whether in whole or in part and whether directly or indirectly, may be used for payment or repayment.






8. Parliament may by law exempt any categories of loans from the provisions of clauses (2) and (3) of this article, subject to such conditions as Parliament may prescribe.



160. Public Debt




1. The Public Debt of Uganda shall be charged on the Consolidated Fund and other public funds of Uganda.




2. For the purposes of this article, the Public Debt includes the interest on that debt, sinking fund payments in respect of that debt and the costs, charges and expenses incidental to the management of that debt.



Central Bank of Uganda



161. The central bank




1. The Bank of Uganda shall be the central bank of Uganda and it shall be the only authority to issue the currency of Uganda.




2. The authority of the Bank of Uganda shall vest in a Board which shall consist of a Governor, a Deputy Governor and not more than five other members.




3. The Governor, the Deputy Governor and all other members of the Board shall-







a.
be appointed by the President with the approval of Parliament;






b.
hold office for a term of five years but shall be eligible for re-appointment.






4. The office of Governor and Deputy Governor shall each be a public office and the Governor and Deputy Governor shall respectively be Chairperson and Deputy Chairperson of the Board.




5. The Governor, the Deputy Governor or any other member of the Board may be removed from office by the President only for-







a.
inability to perform the functions of his or her office arising from infirmity of body or mind;






b.
misbehaviour or misconduct; or






c.
incompetence.





162. Functions of the Bank




1. The Bank of Uganda shall-







a.
promote and maintain the stability of the value of the currency of Uganda;






b.
regulate the currency system in the interest of the economic progress of Uganda;






c.
encourage and promote economic development, and the efficient utilisation of the resources of Uganda through effective and efficient operation of a banking and credit system; and






d.
do all such other things not inconsistent with this article, as may be prescribed by law.






2. In performing its functions, the Bank of Uganda shall conform to this Constitution but shall not be subject to the direction or control of any person or authority.




3. Subject to the provisions of this Constitution, Parliament may make laws prescribing and regulating the functions of the Bank of Uganda.



Auditor-General



163. Auditor-General




1. There shall be an Auditor-General who shall be appointed by the President with the approval of Parliament.




2. A person shall not be appointed Auditor-General unless that person-







a.
is a qualified accountant of not less than fifteen years' standing; and






b.
is a person of high moral character and proven integrity.






3. The Auditor-General shall-







a.
audit and report on the public accounts of Uganda and of all public offices including the courts, the central and local government administrations, universities and public institutions of like nature, and any public corporation or other bodies or organisations established by an Act of Parliament; and






b.
conduct financial and value for money audits in respect of any project involving public funds.






c.
in consultation with the Public Service Commission, employ and discipline his or her own staff;






d.
have power to engage private auditors to assist him or her in the performance of his or her functions.






4. The Auditor-General shall submit to Parliament annually a report of the accounts audited by him or her under clause (3) of this article for the financial year immediately preceding.




5. Parliament shall, within six months after the submission of the report referred to in clause (4) of this article, debate and consider the report and take appropriate action.




6. Subject to clause (7) of this article, in performing his or her functions, the Auditor-General shall not be under the direction or control of any person or authority.




7. The President may, acting in accordance with the advice of the Cabinet, require the Auditor-General to audit the accounts of any body or organisation referred to in clause (3) of this article.




8. The salary and allowances payable to the Auditor-General shall be charged on the Consolidated Fund.




9. The accounts of the office of the Auditor-General shall be audited and reported upon by an auditor appointed by Parliament.




10. The Auditor-General may be removed from office by the President only for-







a.
inability to perform the functions of his or her office arising from infirmity of body or mind;






b.
misbehaviour or misconduct; or






c.
incompetence.






11. The Auditor General may retire at any time after attaining the age of 60 years, and shall vacate office on attaining the age of 70 years.




12. The Auditor General shall vacate office if he or she is under a sentence of death or a sentence of imprisonment exceeding nine months without the option of a fine, imposed by a competent court.




13. Any question for the removal of the Auditor General shall be referred to a tribunal appointed by the President, which shall submit its findings to the President; and the President may remove the Auditor General if the tribunal recommends that he or she should be removed on any of the grounds specified in clause (10).




14. Where the question for removal of the Auditor General involves an allegation that the Auditor General is incapable of performing the functions of his or her office arising from infirmity of body or mind, the President shall, on the advice of the head of the Health Services of Uganda, appoint a medical board which shall investigate the matter and report its findings to the President with a copy to the tribunal.




15. Where a tribunal is appointed by the President under clause (13) in respect of the Auditor General, the President shall suspend that Auditor General from performing the functions of his or her office.




16. A suspension under clause (15) shall cease to have effect if the tribunal advises the President that the Auditor General suspended should not be removed.




17. Parliament shall make laws to regulate and facilitate the performance of the functions of the Auditor General.



164. Accountability




1. The Permanent Secretary or the accounting officer in charge of a Ministry or department shall be accountable to Parliament for the funds in that Ministry or department.




2. Any person holding a political or public office who directs or concurs in the use of public funds contrary to existing instructions shall be accountable for any loss arising from that use and shall be required to make good the loss even if he or she has ceased to hold that office.




3. Parliament shall monitor all expenditure of public funds.



CHAPTER 10. THE PUBLIC SERVICE



Public Service Commission



165. Public Service Commission




1. There shall be a Public Service Commission.




2. The Commission shall consist of a Chairperson, a Deputy Chairperson and seven other members appointed by the President with the approval of Parliament.




3. A person is not qualified to be appointed a member of the Commission unless he or she is of high moral character and proven integrity.




4. A person holding any of the following offices shall relinquish his or her position in that office on appointment as a member of the Commission-







a.
a member of Parliament;






b.
a member of a local government council;






c.
a member of the executive of a political party or political organisation; or






d.
a public officer.






5. A member of the Commission shall hold office for a term of four years but is eligible for reappointment; except that of the first members appointed under this Constitution, four shall be appointed to hold office for three years which shall be specified in their instruments of appointment.




6. The emoluments of the members of the Commission shall be prescribed by Parliament and shall be charged on the Consolidated Fund.




7. In the absence of both the Chairperson and the Deputy Chairperson, the President may designate one of the members to act as Chairperson.




8. A member of the Commission may be removed from office by the President only for-







a.
inability to perform the functions of his or her office arising from infirmity of body or mind;






b.
misbehaviour or misconduct; or






c.
incompetence.





166. Functions of Public Service Commission




1. Except as otherwise provided in this Constitution, the functions of the Public Service Commission include-







a.
to advise the President in performing his or her functions under article 172 of this Constitution;






b.
to appoint, promote and exercise disciplinary control over persons holding office in the public service of Uganda as provided in article 172 of this Constitution;






c.
to review the terms and conditions of service, standing orders, training and qualifications of public officers and matters connected with personnel management and development of the public service and make recommendations on them to Government;






d.
to guide and co-ordinate District Service Commissions;






e.
to hear and determine grievances from persons appointed by District Service Commissions; and






f.
to perform such other functions as may be prescribed by this Constitution or any other law.






2. In the exercise of its functions, the Public Service Commission shall be independent and shall not be subject to the direction or control of any person or authority; except that it shall take into account government policy relating to the public service.




3. The Commission shall make a report to Parliament in respect of each year, on the performance of its functions.




4. Parliament shall, by law, empower the Public Service Commission to make regulations for the effective and efficient performance of its functions under this Constitution or any other law.



Education Service Commission



167. Education Service Commission




1. There shall be an Education Service Commission.




2. The Commission shall consist of a Chairperson and six other members appointed by the President with the approval of Parliament.




3. The President shall appoint not more than two members of the Commission as Deputy Chairpersons of the Commission.




4. A person is not qualified to be a member of the Commission unless he or she is of high moral character and proven integrity and has substantial experience in the field of education.




5. A person holding any of the following offices shall relinquish his or her position in that office on appointment as a member of the Commission-







a.
a member of Parliament;






b.
a member of a local government council;






c.
a member of the executive of a political party or political organisation;






d.
a member of any board or other authority responsible for the management of any school or college; or






e.
a public officer.






6. A member of the Education Service Commission shall hold office for four years but is eligible for re-appointment; except that of the first members appointed under this Constitution, three shall be appointed to hold office for three years which shall be specified in their instruments of appointment.




7. The emoluments of members of the Commission shall be prescribed by Parliament and shall be charged on the Consolidated Fund.




8. In the absence of both the Chairperson and Deputy Chairpersons, the President may designate one of the members to act as Chairperson.




9. A member of the Commission may be removed from office by the President only for-







a.
inability to perform the functions of his or her office arising from infirmity of body or mind; or






b.
misbehaviour or misconduct; or






c.
incompetence.





168. Functions of Education Service Commission




1. Subject to the provisions of this Constitution, the Education Service Commission shall-







a.
advise the President in performing, in relation to the education service, his or her functions under article 172 of this Constitution;






b.
have power to appoint persons to hold or act in any office in the education service, including the power to confirm such appointments, to exercise disciplinary control over those persons and to remove them from office;






c.
review the terms and conditions of service, standing orders, training and qualifications of public officers in the education service and matters connected with their management and welfare and make recommendations on them to Government;






d.
perform such other functions as may be prescribed by this Constitution or any other law.






2. In the exercise of its functions, the Commission shall be independent and shall not be subject to the direction or control of any person or authority; except that it shall take into account government policy relating to education.




3. The Commission may, by writing, delegate any of its functions to a District Service Commission or any other authority or officer.




4. The Commission shall make a report to Parliament in respect of each year, on the performance of its functions.




5. Subject to the provisions of this article, Parliament shall by law regulate the functions of the Commission and prescribe the categories of public officers to constitute the education service.



Health Service Commission



169. Health Service Commission




1. There shall be a Health Service Commission.




2. The Commission shall consist of a Chairperson and six other members at least three of whom shall be persons who have substantial experience in health science, all of whom shall be appointed by the President with the approval of Parliament.




3. The President shall appoint one member of the Commission as Deputy Chairperson of the Commission.




4. A person is not qualified to be a member of the Commission unless he or she is of high moral character and proven integrity.




5. A person holding any of the following offices shall relinquish his or her office on appointment as a member of the Commission-







a.
a member of Parliament;






b.
a member of a local government council;






c.
a member of the executive of a political party or political organisation;






d.
a member of any board or other authority responsible for the management of any Government hospital or similar Government establishment; or






e.
a public officer.






6. A member of the Commission shall hold office for four years but is eligible for reappointment; except that of the first members appointed under this Constitution, three shall be appointed to hold office for three years which shall be specified in their instruments of appointment.




7. The emoluments of members of the Commission shall be prescribed by Parliament and shall be charged on the Consolidated Fund.




8. In the absence of both the Chairperson and the Deputy Chairperson, the President may designate one of the members to act as Chairperson.




9. A member of the Commission may be removed from office by the President only for-







a.
inability to perform the functions of his or her office arising from infirmity of body or mind;






b.
misbehaviour or misconduct; or






c.
incompetence.





170. Functions of Health Service Commission




1. Subject to the provisions of this Constitution, the Health Service Commission shall-







a.
advise the President in performing, in relation to the health service, his or her functions under article 172 of this Constitution;






b.
have power to appoint persons to hold or act in any office in the health service, including the power to confirm such appointments, to exercise disciplinary control over those persons and to remove them from office;






c.
review the terms and conditions of service, standing orders, training and qualifications of members of the health service and matters connected with their management and welfare and make recommendations on them to Government;






d.
perform such other functions as may be prescribed by this Constitution or any other law.






2. In the exercise of its functions, the Commission shall be independent and shall not be subject to the direction or control of any person or authority; except that it shall take into account government policy relating to health.




3. The Commission may, by writing, delegate any of its functions to a District Service Commission or any other authority or officer.




4. The Commission shall make a report to Parliament in respect of each year on the performance of its functions.




5. Subject to the provisions of this article, Parliament shall, by law regulate the functions of the Commission and prescribe the categories of public officers to constitute the health service.



General



171. Establishment of offices


Subject to the provisions of this Constitution and any Act of Parliament, the President may, after consultation with the appropriate service commission, establish offices in the public service of the Government of Uganda.



172. Appointment of public officers




1. Subject to the provisions of this Constitution-







a.
the President may, acting in accordance with the advice of the Public Service Commission, the Education Service Commission or the Health Service Commission as the case may be, appoint persons to hold or act in any office in the public service of Uganda of the rank of Head of Department or above other than those referred to in article 200 of this Constitution, including confirmation of appointments, the exercise of disciplinary control over such persons and their removal from office;






b.
the Public Service Commission, the Education Service Commission or the Health Service Commission, as the case may be, may appoint persons to hold or act in any office in the public service of Uganda other than those referred to in paragraph (a) of this clause and in article 200 of this Constitution, including the confirmation of their appointments and the exercise of disciplinary control over such persons and their removal from office.






2. Except with the consent of the President, no person shall be appointed under this article to act in any office on the personal staff of the President.




3. Subject to the provisions of this Constitution, the President may delegate any of his or her powers under this article by directions in writing, to any service commission or to any other authority or public officer as may be prescribed by Parliament and may, in like manner, revoke the delegation.



173. Protection of public officers


A public officer shall not be-







a.
victimized or discriminated against for having performed his or her duties faithfully in accordance with this Constitution; or






b.
dismissed or removed from office or reduced in rank or otherwise punished without just cause.





173A. Head of the Public Service




1. There shall be a Head of the Public Service who shall be appointed by the President acting on the advice of the Public Service Commission.




2. The functions of the Head of the Public Service are as follows-







a.
tendering advice to the President on matters relating to the Public Service;






b.
coordination of the activities of Permanent Secretaries;






c.
supervision of the work of Permanent Secretaries;






d.
serving as a link between the Executive and the Public Service;






e.
serving as a link between Service Commissions;






f.
ensuring the implementation of Cabinet and other Government decisions; and






g.
any other duties assigned to him or her from time to time by the President.





174. Permanent Secretaries




1. Subject to the provisions of this Constitution, a ministry or department of the Government of Uganda shall be under the supervision of a Permanent Secretary whose office shall be a public office.




2. A Permanent Secretary shall be appointed by the President acting in accordance with the advice of the Public Service Commission.




3. The functions of a Permanent Secretary under this article include-







a.
organisation and operation of the department or ministry;






b.
tendering advice to the responsible Minister in respect of the business of the department or ministry;






c.
implementation of the policies of the Government of Uganda;






d.
subject to article 164 of this Constitution, responsibility for the proper expenditure of public funds by or in connection with the department or ministry.





175. Interpretation


In this Chapter, unless the context otherwise requires-







•
"public officer" means any person holding or acting in an office in the public service;






•
"public service" means service in any civil capacity of the Government the emoluments for which are payable directly from the Consolidated Fund or directly out of moneys provided by Parliament.





CHAPTER 11. LOCAL GOVERNMENT



Principles and Structures of Local Government



176. Local government system




1. Subject to article 178, the system of local government in Uganda shall be based on the district as a unit under which there shall be such local governments and administrative units as Parliament may, by law, provide.




2. The following principles shall apply to the local government system-







a.
the system shall be such as to ensure that functions, powers and responsibilities are devolved and transferred from the Government to local government units in a co-ordinated manner;






b.
decentralisation shall be a principle applying to all levels of local government and in particular, from higher to lower local government units to ensure peoples' participation and democratic control in decision making;






c.
the system shall be such as to ensure the full realisation of democratic governance at all local government levels;






d.
there shall be established for each local government unit a sound financial base with reliable sources of revenue;






e.
appropriate measures shall be taken to enable local government units to plan, initiate and execute policies in respect of all matters affecting the people within their jurisdiction;






f.
persons in the service of local government shall be employed by the local governments; and






g.
the local governments shall oversee the performance of persons employed by the Government to provide services in their areas and to monitor the provision of Government services or the implementation of projects in their areas.






3. The system of local government shall be based on democratically elected councils on the basis of universal adult suffrage in accordance with clause (4) of article 181 of this Constitution.



177. Districts of Uganda




1. Subject to the provisions of this Constitution, for the purposes of local government, Uganda shall be divided into the districts referred to in clause (2) of article 5 of this Constitution.




2. The districts referred to in clause (1) of this article shall be taken to have been divided into the lower local government units which existed immediately before the coming into force of this Constitution.



178. Regional governments




1. Two or more districts may cooperate to form a regional government to perform the functions and services specified in the Fifth Schedule to this Constitution.




2. A district shall not be taken to have agreed to enter into a cooperation arrangement to form a regional government unless-







a.
the proposal to join the regional government has been approved by resolution of the district council by a majority of two thirds of the members of the district council; and






b.
the decision of the district council has been ratified by not less than two-thirds of the sub county councils in the district.






3. Subject to clause (1) and to the provisions of this Constitution, the districts of the regions of Buganda, Bunyoro, Busoga, Acholi and Lango, specified in the First Schedule to this Constitution, shall be deemed to have agreed to form regional governments for the purposes of this article.




4. The headquarters of the regional governments deemed to have been established in clause (3) of this article shall be as follows-







a.
in Buganda, Mengo Municipality which shall be created by Parliament;






b.
in Bunyoro, Hoima Municipality which shall be created by Parliament;






c.
in Busoga, Jinja Municipality;






d.
in Acholi, Gulu Municipality; and






e.
in Lango, Lira Municipality.






5. The districts forming the regional government shall form a regional assembly.




6. A regional government shall be a body corporate with power to sue and be sued and shall have power to do all things that may be done by a body corporate and shall be subject to all obligations to which a body corporate is subject.




7. Notwithstanding article 180, a regional government formed under this article shall be the highest political authority within its region and shall have political, legislative, executive, administrative and cultural functions in the region.




8. A regional government shall in particular have in relation to the region, the functions and services conferred upon a regional government in the Fifth Schedule to this Constitution and may make laws which shall have the force of law in the region.




9. A regional assembly shall have power to legislate on matters within its jurisdiction.




10. Subject to this article and to the Fifth Schedule to this Constitution, the executive and administrative powers of a regional government shall extend to the execution and implementation of the laws enacted by the regional assembly and other laws operating in the region and the management of the affairs of the regional government.




11. The laws made by the regional assembly shall be in conformity with the Constitution and the national laws and shall be consistent with national policies.




12. The provisions of the Fifth Schedule to this Constitution shall have effect in respect of the matters specified in it in relation to regional governments.




13. Regional governments shall commence on 1st July, 2006.



178A. Grants for districts not forming regional governments




1. A district which does not wish or is not able to enter into a cooperation arrangement to form a regional government shall be paid an equalization grant.




2. The equalization grant payable under clause (1) shall be based on the incremental costs met by the Central Government in managing the regional government.




3. The President shall cause to be presented to Parliament, proposals for the money to be paid out of the Consolidated Fund as equalization grant under clause (1).




4. The proposals made under clause (3) shall be made at the same time as the estimates of revenue and expenditure under article 155 of this Constitution and shall state the sums of money that are to be paid to each district.



179. Boundaries of local government units




1. Subject to the provisions of this Constitution, Parliament may-







a.
alter the boundaries of districts; and






b.
create new districts.






2. Any measure to alter the boundary of a district or to create a new district shall be supported by a majority of all the members of Parliament.




3. Parliament shall by law empower district councils to alter the boundaries of lower local government units and to create new local government units within their districts.




4. Any measure for the alteration of the boundaries of or the creation of districts or administrative units shall be based on the necessity for effective administration and the need to bring services closer to the people and it may take into account the means of communication, geographical features, density of population, economic viability and the wishes of the people concerned.



180. Local government councils




1. A local government shall be based on a council which shall be the highest political authority within its area of jurisdiction and which shall have legislative and executive powers to be exercised in accordance with this Constitution.




2. Parliament shall by law prescribe the composition, qualifications, functions and electoral procedures in respect of local government councils, except that-







a.
the person elected as District Chairperson of a local government shall be a member of the council;






b.
one third of the membership of each local government council shall be reserved for women; and






c.
any law enacted by virtue of this article shall provide for affirmative action for all marginalised groups referred to in article 32 of this Constitution;






d.
Parliament shall exercise similar powers of review as stipulated in clause (2) of article 78 of this Constitution, in relation to paragraphs (b) and (c) of this clause.






3. A person shall not be a member of a local government council unless that person is a citizen of Uganda.



181. Elections of local government councils




1. A district shall be divided by the Electoral Commission into electoral areas which shall be demarcated in such a way that the number of inhabitants in the electoral areas are as nearly as possible equal.




2. The number of inhabitants in an electoral area may be greater or less than other electoral areas in order to take account of means of communication, geographical features and density of population.




3. The demarcation of electoral areas shall ensure that a sub-county, a town council or an equivalent part of a municipality is represented at the district council by at least one person.




4. All local government councils shall be elected every seven years.




5. Subject to article 61 of this Constitution, elections of all local government councils shall take place on such date as the Electoral Commission shall determine in accordance with the law.



182. Revocation of mandate




1. Subject to clause (2) of this article, the mandate of an elected member of a local government council may be revoked by the electorate.




2. Parliament shall by law prescribe the grounds on which and the manner in which the electorate may revoke the mandate of an elected member of a local government council.



183. District Chairperson




1. There shall be a District Chairperson who shall-







a.
be the political head of the district; and






b.
be elected by universal adult suffrage through a secret ballot.






2. A person is not qualified to be elected District Chairperson unless he or she is-







a.
qualified to be elected a member of Parliament;






b.
[repealed]






c.
a person ordinarily resident in the district.






3. The District Chairperson shall-







a.
preside at meetings of the executive committee of the district;






b.
monitor the general administration of the district;






c.
co-ordinate the activities of urban councils and councils of the lower local administrative units in the district;






d.
co-ordinate and monitor Government functions as between the district and the Government; and






e.
perform such other functions as Parliament may prescribe.






4. In the performance of the functions under clause (3) of this article, the Chairperson shall be subject to the rules, decisions and recommendations of the district council and be answerable to the council.



184. Speaker of district council




1. Each district council shall have a Speaker elected by the district council from among its members; but a person shall only be taken to have been elected if the votes cast in his or her favour are more than fifty per cent of all the members of the council.




2. The Speaker of the council shall, in relation to the council, perform similar functions to those of the Speaker of Parliament.



185. Removal of District Chairperson and Speaker




1. The District Chairperson or the Speaker of a district council may be removed from office by the council by resolution supported by the votes of not less than two-thirds of all members of the council on any of the following grounds-







a.
abuse of office;






b.
misconduct or misbehaviour; or






c.
such physical or mental incapacity as would render him or her incapable of performing the duties of his or her office.






2. Parliament shall prescribe any other grounds and the procedure for the removal of a District Chairperson or the Speaker of a council under this article.



186. District executive committee




1. There shall be an executive committee for each district council which shall perform the executive functions of the council.




2. An executive committee shall consist of-







a.
the District Chairperson;






b.
the Vice-Chairperson; and






c.
such number of Secretaries as the council may decide.






3. The Vice-Chairperson shall be a person nominated by the District Chairperson from among members of the council and approved by two-thirds of all members of the council.




4. The Secretaries shall be nominated by the Chairperson from among members of the council and approved by a majority of all members of the Council.




5. The Vice-Chairperson shall deputise for the Chairperson and shall perform such other functions as may be assigned to him or her by the Chairperson.




6. If the District Chairperson dies, resigns or is removed from office, the Vice-Chairperson shall assume the office of Chairperson until the election of a new District Chairperson, but the election shall be held within six months after the occurrence of the event.




7. A Secretary shall have responsibility for such functions of the district council as the District Chairperson may, from time to time assign to him or her.




8. A district council shall appoint standing and other committees necessary for the efficient performance of its functions.




9. The following shall apply with respect to the composition of the committees of a district  council-







a.
the chairpersons and members of the committees shall be elected from among the members of the council;






b.
the District Chairperson, the Vice-Chairperson and a Secretary, shall not be members of a committee of the council but may take part in its proceedings without voting.





187. Vacation of office of member of district executive committee




1. The office of a member of a district executive committee shall become vacant if-







a.
the appointment of that member is revoked by the District Chairperson; or






b.
that member-









i.
is elected as Speaker of the district council;






ii.
resigns from office;






iii.
becomes disqualified to be a member of the district council;






iv.
is unable to perform his or her functions due to mental or physical incapacity or dies;






v.
is censured by the council; or






c.
a new Chairperson assumes office.






2. A district council may, by resolution supported by not less than half of all members of the council, pass a vote of censure against a member of the executive committee.




3. Proceedings for censure shall be initiated by a petition to the Chairperson through the Speaker signed by not less than one-third of all the members of the district council to the effect that they are dissatisfied with the conduct or performance of the member of the executive committee.




4. The Chairperson shall, upon receipt of the petition, cause a copy of it to be given to the member of the executive committee in question.




5. The motion for the resolution of censure shall not be debated until the expiry of fourteen days after the petition was sent to the Chairperson.




6. A member of the executive committee in respect of whom a vote of censure is debated under clause (5) of this article is entitled during the debate to be heard in his or her defence.




7. Nothing in this article shall prevent a person from being re-appointed to the executive committee of a district council.



188. Chief and Deputy Chief Administrative Officer




1. There shall be a Chief Administrative Officer and Deputy Chief Administrative Officer for every district.




2. Notwithstanding articles 176(2) and (3) and 200 of this Constitution, the Public Service Commission shall appoint persons to hold or act in the office of Chief Administrative Officer and Deputy Chief Administrative Officer, including the confirmation of their appointments and the exercise of disciplinary control over such persons and their removal from office.




3. Parliament shall by law establish the qualifications and functions of a Chief Administrative Officer and Deputy Chief Administrative Officer.



189. Functions of Government and district councils




1. Subject to the provisions of this Constitution, the functions and services specified in the Sixth Schedule to this Constitution shall be the responsibility of the Government.




2. District councils and the councils of lower local government units may, on request by them, be allowed to exercise the functions and services specified in the Sixth Schedule to this Constitution or if delegated to them by the Government or by Parliament by law.




3. District councils shall have responsibility for any functions and services not specified in the Sixth Schedule to this Constitution.




4. Subject to the provisions of this Constitution, the Government may, on request by a district council, assume responsibility for functions and services assigned to the district council.




5. This article shall have effect without prejudice to the functions and services authorised or required to be performed by a regional government under this Constitution.



Finances of Local Governments



190. Planning


District councils shall prepare comprehensive and integrated development plans incorporating the plans of lower level local governments for submission to the National Planning Authority.



191. Power to levy and appropriate taxes




1. Local governments shall have power to levy, charge, collect and appropriate fees and taxes in accordance with any law enacted by Parliament by virtue of article 152 of this Constitution.




2. The fees and taxes to be levied, charged, collected and appropriated under clause (1) of this article shall consist of rents, rates, royalties, stamp duties, cess, fees on registration and licensing and any other fees and taxes that Parliament may prescribe.




3. No appropriation of funds by a local government shall be made unless approved in a budget by its council.




4. Parliament shall by law make provision for tax appeals in relation to taxes to which this article applies.



192. Collection of taxes by local governments


Parliament shall by law provide-







a.
for the taxes that may be collected by a local government for or on behalf of the Government for payment into the Consolidated Fund;






b.
for a local government to retain for the purposes of its functions and services, a specified proportion of the revenues collected for or on behalf of the Government from the district.





193. Grants to local governments




1. The President shall for each financial year, in accordance with this Constitution, cause to be presented to Parliament proposals as to the moneys to be paid out of the Consolidated Fund as-







a.
unconditional grant in accordance with clause (2) of this article;






b.
conditional grant in accordance with clause (3) of this article;






c.
equalisation grant in accordance with clause (4) of this article.






2. Unconditional grant is the minimum grant that shall be paid to local governments to run decentralised services and shall be calculated in the manner specified in the Seventh Schedule to this Constitution.




3. Conditional grant shall consist of moneys given to local governments to finance programmes agreed upon between the Government and the local governments; and shall be expended only for the purposes for which it was made and in accordance with the conditions agreed upon.




4. Equalisation grant is the money to be paid to local governments for giving subsidies or making special provisions for the least developed districts; and shall be based on the degree to which a local government unit is lagging behind the national average standard for a particular service.




5. District councils shall be obliged to indicate how conditional and equalisation grants obtained from the Government are to be passed onto the lower levels of local government.




6. The proposals made under clause (1) of this article shall be made at the same time as the estimates of revenue and expenditure under article 155 of this Constitution and shall state the sums of moneys that are to be paid to each local government.




7. The proposals made under this article shall form part of the Appropriation Act as provided for in article 156 of this Constitution.



194. Local Government Finance Commission




1. There shall be a Local Government Finance Commission which shall consist of seven members appointed by the President.




2. Of the seven members referred to in clause (1) of this article, four shall be nominated by the local governments.




3. The members of the Local Government Finance Commission shall elect from among themselves a Chairperson and a Vice-Chairperson.




4. The Local Government Finance Commission shall-







a.
advise the President on all matters concerning the distribution of revenue between the Government and local governments and the allocation to each local government of moneys out of the Consolidated Fund;






b.
in consultation with the National Planning Authority, consider and recommend to the President the amount to be allocated as the equalisation and conditional grants and their allocation to each local government;






c.
consider and recommend to the President potential sources of revenue for local governments;






d.
advise the local governments on appropriate tax levels to be levied by local governments;






e.
perform such other functions as Parliament shall prescribe.






5. The expenses of the Commission, including salaries, allowances and pensions payable to persons serving with the Commission, shall be charged on the Consolidated Fund.



195. Loans and grants


Subject to the provisions of this Constitution and with the approval of the Government, a local government may, for the carrying out of its functions and services, borrow money or accept and use any grant or assistance as Parliament shall prescribe.



196. Accountability


Parliament shall make laws-







a.
requiring each local government to draw up a comprehensive list of all its internal revenue sources and to maintain data on total potential collectable revenues;






b.
prescribing financial control and accountability measures for compliance by all local governments;






c.
imposing regular audit requirements and procedures for local governments.





197. Financial autonomy of urban authorities


Urban authorities shall have autonomy over their financial and planning matters in relation to the district councils as Parliament may, by law provide.



District Service Commissions



198. District Service Commissions




1. There shall be a District Service Commission for each district.




2. The District Service Commission shall consist of a chairperson and such other members as the district council shall determine, at least one of whom shall represent urban authorities and all of whom shall be appointed by the district council on the recommendation of the district executive committee with the approval of the Public Service Commission.




3. Members of a District Service Commission shall be persons of high moral character and proven integrity.




4. Members of a District Service Commission shall hold office for a period of four years but are eligible for re-appointment for one more term.




5. In the performance of its functions, a District Service Commission shall conform to the standards established by the Public Service Commission for the public service generally.




6. A member of the District Service Commission may be removed from office by the executive committee of the district with the approval of the district council and after consultation with the Public Service Commission but may be removed only for-







a.
inability to perform the functions of that office arising from physical or mental incapacity;






b.
misbehaviour or misconduct; or






c.
incompetence.





199. Secondment of staff


Subject to the provisions of this Constitution, the Government may, on request by a district council, post persons to fill, assist and complement the service of a local government.



200. Functions of District Service Commissions




1. Subject to the provisions of this Constitution, the power to appoint persons to hold or act in any office in the service of a district, including the power to confirm appointments, to exercise disciplinary control over persons holding or acting in any such office and to remove those persons from office is vested in the District Service Commission.




2. The terms and conditions of service of local government staff shall conform with those prescribed by the Public Service Commission for the public service generally.




3. The District Service Commission may establish committees in respect of specialised disciplines.




4. Notwithstanding anything in this article or in articles 172 and 176(2) and (3) of this Constitution, the power to appoint persons to hold or act in the office of Town Clerk in the service of a city or a municipality, including the power to confirm appointments, to exercise disciplinary control over persons holding or acting in any such office and to remove those persons from office is vested in the Public Service Commission.



General



201. Exercise of administrative functions


The functions of a district government shall be exercised in accordance with this Constitution and any other law; but the exercise of those functions shall not detract from the order, peace and good governance of any part of Uganda.



202. Take-over of district administration by President




1. The President may, with the approval of two-thirds of all the members of Parliament, assume the executive and legislative powers of any district in any of the following circumstances-







a.
where the district council so requests and it is in the public interest to do so;






b.
where a state of emergency has been declared in that district or in Uganda generally; or






c.
where it has become extremely difficult or impossible for district government to function.






2. The exercise by the President of the power conferred by this article, may be done through such persons or officers as the President may appoint; and the legislative functions shall be exercised by statutory instruments.




3. Unless approved by Parliament for a longer term, the exercise by the President of the power conferred by this article, shall be for a period not exceeding ninety days.




4. Upon the expiry of the term under clause (3) of this article-







a.
the President shall hand back the administration of the district to the incumbent district government; or






b.
if Parliament decides that the prevailing circumstances still make it impossible for the incumbent district government to resume the administration of the district then-









i.
where the unexpired term of the council is longer than twelve months, the President shall cause elections to be held for a new district council within sixty days; or






ii.
where the unexpired term of the council is less than twelve months the President shall continue to administer the district until the next elections are held.





203. Resident District Commissioner




1. There shall be for each district a Resident District Commissioner who shall be appointed by the President.




2. For a person to be appointed a Resident District Commissioner he or she shall be a citizen of Uganda and qualified to be a member of Parliament.




3. The functions of a Resident District Commissioner are-







a.
to monitor the implementation of central and local government services in the district;






b.
to act as chairperson of the district security committee of the district; and






c.
to carry out such other functions as may be assigned by the President or prescribed by Parliament by law.





204. Terms and conditions of service


Parliament shall prescribe the guidelines to be followed by the district councils, in determining terms and conditions of service for-







a.
members of the local government councils; and






b.
members of the District Service Commissions and their committees.





205. Prohibition of holding political offices concurrently




1. No person shall hold concurrently on a full time basis, political offices-







a.
in the service of the Government and that of a local government; or






b.
in the service of a higher local government and that of a lower local government.






2. In this article, "political office" means the office of a Minister, a member of Parliament or a member of a local government council, or any other office prescribed by Parliament.



206. Parliament to make laws regarding local government




1. Subject to the provisions of this Constitution, Parliament shall make laws relating to local Government for the purpose of giving full effect to this Chapter.




2. Without prejudice to the general effect of clause (1) of this article, Parliament may make laws-







a.
limiting the number of political offices that may be created by the local governments;






b.
enabling councils to make laws, regulations or other instruments for the administration of their areas of jurisdiction;






c.
requiring that with appropriate modifications, the system of government as it operates at district level shall apply at the lower levels of local government units.





207. Interpretation


In this Chapter, a reference to a local government includes-







a.
a district council;






b.
an urban council;






c.
a sub-county council; or






d.
any other unit prescribed by law to replace any of the councils mentioned in paragraphs (a),(b) and (c) of this article.





CHAPTER 12. DEFENCE AND NATIONAL SECURITY



Uganda Peoples Defence Forces



208. Uganda Peoples' Defence Forces




1. There shall be armed forces to be known as the Uganda Peoples' Defence Forces.




2. The Uganda Peoples' Defence Forces shall be non-partisan, national in character, patriotic, professional, disciplined, productive and subordinate to the civilian authority as established under this Constitution.




3. Members of the Uganda Peoples' Defence Forces shall be citizens of Uganda of good character.




4. No person shall raise an armed force except in accordance with this Constitution.



209. Functions of Defence Forces


The functions of the Uganda Peoples' Defence Forces are-







a.
to preserve and defend the sovereignty and territorial integrity of Uganda;






b.
to co-operate with the civilian authority in emergency situations and in cases of natural disasters;






c.
to foster harmony and understanding between the Defence Forces and civilians; and






d.
to engage in productive activities for the development of Uganda.





210. Parliament to regulate Uganda Peoples' Defence Forces


Parliament shall make laws regulating the Uganda Peoples' Defence Forces, and in particular, providing for-







a.
the organs and structures of the Uganda Peoples' Defence Forces;






b.
recruitment, appointment, promotion, discipline and removal of members of the Uganda Peoples' Defence Forces and ensuring that members of the Uganda Peoples' Defence Forces are recruited from every district of Uganda;






c.
terms and conditions of service of members of the Uganda Peoples' Defence Forces; and






d.
the deployment of troops outside Uganda.





Uganda Police Force



211. Uganda Police Force




1. There shall be a police force to be known as the Uganda Police Force and such other police forces in Uganda as Parliament may by law prescribe.




2. Subject to the provisions of this Constitution, every police force in Uganda shall be organised and administered in such a manner and shall have such functions as Parliament may by law prescribe.




3. The Uganda Police Force shall be nationalistic, patriotic, professional, disciplined, competent and productive; and its members shall be citizens of Uganda of good character.



212. Functions of Uganda Police Force


The functions of the Uganda Police Force shall include the following-







a.
to protect life and property;






b.
to preserve law and order;






c.
to prevent and detect crime; and






d.
to co-operate with the civilian authority and other security organs established under this Constitution and with the population generally.





213. Command of Uganda Police Force




1. There shall be an Inspector-General of Police and a Deputy Inspector-General of Police.




2. The Inspector-General and the Deputy Inspector-General of Police shall be appointed by the President with the approval of Parliament.




3. The Uganda Police Force shall be under the command of the Inspector-General of Police who shall be assisted by the Deputy Inspector-General of Police in the performance of his or her functions.




4. In the performance of the functions under clause (3) of this article, the Inspector-General of Police shall be subject to and act in accordance with the laws of Uganda; except that on matters of policy, the President may give directions to the Inspector-General.




5. The Inspector-General or the Deputy Inspector-General of Police may be removed from office by the President.



214. Parliament to regulate Uganda Police Force


Parliament shall make laws-







a.
providing for the organisation and administration of the Uganda Police Force;






b.
ensuring that members of the Uganda Police Force are recruited from every district of Uganda; and






c.
regulating generally the Uganda Police Force.





Uganda Prisons Service



215. Uganda Prisons Service




1. There shall be a prisons service to be known as the Uganda Prisons Service.




2. The Uganda Prisons Service shall be nationalistic, patriotic, professional, disciplined, competent and productive and its members shall be citizens of Uganda of good character recruited from every district of Uganda.



216. Commissioner and Deputy Commissioner of Prisons




1. There shall be a Commissioner of Prisons and a Deputy Commissioner of Prisons appointed by the President with the approval of Parliament.




2. The Commissioner or the Deputy Commissioner of Prisons may be removed by the President.



217. Parliament to regulate Uganda Prisons Service


Parliament shall make laws-







a.
providing for the organisation, administration and functions of the Uganda Prisons Service;






b.
ensuring that members of the Uganda Prisons Service are recruited from every district of Uganda; and






c.
regulating generally the Uganda Prisons Service.





Intelligence Services



218. Intelligence Services




1. Parliament may by law establish intelligence services and may prescribe their composition, functions and procedures.




2. No intelligence service shall be established by the Government except by or under an Act of Parliament.



National Security Council



219. National Security Council


There shall be a National Security Council which shall consist of the President as Chairperson and such other members as Parliament may determine.



220. Functions of National Security Council


The functions of the National Security Council are-







a.
to inform and advise the President on matters relating to national security; and






b.
any other functions prescribed by Parliament.





General



221. Security organisations to observe human rights


It shall be the duty of the Uganda Peoples' Defence Forces and any other armed force established in Uganda, the Uganda Police Force and any other police force, the Uganda Prisons Service, all intelligence services and the National Security Council to observe and respect human rights and freedoms in the performance of their functions.



222. Parliament to regulate possession and use of firearms and ammunition


Parliament shall make laws to regulate the possession and use of firearms and ammunition.



CHAPTER 13. INSPECTORATE OF GOVERNMENT



223. Inspectorate of Government




1. There shall be an Inspectorate of Government.




2. The Inspectorate of Government shall consist of-







a.
the Inspector-General of Government; and






b.
such number of Deputy Inspectors-General as Parliament may prescribe.






3. At least one of the persons referred to in clause (2) of this article shall be a person qualified to be appointed a Judge of the High Court.




4. The Inspector-General of Government and a Deputy Inspector-General shall be appointed by the President with the approval of Parliament and shall not, while holding office, hold any other office of emolument in the public service.




5. A person shall not be eligible for appointment as Inspector-General of Government or Deputy Inspector-General of Government unless that person-







a.
is a citizen of Uganda; and






b.
is a person of high moral character and proven integrity; and






c.
possesses considerable experience and demonstrated competence and is of high calibre in the conduct of public affairs.






6. A person shall resign his or her office on appointment as an Inspector-General or a Deputy Inspector-General, if that person is-







a.
a member of Parliament;






b.
a member of a local government council; or






c.
a member of the executive of a political party or organisation.






7. The Inspector-General of Government and Deputy Inspectors-General shall hold office for a term of four years but shall be eligible for re-appointment only once.




8. The remuneration and other conditions of service of members of the Inspectorate of Government shall be prescribed by Parliament and the salaries and allowances of members of the Inspectorate shall be charged on the Consolidated Fund.



224. Removal of Inspector-General and Deputy Inspector-General


The Inspector-General or a Deputy Inspector-General may be removed from office by the President on the recommendation of a special tribunal constituted by Parliament only for-







a.
inability to perform the functions of his or her office arising from infirmity of body or mind; or






b.
misconduct, misbehaviour or conduct unbecoming of the holder of the office; or






c.
incompetence.





225. Functions of Inspectorate




1. The functions of the Inspectorate of Government shall be prescribed by Parliament and shall include the following-







a.
to promote and foster strict adherence to the rule of law and principles of natural justice in administration;






b.
to eliminate and foster the elimination of corruption, abuse of authority and of public office;






c.
to promote fair, efficient and good governance in public offices;






d.
subject to the provisions of this Constitution, to supervise the enforcement of the Leadership Code of Conduct;






e.
to investigate any act, omission, advice, decision or recommendation by a public officer or any other authority to which this article applies, taken, made, given or done in exercise of administrative functions; and






f.
to stimulate public awareness about the values of constitutionalism in general and the activities of its office, in particular, through any media and other means it considers appropriate.






2. The Inspectorate of Government may investigate any matter referred to in paragraph (e) of clause (1) of this article, on its own initiative or upon complaint made to it by any member of the public, whether or not that person has personally suffered any injustice by reason of that matter.



226. Jurisdiction of Inspectorate


The jurisdiction of the Inspectorate of Government shall cover officers or leaders whether employed in the public service or not, and also such institutions, organisations or enterprises as Parliament may prescribe by law.



227. Independence of Inspectorate


The Inspectorate of Government shall be independent in the performance of its functions and shall not be subject to the direction or control of any person or authority and shall only be responsible to Parliament.



228. Branches of Inspectorate


The Inspectorate of Government may establish branches at district and other administrative levels as it considers fit for the better performance of its functions.



229. Resources of Inspectorate




1. The Inspectorate of Government shall have an independent budget appropriated by Parliament, and controlled by the Inspectorate.




2. It shall be the duty of the State to facilitate the employment by the Inspectorate of such adequate and qualified staff as are needed to enable the Inspectorate to perform its functions effectively and efficiently.



230. Special powers of Inspectorate




1. The Inspectorate of Government shall have power to investigate, cause investigation, arrest, cause arrest, prosecute or cause prosecution in respect of cases involving corruption, abuse of authority or of public office.




2. The Inspector-General of Government may, during the course of his or her duties or as a consequence of his or her findings, make such orders and give such directions as are necessary and appropriate in the circumstances.




3. Subject to the provisions of any law, the Inspectorate of Government shall have power to enter and inspect the premises or property of any department of Government, person or of any authority, to call for, examine and where necessary, retain any document or item in connection with the case being investigated, found on the premises; and may, in those premises, carry out any investigation for the purpose of its functions.




4. The Inspectorate of Government shall, when enforcing the Leadership Code of Conduct, have all the powers conferred on it by this Chapter in addition to any other powers conferred by law.




5. Subject to this Constitution, Parliament shall enact any law necessary for enabling the Inspectorate of Government to discharge its functions effectively and efficiently and in particular, to ensure that the discharge of those functions is not frustrated by any person or authority.



231. Reports of Inspectorate




1. The Inspectorate of Government shall submit to Parliament at least once in every six months, a report on the performance of its functions, making such recommendations as it considers necessary and containing such information as Parliament may require.




2. A copy of the report referred to in clause (1) of this article shall be forwarded by the Inspectorate of Government to the President; and where any matter contained in the report relates to the administration of any local authority, an extract of the portion of the report on the matter shall be forwarded to that local authority.




3. The Speaker shall lay before Parliament the report submitted under clause (1) of this article within thirty days after it has been submitted, if Parliament is then in session, or, if Parliament is not in session, within thirty days after the commencement of its next following session.




4. The President or any local authority referred to in clause (2) shall at least once every year cause a report to be submitted to Parliament on actions taken by the President or the local authority on reports submitted to the President or the local authority by the Inspectorate of Government, for the information of Parliament.




5. Parliament shall discuss expeditiously any reports submitted to it under clause (1).



232. Powers of Parliament regarding Inspectorate




1. Parliament shall, subject to the provisions of this Constitution, make laws to give effect to the provisions of this Chapter.




2. Laws made for the purpose of this Chapter may, in particular, provide-







a.
for regulating the procedure for the making of complaints and requests to the Inspectorate of Government and for the exercise of its functions;






b.
for conferring such powers on it and imposing such duties on persons concerned as are necessary to facilitate it in the performance of its functions;






c.
for ensuring accessibility to the services of the Inspectorate by the general public and decentralising the exercise of those functions and where necessary, for enabling the delegation by the Inspectorate of any of those functions to other authorities or persons at district or lower local government levels;






d.
for regulating the functioning of the Inspectorate of Government in relation to other institutions or bodies established under this Constitution or any other law; and






e.
establishing a special court within the judiciary for combating corruption and prescribing the composition and jurisdiction and procedures of the court and appeal from the court.





CHAPTER 14. LEADERSHIP CODE OF CONDUCT



233. Leadership Code of Conduct




1. Parliament shall by law establish a Leadership Code of Conduct for persons holding such offices as may be specified by Parliament.




2. The Leadership Code of Conduct shall-







a.
require specified officers to declare their incomes, assets and liabilities from time to time and how they acquired or incurred them, as the case may be;






b.
prohibit conduct-









i.
likely to compromise the honesty, impartiality and integrity of specified officers; or






ii.
likely to lead to corruption in public affairs; or






iii.
which is detrimental to the public good or welfare or good governance;






c.
prescribe the penalties to be imposed for breach of the Code, without prejudice to the application of criminal penalties prescribed for the breach in question;






d.
prescribe powers, procedures and practices for ensuring the effective enforcement of the Code; and






e.
make any other provision as may be necessary for ensuring the promotion and maintenance of honesty, probity, impartiality and integrity in public affairs and the protection of public funds and other public property.





234. Enforcement of Code


The Leadership Code of Conduct shall be enforced by the Inspectorate of Government or such other authority as Parliament may by law prescribe.



235. Disqualification for breach of Code


Parliament may, by law, provide that a person who has been dismissed or removed from office by reason of breach of the Code of Conduct shall be disqualified from holding any other public office whether appointive or elective and either generally or for a prescribed period.



235A. Leadership Code Tribunal


There shall be a Leadership Code Tribunal, whose composition, jurisdiction and functions shall be prescribed by Parliament by law.



236. Interpretation


In this Chapter, unless the context otherwise requires, "specified officer" means the holder of an office to which the Leadership Code of Conduct applies.



CHAPTER 15. LAND AND ENVIRONMENT



Land



237. Land ownership




1. Land in Uganda belongs to the citizens of Uganda and shall vest in them in accordance with the land tenure systems provided for in this Constitution.




2. Notwithstanding clause (1) of this article-







a.
the Government or a local government may, subject to article 26 of this Constitution, acquire land in the public interest; and the conditions governing such acquisition shall be as prescribed by Parliament;






b.
the Government or a local government as determined by Parliament by law, shall hold in trust for the people and protect, natural lakes, rivers, wetlands, forest reserves, game reserves, national parks and any land to be reserved for ecological and touristic purposes for the common good of all citizens;






c.
non-citizens may acquire leases in land in accordance with the laws prescribed by Parliament and the laws so prescribed shall define a non-citizen for the purposes of this paragraph.






3. Land in Uganda shall be owned in accordance with the following land tenure systems-







a.
customary;






b.
freehold;






c.
mailo; and






d.
leasehold.






4. On the coming into force of this Constitution-







a.
all Uganda citizens owning land under customary tenure may acquire certificates of ownership in a manner prescribed by Parliament; and






b.
land under customary tenure may be converted to freehold land ownership by registration.






5. Any lease which was granted to a Uganda citizen out of public land may be converted into freehold in accordance with a law which shall be made by Parliament.




6. For the purposes of clause (5) of this article, "public land" includes statutory leases to urban authorities.




7. Parliament shall make laws to enable urban authorities to enforce and to implement planning and development.




8. Upon the coming into force of this Constitution and until Parliament enacts an appropriate law under clause (9) of this article, the lawful or bonafide occupants of mailo land, freehold or leasehold land shall enjoy security of occupancy on the land.




9. Within two years after the first sitting of Parliament elected under this Constitution, Parliament shall enact a law-







a.
regulating the relationship between the lawful or bonafide occupants of land referred to in clause (8) of this article and the registered owners of that land;






b.
providing for the acquisition of registrable interest in the land by the occupant.





Uganda Land Commission



238. Uganda Land Commission




1. There shall be a commission to be known as the Uganda Land Commission.




2. The Commission shall consist of a Chairperson and not less than four other members appointed by the President with the approval of Parliament.




3. A person holding office as a member of Parliament or a member of a local government council shall relinquish that office upon appointment as a member of the Commission.




4. The members of the Commission shall hold office for a period of five years and shall be eligible to be re-appointed.




5. A member of the Commission may be removed from office by the President only for-







a.
inability to perform the functions of his or her office arising from infirmity of body or mind;






b.
misbehaviour or misconduct; or






c.
incompetence.






6. The salaries and allowances of the members of the Commission shall be charged on the Consolidated Fund.



239. Functions of Uganda Land Commission


The Uganda Land Commission shall hold and manage any land in Uganda vested in or acquired by the Government of Uganda in accordance with the provisions of this Constitution and shall have such other functions as may be prescribed by Parliament.



District Land Boards



240. District Land Boards




1. There shall be a District Land Board for each district.




2. Parliament shall prescribe the membership, procedure and terms of service of a District Land Board.



241. Functions of District Land Boards




1. The functions of a District Land Board are-







a.
to hold and allocate land in the district which is not owned by any person or authority;






b.
to facilitate the registration and transfer of interests in land; and






c.
to deal with all other matters connected with land in the district in accordance with laws made by Parliament.






2. In the performance of its functions, a District Land Board shall be independent of the Uganda Land Commission and shall not be subject to the direction or control of any person or authority but shall take into account national and District Council policy on land.



General



242. Land use


Government may, under laws made by Parliament and policies made from time to time, regulate the use of land.



243. Land tribunals




1. Parliament shall by law provide for the establishment of land tribunals.




2. The jurisdiction of a land tribunal shall include-







a.
the determination of disputes relating to the grant, lease, repossession, transfer or acquisition of land by individuals, the Uganda Land Commission or other authority with responsibility relating to land; and






b.
the determination of any disputes relating to the amount of compensation to be paid for land acquired.






3. The Chairperson of a land tribunal established under this article shall be appointed on the advice of the Judicial Service Commission under any law made for the purposes of clause (1) of this article.




4. A member of a land tribunal shall hold office on terms and conditions determined under a law made by Parliament under this article.




5. A law made under this article may prescribe the practice and procedure for land tribunals and shall provide for a right of appeal from a decision of a land tribunal to a court of law.



244. Minerals and petroleum




1. Subject to article 26 of this Constitution, the entire property in, and the control of, all minerals and petroleum in, on or under, any land or waters in Uganda are vested in the Government on behalf of the Republic of Uganda.




2. Subject to this article, Parliament shall make laws regulating-







a.
the exploitation of minerals and petroleum;






b.
the sharing of royalties arising from mineral and petroleum exploitation;






c.
the conditions for payment of indemnities arising out of exploitation of minerals and petroleum; and






d.
the conditions regarding the restoration of derelict lands.






3. Minerals, mineral ores and petroleum shall be exploited taking into account the interest of the individual landowners, local governments and the Government.




4. In this article-







•
"mineral" means any substance, other than petroleum, whether in solid, liquid or gaseous form occurring naturally in or on the earth, formed by or subject to a geological process;






•
"petroleum" means-









a.
any naturally occurring hydrocarbons, whether in gaseous, liquid or solid state;






b.
any naturally occurring mixture of hydrocarbons, whether in a gaseous, liquid or solid state; or






c.
any naturally occurring mixture of one or more hydrocarbons (whether in a gaseous, liquid or solid state) and any other substances; and includes any petroleum as defined by paragraph (a), (b) or (c) that has been returned to a natural reservoir, but does not include coal, shale, or any substance that may be extracted from coal or shale.






5. For the purposes of this article, "mineral" does not include clay, murram, sand or any stone commonly used for building or similar purposes.




6. Parliament may regulate the exploitation of any substance excluded from the definition of mineral under this article when exploited for commercial purposes.



Environment



245. Protection and preservation of the environment


Parliament shall, by law, provide for measures intended-







a.
to protect and preserve the environment from abuse, pollution and degradation;






b.
to manage the environment for sustainable development; and






c.
to promote environmental awareness.





CHAPTER 16. INSTITUTION OF TRADITIONAL OR CULTURAL LEADERS



246. Institution of traditional or cultural leaders




1. Subject to the provisions of this Constitution, the institution of traditional leader or cultural leader may exist in any area of Uganda in accordance with the culture, customs and traditions or wishes and aspirations of the people to whom it applies.




2. In any community, where the issue of traditional or cultural leader has not been resolved, the issue shall be resolved by the community concerned using a method prescribed by Parliament.




3. The following provisions shall apply in relation to traditional leaders or cultural leaders-







a.
the institution of traditional leader or cultural leader shall be a corporation sole with perpetual succession and with capacity to sue and be sued and to hold assets or properties in trust for itself and the people concerned;






b.
nothing in paragraph (a) shall be taken to prohibit a traditional leader or cultural leader from holding any asset or property acquired in a personal capacity;






c.
a traditional leader or cultural leader shall enjoy such privileges and benefits as may be conferred by the Government and local government or as that leader may be entitled to under culture, custom and tradition;






d.
subject to paragraph (c) of this clause, no person shall be compelled to pay allegiance or contribute to the cost of maintaining a traditional leader or cultural leader;






e.
a person shall not, while remaining a traditional leader or cultural leader, join or participate in partisan politics;






f.
a traditional leader or cultural leader shall not have or exercise any administrative, legislative or executive powers of Government or local government.






4. The allegiance and privileges accorded to a traditional leader or a cultural leader by virtue of that office shall not be regarded as a discriminatory practice prohibited under article 21 of this Constitution; but any custom, practice, usage or tradition relating to a traditional leader or cultural leader which detracts from the rights of any person as guaranteed by this Constitution, shall be taken to be prohibited under that article.




5. For the avoidance of doubt, the institution of traditional leader or cultural leader existing immediately before the coming into force of this Constitution shall be taken to exist in accordance with the provisions of this Constitution.




6. For the purposes of this article, "traditional leader or cultural leader" means a king or similar traditional leader or cultural leader by whatever name called, who derives allegiance from the fact of birth or descent in accordance with the customs, traditions, usage or consent of the people led by that traditional or cultural leader.



CHAPTER 17. GENERAL AND MISCELLANEOUS



247. Administration of estates


Parliament shall-







a.
by law establish an efficient, fair and expeditious machinery for the administration and management of the estates of deceased persons; and






b.
under the law referred to in paragraph (a) of this article, ensure that the services of the department or organisation established for the purpose are decentralised and accessible to all persons who may reasonably require those services and that the interests of all beneficiaries are adequately protected.





248. Law Reform Commission




1. There shall be a Law Reform Commission for Uganda the composition and functions of which shall be prescribed by Parliament by law.




2. The Law Reform Commission established under clause (1) of this article shall publish periodic reports on its findings and submit annual reports to Parliament.



249. Disaster Preparedness and Management Commission




1. There shall be a Disaster Preparedness and Management Commission for Uganda to deal with both natural and man-made disasters.




2. Parliament shall, for the purposes of this article, prescribe the composition, functions and procedure for implementation of the functions of the Commission.



250. Legal proceedings by or against Government




1. Where a person has a claim against the Government, that claim may be enforced as a right by proceedings taken against the Government for that purpose.




2. Civil proceedings by or against the Government shall be instituted by or against the Attorney-General; and all documents required to be served on the Government for the purpose of or in connection with those proceedings, shall be served on the Attorney-General.




3. Parliament may by law make provision for the purposes of clause (1) of this article.




4. In the title of any criminal proceedings, the prosecution shall be designated by the word "Uganda".



251. Performance of functions of Commissions and authorities




1. Any commission or authority established by this Constitution may, subject to the provisions of this Constitution, regulate its own procedure or confer powers or impose duties on any officer or authority of the Government for the purpose of discharging its functions.




2. Subject to the provisions of this Constitution, any decision of any commission or authority established by this Constitution shall require the concurrence of a majority of all its members; and it may act notwithstanding the absence of any member or any vacancy in the office of a member.




3. In this article, "commission or authority" includes a council and a committee of the commission or authority.



252. Resignations




1. Except as otherwise provided in this Constitution, any person who is appointed or elected to any office established by this Constitution may resign from that office by writing signed by that person addressed to the person or authority by whom he or she was appointed or elected.




2. The resignation of a person from any office established by this Constitution shall take effect in accordance with the terms on which that person was appointed or, if there are no such terms, when the writing signifying the resignation is received by the person or authority to whom it is addressed or by any person authorised by that person or authority to receive it.




3. For the purposes of clause (1) of this article, "office" includes the office of-







a.
the Vice-President;






b.
the Speaker and Deputy Speaker;






c.
a Minister;






d.
the Attorney-General;






e.
a member of Parliament;






f.
a member of any commission, authority, council or committee established by this Constitution; and






g.
a public officer.






4. Subject to the provisions of this article, Parliament may make laws providing for the resignation of persons holding offices established by this Constitution not provided for in this article.



253. Re-appointments and concurrent appointments




1. Where any person has vacated an office established by this Constitution, that person may, if qualified, again be appointed or elected to hold that office in accordance with the provisions of this Constitution.




2. Where a power is conferred by this Constitution on any person to make any appointment to any office, he or she may appoint a person to that office even while another person holds the office, when that other person is on leave of absence pending the relinquishment of the office.




3. Where two or more persons hold the same office by reason of an appointment made by virtue of clause (2) of this article, then, for the purposes of any function conferred on the holder of that office, the person last appointed shall be taken to be the sole holder of that office.



254. Pension




1. A public officer shall, on retirement, receive such pension as is commensurate with his or her rank, salary and length of service.




2. The pension payable to any person shall be exempt from tax and shall be subject to periodic review to take account of changes in the value of money.




3. The payment of pension shall be prompt and regular and easily accessible to pensioners.



255. Referenda generally




1. Parliament shall by law make provision for the right of citizens to demand the holding by the Electoral Commission of a referendum, whether national or in any particular part of Uganda, on any issue.




2. Parliament shall also make laws to provide for the holding of a referendum by the Electoral Commission upon a reference by the Government of any contentious matter to a referendum.




3. Where a referendum is held under this article, the result of the referendum shall be binding on all organs and agencies of the state and on all persons and organizations in Uganda.




4. A referendum to which clause (3) applies, shall not affect-







a.
the fundamental and other human rights and freedoms guaranteed under Chapter Four of this Constitution;






b.
the power of the courts to question the validity of the referendum.





256. Manner of administering oaths


Oaths specified in the Fourth Schedule to this Constitution shall be administered in a manner prescribed by law.



257. Interpretation




1. In this Constitution, unless the context otherwise requires-







•
"Act of Parliament" means a law made by Parliament;






•
"article" means an article of this Constitution;






•
"child" means a person under the age of eighteen years;






•
"court" means a court of judicature established by or under the authority of this Constitution;






•
"Court of Appeal" means the Court of Appeal of Uganda;






•
"district" means a district referred to in article 5 of this Constitution;






•
"district council" means a district council established under article 180 of this Constitution;






•
"education service" means any part of the public service established as the education service by Parliament by law in conformity with this Constitution;






•
"financial year" means the period of twelve months ending on the thirtieth day of June in any year or such other day as Parliament may by law, prescribe;






•
"functions" includes powers and duties;






•
"Gazette" means the Uganda Gazette and includes any supplement of that Gazette;






•
"Government" means the Government of Uganda;






•
"health service" means any part of the public service established as the health service by Parliament by law in conformity with this Constitution;






•
"High Court" means the High Court of Uganda;






•
"judgement" includes a decision, an order or decree of the court;






•
"judicial power" means the power to dispense justice among persons and between persons and the State under the laws of Uganda;






•
"Leadership Code of Conduct" means the Leadership Code of Conduct established under Chapter Fourteen of this Constitution;






•
"local government council" means a council referred to in article 180 of this Constitution;






•
"Minister" means a Minister of the Government and includes a Minister of State and a Deputy Minister;






•
"Oath of allegiance" means an oath of allegiance prescribed by this Constitution;






•
"Parliament" means the Parliament of Uganda;






•
"President" means the President of Uganda;






•
"public office" means an office in the public service;






•
"public officer" means a person holding or acting in any public office;






•
"public service" means service in a civil capacity of the Government or of a local government;






•
"session" means a series of meetings of Parliament within a period of twelve months;






•
"sitting" includes a period during which Parliament is continuously sitting without adjournment and a period during which it is in Committee;






•
"Speaker" means the Speaker of Parliament and "Deputy Speaker" shall be construed accordingly;






•
"subordinate court" means a court subordinate to the High Court;






•
"Supreme Court" means the Supreme Court of Uganda;






•
"Uganda" means the Republic of Uganda.






2. In this Constitution-







a.
unless the context otherwise requires, a reference to an office in the public service includes-









i.
a reference to the office of Chief Justice, Deputy Chief Justice, Principal Judge, a Justice of the Supreme Court or of a Justice of Appeal, or a Judge of the High Court and the office of a member of any other court of law established by or under the authority of this Constitution, other than a court-martial, being an office the emoluments of which are paid directly from the Consolidated Fund or directly out of moneys provided by Parliament; and






ii.
a reference to the office of a member of the Uganda Police Force, the Uganda Prisons Service, the education service and the health service;






b.
a reference to an office in the public service does not include a reference to the office of the President, the Vice-President, the Speaker or Deputy Speaker, a Minister, the Attorney-General, a member of Parliament or a member of any commission, authority, council or committee established by this Constitution.






3. In this Constitution unless the context otherwise requires, a reference to the holder of an office by the term designating that office includes a reference to any person for the time being lawfully acting in or performing the functions of that office.




4. For the purposes of this Constitution, a person shall not be considered as holding a public office by reason only of the fact that that person is in receipt of a pension or similar allowance in respect of service under the Government.




5. The power to remove a public officer from office includes the power to require or permit that officer to retire from public service; except that nothing in this clause confers on any person or authority power to require the retirement of a person holding a public office for which the method of retirement or removal is specifically provided for by this Constitution.




6. Any provision in this Constitution that vests in any person or authority power to remove a public officer from office shall not prejudice the power of any person or authority to abolish any office or any law providing for the compulsory retirement of public officers generally or any class of public officer on attaining an age specified in that law.




7. Where power is vested by this Constitution in any person or authority to appoint any person to act in or perform the functions of any office if the holder of the office is unable to perform those functions, no such appointment shall be called in question on the ground that the holder of the office was able to perform those functions.




8. Where any power is conferred by this Constitution to make any statutory instrument or rule, or pass any resolution, or give any direction, the power shall be construed as including the power, exercisable in like manner to amend or revoke any such statutory instrument, rule, resolution or direction.




9. In this Constitution, references to the amendment of any of the provisions of this Constitution or any Act of Parliament include references to the alteration, modification or re-enactment, with or without amendment or modification of that provision, the suspension or repeal of that provision and the making of a different provision in place of that provision.




10. In this Constitution, unless the context otherwise requires-







a.
words referring to natural persons include a reference to corporations;






b.
words in the singular include the plural, and words in the plural include the singular;






c.
words directing or empowering a public officer to do any act or thing, or otherwise applying to that officer by the designation of the office of that person, include the successors in office and all deputies and other assistants of that person.





CHAPTER 18. AMENDMENT OF THE CONSTITUTION



258. Amendment of Constitution




1. Subject to the provisions of this Constitution, Parliament may amend by way of addition, variation or repeal, any provision of this Constitution in accordance with the procedure laid down in this Chapter.




2. This Constitution shall not be amended except by an Act of Parliament-







a.
the sole purpose of which is to amend this Constitution; and






b.
the Act has been passed in accordance with this Chapter.





259. Amendments requiring referendum




1. A bill for an Act of Parliament seeking to amend any of the provisions specified in clause (2) of this article shall not be taken as passed unless-







a.
it is supported at the second and third readings in Parliament by not less than two-thirds of all members of Parliament; and






b.
it has been referred to a decision of the people and approved by them in a referendum.






2. The provisions referred to in clause (1) of this article are-







a.
this article;






b.
Chapter One-articles 1 and 2;






c.
Chapter Four-article 44;






d.
Chapter Five-articles 69, 74 and 75;






e.
Chapter Six-article 79 clause (2);






f.
Chapter Seven-article 105 clause (1);






g.
Chapter Eight-article 128 clause (1); and






h.
Chapter Sixteen.





260. Amendments requiring approval by District Councils




1. A bill for an Act of Parliament seeking to amend any of the provisions specified in clause (2) of this article shall not be taken as passed unless-







a.
it is supported at the second and third readings in Parliament by not less than two-thirds of all members of Parliament; and






b.
it has been ratified by at least two-thirds of the members of the district council in each of at least two-thirds of all the districts of Uganda.






2. The provisions referred to in clause (1) of this article are-







a.
this article;






b.
Chapter Two-article 5, clause (2);






c.
Chapter Nine-article 152;






d.
Chapter Eleven-article 176, clause (1) and articles 178, 189 and 197.





261. Amendments by Parliament


A bill for an Act of Parliament to amend any provision of the Constitution, other than those referred to in articles 259 and 260 of this Constitution, shall not be taken as passed unless it is supported at the second and third readings by the votes of not less than two-thirds of all members of Parliament.



262. Certificate of compliance




1. The votes on the second and third readings referred to in articles 259 and 260 of this Constitution shall be separated by at least fourteen sitting days of Parliament.




2. A bill for the amendment of this Constitution which has been passed in accordance with this Chapter shall be assented to by the President only if-







a.
it is accompanied by a certificate of the Speaker that the provisions of this Chapter have been complied with in relation to it; and






b.
in the case of a bill to amend a provision to which article 259 or 260 of this Constitution applies, it is accompanied by a certificate of the Electoral Commission that the amendment has been approved at a referendum or, as the case may be, ratified by the district councils in accordance with this Chapter.






3. Where the provisions of clause (2) of this article are complied with in the case of a bill to which article 259 or 260 of this Constitution applies, the President shall not refuse to assent to the bill.




4. Where in the case of a bill to which clause (3) of this article applies the President-







a.
refuses to assent to the bill; or






b.
fails to assent to the bill within thirty days after the bill is submitted, the President shall be taken to have assented to the bill and the Speaker shall cause a copy of the bill to be laid before Parliament and the bill shall become law without the assent of the President.





CHAPTER 19. TRANSITIONAL PROVISIONS



263. Transitional Government


[Repealed]



264. Particular functions of Transitional Government


[Repealed]



265. Existing Courts of Judicature


[Repealed]



266. Existing offices of Judges


[Repealed]



267. Interim membership of Court of Appeal


[Repealed]



268. Existing offices




1. Subject to the provisions of this article, every person who immediately before the coming into force of this Constitution held or was acting in any office established by or by virtue of the Constitution then in force, so far as is consistent with the provisions of this Constitution, shall be taken to have been appointed as from the coming into force of this Constitution, to hold or to act in the equivalent office under this Constitution.




2. The provisions of this article shall not prejudice any powers conferred by or under this Constitution or any other law on any person or authority to make provision for the abolition of office, or for the removal from office of persons holding or acting in any office and for requiring persons to retire from office.




3. In determining, for the purpose of any law relating to retirement benefits or otherwise, the length of service of a public officer to whom clause (1) of this article applies, service as a public officer under the Government in existence immediately before the coming into force of this Constitution shall be deemed to be continuous with service as a public officer which begins immediately after the coming into force of this Constitution.




4. Except as otherwise provided in this Constitution, the terms and conditions of service of a person to whom this article applies, shall not be less favourable than those applicable to that person immediately before the coming into force of this Constitution.




5. For the avoidance of doubt, it is declared that any office established before the coming into force of this Constitution which is inconsistent with any provision of this Constitution is, on the coming into force of this Constitution, abolished.



269. Regulation of political organisations


[Repealed]



270. Existing political parties, or organisations


[Repealed]



271. First elections


[Repealed]



272. Appointment to certain offices


[Repealed]



273. Existing law




1. Subject to the provisions of this article, the operation of the existing law after the coming into force of this Constitution shall not be affected by the coming into force of this Constitution but the existing law shall be construed with such modifications, adaptations, qualifications and exceptions as may be necessary to bring it into conformity with this Constitution.




2. For the purposes of this article, the expression "existing law" means the written and unwritten law of Uganda or any part of it as existed immediately before the coming into force of this Constitution, including any Act of Parliament or Statute or statutory instrument enacted or made before that date which is to come into force on or after that date.



274. Modification of existing law by first President


[Repealed]



275. Enactments not yet in force


Where immediately before the coming into force of this Constitution any existing law had not been brought into force or was to come into force on a date subsequent to the coming into force of this Constitution, that law may be brought into force in accordance with its terms or shall come into force on such subsequent date as the case may be.



276. Provisions regarding urban authorities


[Repealed]



277. Existing commissions and committees of inquiry


[Repealed]



278. Oaths deemed to have been taken


[Repealed]



279. Pending matters




1. Where any matter or thing has been commenced before the coming into force of this Constitution by any person or authority having power to do so under the existing law, that matter or thing may be carried on and completed by the person or authority having power to do so on or after the coming into force of this Constitution and, unless the President in any case otherwise directs, it shall not be necessary for that person or authority to commence that matter or thing afresh.




2. This article shall have effect subject to the provisions of this Constitution and to any law made by Parliament.



280. Proceedings pending before courts


Legal proceedings pending immediately before the coming into force of this Constitution before any court, including civil proceedings against the Government, may be proceeded with and completed.



281. Prerogative of mercy re cases before Constitution


The prerogative of mercy of the President under article 121 of this Constitution may be exercised in respect of any criminal offences committed before the coming into force of this Constitution as it may in respect of a criminal offence committed after the coming into force of this Constitution.



282. Devolution of rights and liabilities


Subject to the provisions of article 283 of this Constitution-







a.
any right, prerogative, privilege or function which under the existing law vested in the President shall vest in the President or other person or authority as is specified under this Constitution;






b.
any right, privilege, obligation, liability, or function vested in or subsisting against the Government by or under an existing law shall continue to so vest or subsist.





283. Succession to property




1. All property, whether movable or immovable, and all assets which immediately before the coming into force of this Constitution were vested in any authority or person for the purposes of or in right of the Government or in the Government shall, on the coming into force of this Constitution, vest in the Government, subject to the provisions of Chapter Fifteen of this Constitution.




2. Any property which was immediately before the coming into force of this Constitution liable to escheat or to be forfeited to any person or authority in right of the Government shall, on the coming into force of this Constitution be liable to escheat or to be forfeited to the Government.



284. Succession to contracts


Where there is subsisting, immediately before the coming into force of this Constitution, a contract which has been entered into by or on behalf of the Government, then on and after the coming into force of this Constitution, all rights, liabilities and obligations of the Government under the contract shall be vested in or, as the case may be, subsist against the Government; and the contract shall otherwise continue to be of full force and effect.



285. Revocation of statutory leases to urban authorities


[Repealed]



286. International agreements, treaties and conventions


Where-







a.
any treaty, agreement or convention with any country or international organisation was made or affirmed by Uganda or the Government on or after the ninth day of October, 1962, and was still in force immediately before the coming into force of this Constitution; or






b.
Uganda or the Government was otherwise a party immediately before the coming into force of this Constitution to any such treaty, agreement or convention,




the treaty, agreement or convention shall not be affected by the coming into force of this Constitution; and Uganda or the Government, as the case may be, shall continue to be a party to it.



287. Repeal of 1967 Constitution and Legal Notice No. 1 of 1986


[Repealed]



288. Term of current Parliament to end with term of the President




1. Notwithstanding anything in this Constitution, the term of the Parliament in existence at the time this article comes into force, shall expire on the same date as the five year term of the President in office at the time this article comes into force as prescribed by clause (1) of article 105 of this Constitution.




2. Where the service of a member of Parliament is terminated as a result of the application of clause (1), that member of Parliament is entitled to the payment by the State of compensation for loss of employment for the period by which his or her service as a member of Parliament is shortened.




3. The amount of compensation to be paid to a member of Parliament under clause (2) shall be equal to the salary and allowances that the member of Parliament would have earned as a member if he or she had continued to be a member until the date on which the term of the Parliament in question would normally have ended.




4. Where a member of Parliament entitled to compensation under clause (2) dies before the payment to him or her of the compensation, the compensation shall be paid to his or her estate.



289. Term of current Parliament


Notwithstanding anything in this Constitution, the term of the Parliament in existence at the time this article comes into force, shall expire after seven years of its first sitting after the general elections.



289A. Application of Clause 2 of article 105


Clause 2 of article 105 shall come into effect upon dissolution of the Parliament in existence at the commencement of this Act.



290. Five year term of local government councils not to apply to existing Councils




1. For the avoidance of doubt, the term of five years prescribed for local government councils by clause (4) of article 181 of this Constitution shall only apply after the expiration of the term of the local government councils which were in existence at the time that that clause came into force.




2. The term of local government councils in being at the time of the commencement of the Constitution (Amendment) Act, 2005 shall be deemed to be extended to expire at the same time as the term of the President in office at the commencement of that Act.



291. Term of current local government councils


For the avoidance of doubt, the term of seven years prescribed for local government councils by clause (4) of article 181 of this Constitution shall apply to the term of the local government councils in existence at the commencement of this Act.



292. Preservation of rights in respect of existing offices


Subject to article 268, any person holding any office under this Constitution before the coming into force of the Constitution (Amendment) Act, 2005 shall, so far as consistent with this Constitution, continue in office in an equivalent office.



293. Existing constituencies


Until Parliament prescribes the constituencies under article 63, the constituencies shall be those into which Uganda was divided before the coming into force of the Constitution (Amendment) Act, 2005.



294. Movement organs continued


Until the first Parliamentary elections for the purpose of the multi party political system are held, the organs under the movement political system as referred to in clause (2) of article 70 of the Constitution shall remain in force and thereafter shall be subject to clause (3) of article 70 and article 73.



FIRST SCHEDULE. KAMPALA AND DISTRICTS OF UGANDA. (Articles 5, 78)


Kampala


DISTRICTS OF UGANDA







1.
Bundibungyo






2.
Kasese of Rwenzori






3.
Busia






4.
Butaleja of Bukedi






5.
Pallisa






6.
Tororo






7.
Abim






8.
Kaabong






9.
Kotido of Karamoja






10.
Moroto






11.
Nakapiripirit






12.
Mbale






13.
Sironko of Bugisu






14.
Manafwa






15.
Bukwo






16.
Kapchorwa of Sebei






17.
Adjumani






18.
Moyo of Madi






19.
Arua






20.
Koboko






21.
Nebbi






22.
Yumbe of West Nile






23.
District comprising of Maracha and Terego Counties






24.
Amuru






25.
Gulu






26.
Kitgum of Acholi






27.
Pader






28.
District comprising of Buliisa County






29.
Hoima






30.
Kibaale of Bunyoro






31.
Masindi






32.
Kabarole






33.
Kamwenge of Tooro






34.
Kyenjojo






35.
Amuria






36.
Kaberamaido






37.
Katakwi of Teso






38.
Kumi






39.
Soroti






40.
Kalangala






41.
Kayunga






42.
Kiboga






43.
Luwero






44.
Masaka






45.
Mityana






46.
Mpigi






47.
Mubende of Buganda






48.
Mukono






49.
Nakaseke






50.
Nakasongola






51.
Rakai






52.
Sembabule






53.
Wakiso






54.
Bushenyi






55.
Ibanda






56.
Isingiro






57.
Kiruhuura of Ankole






58.
Mbarara






59.
Ntungamo






60.
Amolatar






61.
Apac






62.
District comprising of Dokolo County of Lango






63.
Lira






64.
Oyam






65.
Bugiri






66.
Iganga of Busoga






67.
Jinja






68.
Kaliro






69.
Kamuli






70.
Mayuge






71.
Namutumba






72.
Kabale






73.
Kanungu






74.
Kisoro of Kigezi






75.
Rukungiri





SECOND SCHEDULE. THE BOUNDARY OF UGANDA. (Article 5)


Commencing at the highest point of Mt. Sabyinyo; thence in a north-easterly direction to the southern extremity of the Bunagana ridge marked by Boundary Pillar 1; thence along the watershed of Bunagana to its highest point, marked by BP 2; thence in a north-westerly direction in a straight line to the summit of the knoll Chieshire, marked by BP 3; thence in a straight line in a north-easterly direction to the confluence of the Rivers Nyarugando and Nkaka (Kanga); thence following the thalweg of the River Nyarugando to its source; thence in a straight line in a north-westerly direction to the highest point of the hill Giseke, marked by BP 4; thence following the watershed between the hill Giseke, and the hill Lubona and its continuation as far as a point, marked by BP 5, about 400 metres north-west of the summit of the hill Lubona; thence along the crest of the spur running in a north-westerly direction to River Sinda (Lulangala); thence along the crest of the opposite spur, as shown on the map, to the summit of the hill Kirambo, marked by BP 6; thence in a curved line, as shown on the map, along the crest of a spur running from Kirambo in a north-easterly and northerly direction to the northernmost elbow of the River Kaku or Rutshuru; thence in a straight line across this river to the mouth of the stream Kasumo (Sumo); thence along the thalweg of this stream to its source; thence in a straight line to the lowest point, marked by BP 7 of the col north-east of the above-mentioned elbow of the River Kaku or Rutshuru; thence in a straight line to the confluence of the Rivers Kyarakibi and Murungu; thence following the thalweg of the River Murungu down-stream to its junction with the thalweg of the River Chonga; thence in a straight line to the summit of a hill(Muko), marked by BP 8, about 700 metres north-north-east of this junction; thence in a straight line in  a northerly direction to the summit of the hill Chikomo (Deko South) or Katwakare, marked by BP 9; thence in a straight line to the summit of the hill Deko North; thence in a straight line to the summit of a hill (Nteko) about 3 km north by west of Deko North; thence in a straight line to the point, marked by BP 10, where the Kayonsa road crosses the River Ivi; thence in a straight line to a point marked by BP 11, about 1 km to the north of BP 10, on a prominent spur of the Nkabwa-Salambo range; thence following the crest of this spur to the summit of the hill Salambo; thence along the watershed of the Nkabwa-Salambo range to the summit of the hill Nkabwa, marked by BP 12.


From the summit of Nkabwa hill, the boundary runs in an easterly direction to the summit of the hill Kyeshero, marked by BP 12A; thence in the same straight line to the point known as Kakoraza, marked by BP 13; thence in the same straight line eastwards to the River Munyaga;  thence along the thalweg of this river, downstream, to its junction with the thalweg of the River Ishasha; thence along the thalweg of the River Ishasha, downstream, to its mouth in Lake Edward; thence in a straight line in a northerly direction across Lake Edward to a point marked by BP 1 at the mouth of the River Lubiriha-Thako; thence along the thalweg of this river to a point marked by BP 2; thence along the thalweg of this river to a point marked by BP 3; thence along the thalweg of this river to a point marked by BP 4; thence along the thalweg of this river to the point where it separates into the rivers Lubiriha and Thako as marked by BP 5; thence along the thalweg of the River Thako to a point marked by BP 6; thence continuing along the thalweg of the River Thako, upstream, to its source at a point marked by BP 7; thence in a straight line to the highest point of the Rwenzori Range, the summit of Margharita Peak; thence in a straight line to the source of the River Lami, situated about 5.4 km north-west of the Peak Kalengire and about 20 km south-west of the hill-top Karangura; thence along the thalweg of the River Lami, downstream, to its junction with the thalweg of River Semliki; thence along the thalweg of the River Semliki, downstream, to its mouth in Lake Albert; thence across Lake Albert in a succession of straight lines passing through the points situated mid-way between the shores of the lake on parallels of 010 31', 010 45' and 020 00' north latitude, to a point mid-way between the shores of the lake on the parallel of 020 07' north latitude.


From this point the boundary runs in a northerly direction along the meridian for a distance of approximately 4.5 km north of the point on the parallel of 020 07' north latitude; thence in a straight line to a point marked by BP 1 on the shore of Lake Albert and on the prolongation of a straight line from the hill Kagudi (Uduka) to the knoll Marombe on the escarpment overlooking Lake Albert about 1.7 km south-east by east of the hill Kagudi, and is about 100 metres from the lakeshore on the said straight line; thence in a straight line to BP 2 on the hill Marombe, about 2 km from the lakeshore; thence in a straight line to BP 3, on the summit of the hill Kagudi (Uduka); thence in a straight line to BP 4 on the neck of the hill Ngumuda Biet (Otal), which is about 1.04 km from the hill Kagudi; thence in a straight line to BP 5 on the hill Biet (Otal), at a distance of 3.04 km from the hill Kagudi; thence in a straight line to BP 6 on the hill Virkidi on a straight line from the hill Kagudi to the hill Biet at a distance of about 4.8 km from Kagudi; thence in a straight line to BP 7 at the intersection of a straight line from the hill Kagudi to the hill Biet and a straight line from the hill Milia to the junction of the Rivers Nashiodo and Alala, close to the River Otal on its left bank and is known as Utal; thence in a northerly direction along the meridian of BP 7 on a straight line from the hill Milia to the junction of the Rivers Nashiodo and Alala to BP 8 about 4 km from the junction of the said rivers on the hill Wellingondo; thence along the meridian to BP 9 on the hill Nyatabu (Niatabu), about 2.48 km from the junction of the said rivers; thence along the meridian to BP 10 on the hill Nyatabu II (Nitabu) about 1.2 km from the junction of the said rivers in one of the villages known as Parombo; thence along the meridian to BP 11 on the right bank of the river Nashiodo (Achodo) at its junction with the River Alala; thence along the thalweg of the river upstream to its source to BP 12 on the summit of the hill Keresi; thence along a curved line following the watershed of the river Sido basin to BP 13 on the summit of the hill Aminzi; thence in a straight line to BP 14 on the summit of the hill Kiti in a straight line from the hill Aminzi to Monda (Omunda) Rock at a distance of about 2 km from Aminzi; thence in a straight line to BP 15 on the east immediately below the summit of the rock Monda; thence in a straight line to BP 16 on the right bank of the River Niabola (Nyibola) about 15 feet above its junction with the rivers Nyarwodo (Narodo) and Niabola (Nyibola); thence along the thalweg of the river Niabola (Nyibola) to BP 17 upon the summit of the hill Agu; thence along a curved line following the watershed of the river Aioda (Ayuda) basin on BP 18 on the summit of the hill Asina about 3.44 km south-west by south from the hill Agu; thence along the watershed to BP 19 on the summit of the hill Sisi; thence along the curved line following the watershed of the river Leda to BP 20 on the summit of the hill Ajigu; at a distance of about 2.56 km north-west by west of the hill Sisi; thence along a curved line following the watershed of the river Leda basin to BP 21, at a point 2.16 km west of BP 20; thence along a curved line following the watershed to BP 22 on the knoll Okiyo situated about 4.2 km southeast by east of the summit of the hill Cho; thence along a curved line to BP 23 on a small group of rocks (Matijo) upon the watershed between the river Niagak basin and that tributary which joins the Niagak just below the confluence of the rivers Niagaka and Amoda and is about 2 km south-east by east of the hill Cho; thence along a curved line to BP 24 on a small knoll on the above described watershed at a distance of about 200 metres from the confluence of the rivers Niagak and Amoda; thence in a straight line to BP 25 on the right bank of the river Amoda (Ammodar), immediately above its confluence with the river Nyalidha, at a point about 1,600 metres south west of the summit of the hill Akar; thence along the thalweg of the river Nyalidha to BP 26 upon the Nile-Congo watershed about 6.2 km west-south-west of the summit of the hill Akar and about 5.6 km south-south-east of the hill Utzi, close to the source of the river Omithameri.


From this point the boundary follows the Nile-Congo watershed in a northerly direction to a point about 0.3 km south of the source of the river Kaia (Kaya) the tri-junction of the Uganda/Democratic Republic of Congo/Sudan International Boundaries; thence in a straight line to the source of the river Kaia (Kaya); thence along the thalweg of the river Kaia (Kaya), downstream to its confluence with the unnamed river which runs immediately south of Chei and Lodwa rocks, and then runs in a northerly direction; thence in an easterly direction in a straight line to a point on the western summit of the hill Kirwa, marked by a surface beacon; thence in a south-easterly direction in a straight line to the confluence of the rivers Adjika and Khor Nyaura (Nyawa); thence in a north-easterly direction in a straight line to a point on the top of J. Jalei, marked by a surface beacon; thence in an easterly direction to the source of the river Khor Kayo (Kayu), approximately 3/4 miles from J. Jalei; thence following the thalweg of the Khor Kayo to a point on the thalweg directly opposite the westernmost point of the foothills of the escarpment running north-west from Jebel Elengua; thence in a straight line to the westernmost point of the foothills; thence following the bottom of the foothills of this escarpment in a south-easterly, or such a line as shall exclude the riverain people below Nimule; thence following due east to the intersection of the thalweg of the river Bahr el Jebel (White Nile) with the thalweg of the river Unyama; thence along the thalweg of the river Unyuama, upstream, to a point on the thalweg along the latitude of Jebel Ebijo; thence following due east to the summit of Jebel Ebijo; thence following in the direction of Jebel Kakomera to the thalweg of the river Achwa; thence following the thalweg of the river Achwa, downstream, to the intersection of the thalweg and a straight line towards the village Lokai to the northernmost point of the bottom of Jebel Marokho; thence following the summit of Jebel Agu; thence following the summit of Jebel Ilala (Lwomwaka); thence in a straight line in a north-easterly direction to the hill (Jebel) Modole; thence following a straight line in a south-easterly direction to the most south-easterly foothills of Jebel Terenteinia; thence in a straight line in a south-easterly direction to a point on the summit of the hill (Jebel) Lonyili marked by a triangulation mark 9.Y.2; thence on bearing 44° 45' and for a distance of 58,506 feet approximately to triangulation mark 9.Y.9; thence on bearing 44° 45' and for a distance of 17,831 feet approximately to a triangulation mark 9.Y.8; thence on bearing 44° 45' and for a distance of 26,945 feet to a triangulation mark 9.Y.6; thence on bearing 44° 45' and for a distance of 17,854 feet to a triangulation mark 9.Y.5; thence on bearing 44° 45' and for a distance of 7,320 feet to a triangulation mark 9.Y.4; thence on bearing 44° 45' for a distance of 6,420 feet to a triangulation mark 9.Y.3; thence on bearing 44° 45' and for a distance of 20,306 feet to a triangulation mark 9.Y.1 on the summit of the hill (Jebel) Urungo; thence on bearing 44° 45' to a point north of Mount Zulia at a distance of 31.5 miles approximately from 9.Y.1 and which is to the tri-junction of the Uganda/Sudan/Kenya International Boundaries.


From this point the boundary is defined by a series of Boundary Pillars joined by straight lines as follows; on an approximate bearing of 127° for an approximate distance of 21,500 ft. to Pillar UK 180; thence on a bearing of 1320 41' for a distance of 4,444ft. to Pillar UK 179;


151° 51' 14,674 ft. UK178.


217° 00 9,935 ft. UK177.


153° 39' 11,091 ft. UK176.


116° 35' 6,799 ft. UK175.


153° 08' 9,457 ft. UK174.


180° 05' 5,313ft. UK173;


193° 47' 3,942ft. UK172;


252° 36' 11,338ft. UK171;


175° 13' 6,533ft. UK170;


108° 18' 7,280ft. UK169;


136° 07' 12,882ft. UK168;


118° 30' 12,368ft. UK167;


184° 26' 1,847ft. UK166;


193° 32' 8,426ft. UK165;


195° 43' 12,045ft. UK164;


208° 42' 606ft. UK163;


225° 39' 1,958ft. UK162;


244° 44' 4,290ft. UK161;


244° 37' 5,256ft. UK160;


186° 44' 7,960ft. UK159;


185° 09' 797ft. UK 158;


141° 19' 224ft. UK 157;


105° 28' 1,390ft. UK 156;


62° 15' 6,590ft. UK 155;


79° 18' 6,628ft. UK 154


79° 24' 562ft. UK 153


98° 30' 7,857 UK 152


86° 30' 6,719ft. UK 151


19° 35' 2,151ft. UK 150


54° 05' 1,326ft. UK 149


52° 46' 1,387ft. UK 148


84° 15' 7,907ft. UK 147


88° 38' 2,969ft. UK 146


93° 11' 3,880ft. UK 145


162° 13' 10,907ft. UK 144


169° 22' 1,233ft. UK 143


180° 05' 6,988ft. UK 142


276° 03' 4,216ft. UK 141


269° 35' 1 2,526ft. UK 140


220° 56' 4,826ft. UK 139


213° 23' 4,857ft. UK 138


244° 58' 2,355ft. UK 137


262° 40' 1,631ft. UK 136


176° 51' 2,685ft. UK 135


71° 53' 2,157ft. UK 134


141° 01' 1,898ft. UK 133


73° 20' 5,231ft. UK 132


95° 51' 1,882ft. UK 131


107° 02' 5,231ft. UK 130


193° 16' 1,233ft. UK 129


164° 54' 3,325ft. UK 128


249° 32' 2,213ft. UK 127


248° 20' 5,751ft. UK 126


257° 52' 1,900ft. UK 125


131° 49' 3,476ft. UK 124


72° 43' 4,611ft. UK123;


81° 33' 1,335ft. UK122;


69° 56' 6,268ft. UK121;


68° 27' 4,067ft. UK120;


68° 08' 2,676ft. UK119;


108° 26' 1,514ft. UK118;


120° 39' 591ft. UK117;


174° 30' 1,137ft. UK116;


177° 54' 1,945ft. UK115;


73° 00' 766ft. UK114;


29° 30' 2,694ft. UK113;


79° 44' 907ft. UK112;


66° 16' 1,937ft. UK111;


79° 55' 2,194ft. UK110;


145° 27' 8,509ft. UK109;


156° 21' 6,769ft. UK108;


135° 26' 8,205ft. UK107;


125° 22' 6,438ft. UK106;


129° 06' 5,399ft. UK105;


187° 04' 4,979ft. UK104;


190° 48' 3,490ft. UK103;


206° 19' 1,348ft. UK102;


90° 43' 989ft. UK101;


19° 19' 13,434ft. UK100;


43° 44' 3,513ft. UK99;


72° 50' 4,525ft. UK98;


77° 44' 6,713ft. UK97;


91° 40' 5,820ft. UK96;


119° 12' 3,050ft. UK95;


137° 48' 9,847ft. UK94;


138° 59' 2,497ft. UK93;


166° 14' 4,695ft. UK92;


208° 52' 5,792ft. UK91;


109° 54' 13,971ft. UK90;


130° 36' 3,998ft. UK89;


189° 05' 11,610ft. UK88;


190° 53' 9,774ft. UK87;


173° 59' 11,720ft. UK86;


185° 18' 3,718ft. UK85;


185° 17' 8,946ft. UK84;


185° 17' 9,408ft. UK83;


214° 56' 3,320ft. UK82;


223° 42' 6,391ft. UK81;


234° 33' 4,606ft. UK80;


264° 01' 9,781ft. UK79;


305° 56' 2,607ft. UK78B;


254° 05' 658ft. UK78A;


166° 43' 3,498ft. UK78;


135° 44' 7,662ft. UK77;


147° 08' 7,410ft. UK76;


171° 43' 6,334ft. UK75;


212° 11' 6,726ft. UK74;


249° 27' 3,158ft. UK73;


181° 55' 13,506ft. UK72;


170° 05' 2,587ft. UK71;


129° 00' 5,641ft. UK70;


137° 01' 8,709ft. UK69;


165° 27' 13,939ft. UK68;


159° 01' 9,269ft. UK67;


174° 59' 14,818ft. UK66;


179° 35' 5,101ft. UK65;


172° 44' 9,833ft. UK64;


178° 53' 6,324ft. UK63;


148° 52' 3,609ft. UK62;


98° 07' 3,818ft. UK61;


124° 01' 5,022ft. UK60;


122° 27' 284ft. UK59;


147° 13' 4,281ft. UK58;


157° 07' 5,115ft. UK57;


66° 06' 6,710ft. UK56;


107° 46' 9,418ft. UK55;


117° 32' 4,055ft. UK54;


151° 38' 10,044ft. UK53;


131° 09' 6,896ft. UK52;


171° 33' 7,589ft. UK51;


185° 03' 3,500ft. UK50;


181° 55' 6,136ft. UK49;


177° 35' 11,141ft. UK48;


156° 20' 4,169ft. UK47;


142° 05' 3,944ft. UK46;


175° 32' 7,091ft. UK45;


170° 00' 21,063ft. UK44;


112° 40' 13,232ft. UK43;


119° 36' 3,082ft. UK42;


160° 39' 14,972ft. UK41;


105° 33' 5,819ft. UK40;


87° 07' 6,099ft. UK39;


98° 58' 2,741ft. UK38;


32° 32' 6,258ft. UK37;


120° 25' 2,826ft. UK36;


157° 06' 3,252ft. UK35;


113° 29' 3,665ft. UK34;


106° 38' 2,097ft. UK33;


109° 05' 1,927ft. UK32;


119° 28' 2,032ft. UK31;


154° 27' 4,336ft. UK30;


156° 57' 7,396ft. UK29;


74° 05' 4,234ft. UK28;


140° 39' 3,143ft. UK27;


159° 12' 1,522ft. UK26;


159° 02' 1,137ft. UK25;


162° 28' 6,582ft. UK24;


164° 56' 11,085ft. UK23;


173° 19' 6,900ft. UK22;


181° 26' 2,542ft. UK21;


191° 10' 3,580ft. UK20;


190° 36' 12,898ft. UK19;


133° 27' 7,521ft. UK18;


161° 49' 6,006ft. UK17;


162° 32' 4,634ft. UK16;


136° 59' 17,307ft. UK15;


157° 19' 6,478ft. UK14;


145° 56' 9,097ft. UK13;


128° 23' 7,482ft. UK12;


79° 21' 3,788ft. UK11;


6° 50' 6,123ft. UK10;


75° 11' 5,044ft. UK9;


144° 31' 2,289ft. UK8;


169° 05' 14,429ft. UK7;


165° 40' 12,000ft. UK6;


92° 56' 7,352ft. UK5;


160° 24' 1,785ft. UK4;


167° 20' 4,482ft. UK3;


158° 00' 10,395ft. UK2;


86° 07' 2,112ft. UK1;


situated on the east bank of the River Kanamuton at Map Reference YT 1773 (Sheet NA-36-8); thence following a straight line up the centre to the top of the pass known as Karamuroi (Pokot) or Karithakol (Karamojong); thence southerly following a straight line to the hillock called Lokula; thence south-easterly following a straight line to a beacon at the highest point of the ridge known as Kariemakaris; thence continuing following a straight line, still southerly, to the foot of the western spur of the hill known as Aoruma, and following the foot of that spur to a beacon; thence in a generally southerly direction following straight lines to the westernmost end of the small hillock known as Lewi Lewi, to the hillock known as Sumemerr (known to the Pokot as Sumaremar) to the hillock Morumeri, to the hill known as Kauluk, across the Kanyangareng River to Nongalitaba Hill, across the Kunyao River to the small hillock known as Lokwamor, to the hillock known as Kokas, to Korkurao Hill; thence to Sagat Hill and along the highest points of the rocky ridge (forming a continuation of Mount Riwa and known collectively by the Karamojong as Kogipie) known severally as Sagat (Karamojong) or Kogipie(Pokot), Moruebu and Karenyang; thence to the summit of the hill Muregogoi; thence following a straight line to the source of the River Maragat; thence by the centre of the River Maragat to its confluence with the river Maron; thence south-westerly by the foot of the north-western slopes of Kassauria Hill to the western extremity of that hill; thence following a straight line south-easterly to the north-eastern extremity of Mount Riwa; thence following the foot of the eastern portion of Mount Riwa to the source of the Kanyerus River (marked by a large tree); thence south-easterly following a line of cairns, approximately in a straight line to the confluence of the River Bukwa (Kibukwa) with the River Suam (Swam); thence following the thalweg of the River Suam, upstream, to the point where the more north-westerly of the two streams forming the River Suam (Swam) or Turkwell emerges from the crator of Mount Elgon; thence following a straight line south-westerly to the highest point of Mount Elgon (Sudek).


From this point, the boundary continues following a straight line in a north-westerly direction to the Wagagai summit of Mount Elgon; thence following a straight line, south-westerly, to the source of the River Lwakhakha (also known as the Malaba); thence following the thalweg of the River Malaba to its intersection with the eastern side of the Majanji-Busia-Tororo road at Map Reference XR 2765 (Sheet NA-36-15); thence in a south-westerly direction following a line on the east side of and 100 feet distant from and parallel to the centre line of the said road to its intersection with the River Okame at Map Reference XR 2458 (Sheet NA-36-15); thence upstream following the thalweg of the River Okame to its confluence with the River Alupe; thence upstream following the thalweg of the River Alupe to a point at Map Reference XR 2453 (Sheet NA-36-15) marked by a boundary cairn; thence following successively in a southwesterly direction, a number of boundary cairns at distances from each other of 55o feet, 1226 feet, 959 feet, 976 feet, 1007 feet, 580 feet, 1512 feet, 463 feet, 2364 feet (on the northern side of the main Busia-Mumias road) and 1436 feet at the source of the River Sango at Map Reference XR 2251 (Sheet NA-36-15); thence downstream following the thalweg of the River Sango to its confluence with the River Sio; thence following the thalweg of the River Sio to its mouth in Lake Victoria.


From this point, the boundary continues following a straight line south-westerly to the most northerly point of Sumba Island; thence by the western and south-western shores of that island to its most southerly point; thence following a straight line south-easterly to the most westerly point of Mageta Island; thence following a straight line, still southerly, to the most western point of Kiringiti Island; thence following a straight line southerly to the most westerly point of Ilemba Island; thence following a straight line southerly to the westernmost point of Pyramid Island; thence following a straight line due south to a point on latitude 01000'S.


From this point the boundary continues following the 01000'S parallel to the western shore of Lake Victoria; thence following the boundary pillars already erected along the 01000'S as far as the second crossing of this line by the River Kagera, between boundary pillars Nos. 27 and 26; thence following the thalweg of the River Kagera, upstream, to its confluence with the River Kakitumba; thence following the thalweg of the River Kakitumba, upstream, to its confluence with the River Chizinga; hence following the River Chizinga, upstream, to the source of its south-western branch marked by BP 38, and continuing along the thalweg in a south-westerly direction to BP 37 on the saddle between the hills Mavari and Kitoff; thence north-westerly in a straight line to a direction pillar on a knoll at the foot of the easterly spur of Kitoff; thence in a straight line along the easterly spur of Kitoff to a direction pillar; thence in a straight line to a direction pillar on the south-easterly spur of Kitoff; thence in a straight line to BP 36 on the prominent southerly spur of Kitoff; thence continuing around the slopes of the hill Kitoff marked by direction pillars to BP 35 and by direction pillars along the westerly spur of Kitoff and in a series of straight lines to BP 34; thence continuing to BPs 33 and 32 along the eastern slopes of the Mashuri range marked at each change of direction by a direction pillar as far as BP 31 on a conspicuous small hill; thence in a straight line in a south-easterly direction to another conspicuous small hill marked by a direction pillar; thence in a straight line across the River Muvumba to the southern summit of the hill Ndega (Mbega) marked by BP 30; thence in a straight line to a direction pillar in the valley between the hills Ndega and Kivisa; thence in a straight line to a direction pillar on the northern spur of the hill Kivisa; thence in along the spur of this hill to its summit marked by BP 29; thence continuing along a very conspicuous water parting to the top of the hill Magumbizi marked by BP 28; thence along a line marked by direction pillars following the long easterly spur of the hill Nebishagara to its summit marked by BP 27; thence along the crest of the conspicuous westerly Spur to a direction pillar; thence in a straight line to a direction pillar on a conspicuous knoll in the valley; thence along the crest of a spur leading south-west and south to the summit of the hill Kitanga marked by a direction pillar; thence in a straight line to the summit of the conspicuous small hill Nyakara marked by a direction pillar; thence in a straight line marked by a direction pillar in the valley to BP 26 on the northern crest of the hill Kabimbiri; thence along the crest in a southerly direction to the top of Kabimbiri marked by BP 25; thence along the crest of this hill in a north-westerly direction, marked by direction pillars to BP 24; thence down the crest of a prominent spur to BP 23 at its foot, as more particularly delineated on Uganda 1/50,000 sheet 94/3 (Series Y 732). The boundary then crosses the Kamuganguzi or Murinda swamp and follows the thalweg of the Kiruruma swamp to a direction pillar at the edge of that swamp and thence to BP 22 on a conspicuous knoll; thence in a west-south-westerly direction marked by direction pillars along the spur of the hill Kisibo to its summit marked by BP 21; thence in a straight line to BP 20 in the valley east of the hill Sanja; thence in a straight line to the top of the hill Sanja marked by BP 19; thence in a straight line to the top of the hill Akasiru marked by a direction pillar; thence in a straight line to BP 18 which is situated 4 km north-west of the summit of the hill Gwassa; thence in a straight line to the source of the River Kiruruma marked by BP 17; thence following the thalweg of the River Kiruruma (Bigaga) downstream to BP 16 at its confluence with the River Mugera (Narugwambu); thence in straight line due west marked by a direction pillar to BP 15; thence along the crest of the Vugamba range by direction pillar to BP 14 on the hill Maberemere; thence by direction pillars to BP 13 on the most northerly point of the range; thence by direction pillars to the hill Kanyaminyenya marked by BP 12; thence continuing along the crest of the Vugamba range to its southern summit marked by BP 11; thence in a straight line to BP 10 on the top of the hill Lugendabare; thence in a straight line to BP 9 on the hill Namujera; thence in a curved line marked by BPs 8, 7, 6, 5 and 4 to the summit of the hill Musonga (East) marked by BP 3 as more particularly delineated on Uganda 1/50,000 sheet 93/4 (Series Y 732). The boundary continues along the crest of this hill in a south-westerly direction marked by a direction pillar to BP 2 situated between the hills Nyarubebsa and Musongo and on the track leading southwards; thence to the summit of the hill Nyarubebsa marked by a direction pillar; thence in a south-westerly direction along the spur referred to as the Mulemule-Musongo spur to the highest point of Muhabura; thence along the watershed from the highest point of Muhabura to the highest point of Mugahinga; thence in a westerly direction to BP 1 on the north-south track running between Mugahinga and Sabyinyo; thence along the watershed to the highest point ofMount Sabyinyo the point of commencement.



THIRD SCHEDULE. UGANDA'S INDIGENOUS COMMUNITIES AS AT 1ST FEBRUARY, 1926. (Article 10 (a))







1.
Acholi






2.
Aliba






3.
Alur






4.
Aringa






5.
Baamba






6.
Babukusu






7.
Babwisi






8.
Bafumbira






9.
Baganda






10.
Bagisu






11.
Bagungu






12.
Bagwe






13.
Bagwere






14.
Bahehe






15.
Bahororo






16.
Bakenyi






17.
Bakiga






18.
Bakonzo






19.
Banyabindi






20.
Banyabutumbi






21.
Banyankore






22.
Banyara






23.
Banyaruguru






24.
Banyarwanda






25.
Banyole






26.
Banyoro






27.
Baruli






28.
Barundi






29.
Basamia






30.
Basoga






31.
Basongora






32.
Batagwenda






33.
Batoro






34.
Batuku






35.
Batwa






36.
Chope






37.
Dodoth






38.
Ethur






39.
Gimara






40.
Ik (Teuso)






41.
Iteso






42.
Jopadhola






43.
Jie






44.
Jonam






45.
Kakwa






46.
Karimojong






47.
Kebu (Okebu)






48.
Kuku






49.
Kumam






50.
Langi






51.
Lendu






52.
Lugbara






53.
Madi






54.
Mening






55.
Mvuba






56.
Napore






57.
Ngikutio






58.
Nubi






59.
Nyangia






60.
Pokot






61.
Reli






62.
Sabiny






63.
Shana






64.
So (Tepeth)






65.
Vonoma





FOURTH SCHEDULE. OATHS. (Articles 15, 81, 82, 98, 108, 109, 111, 115, 149 and 256)


OATH OF ALLEGIANCE


'I................................................................swear in the name of the Almighty God/ solemnly affirm that I will be faithful and bear true allegiance to the Republic of Uganda and that I will preserve, protect and defend the Constitution. [So help me God.]


OATH OF PRESIDENT/VICE PRESIDENT


'I................................................................swear in the name of the Almighty God/solemnly affirm/that I shall faithfully exercise the functions of the President/Vice-President of Uganda and shall uphold, preserve, protect, and defend the Constitution and observe the laws of Uganda and that I shall promote the welfare of the people of Uganda [So help me God.]


JUDICIAL OATH


'I................................................................, swear in the name of the Almighty God/solemnly affirm that I will well and truly exercise the judicial functions entrusted to me and will do right to all manner of people in accordance with the Constitution of the Republic of Uganda as by law established and in accordance with the laws and usage of the Republic of Uganda without fear or favour, affection or ill-will. (So help me God).


SPEAKER/DEPUTY SPEAKER'S OATH


'I................................................................, swear in the name of the Almighty God/solemnly affirm that I will at all times well and truly serve the Republic of Uganda in the Office of Speaker/Deputy Speaker and that I will support and uphold the Constitution of the Republic of Uganda as by law established. (So help me God).


OATH OF PRIME MINISTER


'I................................................................being appointed Prime Minister of Uganda swear in the name of the Almighty God/solemnly affirm that I will at all times well and truly serve the Republic of Uganda in the office of Prime Minister, and I will support and uphold the Constitution of the Republic of Uganda as by law established; and that I will to the best of my judgment at all times when required, freely give my counsel and advice to the President of Uganda and his/her successors in office as by law established for the good management of the public affairs of the Republic of Uganda; and that I will not directly or indirectly reveal any matter as shall come to my knowledge in the discharge of my duties and committed to my secrecy. (So help me God).


OATH OF MINISTER


'I................................................................being appointed a Minister of Uganda swear in the name of the Almighty God/solemnly affirm that I will at all times well and truly serve the Republic of Uganda in the office of a Minister; and that I will support and uphold the Constitution of the Republic of Uganda as by law established; and that I will to the best of my judgment at all times when required, freely give my counsel and advice to the President of Uganda and his/her successors in office as by law established for the good management of the public affairs of the Republic of Uganda; and that I will not directly or indirectly reveal any matter as shall come to my knowledge in the discharge of my duties and committed to my secrecy. [So help me God].


OATH OF MEMBER OF PARLIAMENT


'I................................................................, swear in the name of the Almighty God/solemnly affirm that I will give faithful service to this Parliament and support and uphold the Constitution of the Republic of Uganda as by law established. (So help me God.)


OATH OF SECRETARY TO THE CABINET


'I................................................................, being called upon to exercise the functions of Secretary to the Cabinet of Uganda swear in the name of the Almighty God/solemnly affirm that I will not directly or indirectly reveal such matters as shall be debated by the Cabinet and committed to my secrecy. (So help me God).



FIFTH SCHEDULE. REGIONAL GOVERNMENTS. (Article 178)



1. Name of regional governments


A regional government may adopt its own name.



2. Composition of Regional Assembly




1. The composition of a regional assembly shall be prescribed by Act of Parliament and shall consist of-







a.
directly elected representatives elected on the basis of universal adult suffrage at elections conducted by the Electoral Commission;






b.
representatives of women, who shall not be less than one third of the membership;






c.
representatives of the youth and persons with disabilities;






d.
representatives of indigenous cultural interests in areas where there is a traditional or cultural leader, nominated by the traditional or cultural leader but not exceeding fifteen per cent of the members of the regional assembly;






e.
district chairpersons in the region who shall be ex-officio members with no right to vote.






2. A regional assembly shall have a speaker elected by the regional assembly from among its members; but a person shall only be taken to have been elected if the votes cast in his or her favour are more than fifty percent of all the members of the regional assembly.




3. The speaker of the regional assembly shall, in relation to the regional assembly, perform similar functions to those of the Speaker of Parliament.




4. Members of regional assemblies shall serve for the same term as members of district councils.



3. Committees of the Regional Assembly




1. A regional assembly may establish standing and other committees or organs for the efficient discharge of its functions.




2. The representatives of cultural interests shall constitute the standing committee on cultural matters.




3. The standing committee on cultural matters shall have, as against the rest of the members of the regional assembly, exclusive jurisdiction on the cultural matters of the region.




4. In this paragraph "cultural matters" include the following-







a.
the choice and installation of a traditional leader or cultural leader;






b.
all traditional and cultural matters relating to the traditional or cultural leader and to the institutions of the traditional leader or cultural leader as well as royal members of the traditional leadership;






c.
the choice, appointment and succession to clan and sub-clan leadership;






d.
clan, traditional and customary matters;






e.
matters relating to cultural funeral rites, cultural succession and customary heirs;






f.
cultural or traditional lands, sites, shrines and installations;






g.
clan lands, sites, shrines and installation; and






h.
traditional, customary and cultural practices which are consistent with this Constitution.






5. In carrying out its responsibilities under subparagraphs (3) and (4), the standing committee on cultural matters shall consult the traditional or cultural leader of the region as well as the relevant clan leaders.




6. A decision of the standing committee on cultural matters shall not be effective until the decision has been approved by the traditional or cultural leader of the region and, in the case of succession under subparagraph (4)(a), by the clan or cultural leader's council.



4. Regional Government




1. A regional government shall be led by a regional chairperson elected in accordance with this paragraph.




2. A person shall not be qualified to be elected a regional chairperson unless-







a.
he or she is a citizen of Uganda by birth as defined in article 10 of this Constitution and one of whose parents or grandparents is or was resident in the region and a member of the indigenous communities existing and residing within the borders of the region as at the first day of February, 1926;






b.
he or she is qualified to be a member of Parliament; and






c.
he or she is not less than thirty-five years of age.






3. A regional chairperson shall-







a.
be directly elected by universal adult suffrage at an election conducted by the Electoral Commission;






b.
be willing and able, where applicable, to adhere to and perform the cultural and traditional functions and rites required by his or her office;






c.
where applicable, upon election, be given instruments of office by the cultural or traditional leader of the region; and






d.
be the political head of the regional government.






4. Parliament shall by law prescribe the grounds and procedure for removal of the chairperson of the regional government.



5. Ministers of Regional Government




1. A regional government shall have regional ministers who shall be appointed by the head of the regional government with the approval of the regional assembly.




2. The number of regional ministers of a region shall be determined by Parliament.



6. Cooperation with Central Government


A regional government shall cooperate with the Ministries of the Central Government but on policy matters they shall liaise with the office of the President.



7. Voting in the Regional Assembly




1. Representatives of cultural interests as defined in paragraph 3 shall not vote on any partisan matter.




2. A matter shall be considered to be of a partisan nature if in the course of its being tabled or debated in a regional assembly it is declared by a majority vote of the directly elected representatives to be partisan.



8. Role of traditional or cultural leader


Where a traditional leader or cultural leader exists in a region the traditional or cultural leader shall-







a.
be the titular head of the regional government;






b.
be the titular head of the regional assembly and shall open, address and close the sessions of the regional assembly; and






c.
enjoy the benefits and privileges and roles as provided for in article 246 of this Constitution and by Parliament and the regional assembly.





9. Functions and services of regional governments


The functions and services for which a regional government is responsible are as follows-







a.
secondary education and tertiary institutions except national universities and other national institutions;






b.
regional roads;






c.
regional referral hospitals other than national referral hospitals and national medical institutions;






d.
co-ordination, monitoring and supervision of agriculture;






e.
forests, other than, forests, national parks and wildlife reserves managed by the Government;






f.
culture;






g.
cultural and traditional lands;






h.
promotion of local languages, crafts and antiquities;






i.
water;






j.
sanitation;






k.
to levy surcharge or cess subject to the approval of Central Government;






l.
functions and services surrendered voluntarily by a district council or district councils;






m.
receiving copies of financial accountability of districts to the Central Government to enable the regional government monitor and supervise the implementation of government programmes.





10. Land




1. A regional government may establish a regional land board whose functions may include the following-







a.
coordination and monitoring of land use in the region;






b.
planning of land use in the region; except that if there is a conflict between regional land planning and Central Government land planning, the latter shall prevail.






2. A regional land board shall consist of-







a.
all chairpersons of the District Land Boards in the region;






b.
an equal number of members appointed by the regional government.






3. A regional land board shall be represented on each District Land Board in its region in a manner prescribed by Parliament.



11. Financial provisions for regional governments




1. Where a regional government is established the government shall work out a formula of granting unconditional grants to the regional government having regard to the Seventh Schedule to this Constitution.




2. Experts under the general direction of Government and in consultation with regional governments shall work out the formula for the financial allocation to regional governments.




3. Grants sent to the region may change in light of economic and social conditions such as population and other similar considerations.




4. There shall also be a mechanism to resort to in case the central government without reasonable cause fails to remit funds to the regional government.



12. Recognition of cultural diversity and equitable distribution of resources




1. Each regional government must recognize and respect the different cultures existing within the region.




2. A regional government shall ensure that there is equitable distribution of the resources in the region in accordance with a formula worked out by Government in consultation with regional governments.



13. National Cultural Heritage Sites


Parliament shall by law-







a.
gazette national cultural heritage sites; and






b.
provide for the ownership and management of the cultural sites referred to in subparagraph (a) of this paragraph.





14. Take-over of regional government by President




1. Where-







a.
the High Court determines that there is failure to comply with the requirements of paragraph 12;






b.
the regional government so requests and it is in the public interest to do so;






c.
a state of emergency has been declared in the region or in Uganda generally; or






d.
it has become extremely difficult or impossible for the regional government to function;




a regional government shall be liable to a take-over of its administration by the President in a manner prescribed by an Act of Parliament and similar to the take-over of administration of a district under article 202 of this Constitution.




2. In the circumstances described in subparagraph (1), the President may, with the approval of two thirds of the members of Parliament, assume the executive and legislative powers of the regional government.




3. The exercise by the President of the power to assume the executive and legislative powers in subparagraph (2), may be done through such persons or officers as the President may appoint; and the legislative functions shall be exercised by making statutory instruments.




4. Where the President assumes the exercise of the legislative powers of a regional government under this paragraph, the President shall have no power to make laws on cultural matters as defined in paragraph 3 of this Schedule.




5. Unless approved by Parliament for a longer term, the exercise by the President of the power to take over, shall be for a period not exceeding ninety days.




6. Upon the expiry of the term under subparagraph (5)-







a.
the President shall hand back the administration of the region to the incumbent regional government; or






b.
if Parliament, by a resolution supported by not less than two thirds of all members of Parliament, decides that the prevailing circumstances still make it impossible for the incumbent regional government to resume the administration of the region-









i.
where the unexpired term of the regional assembly is longer than twelve months, the President shall cause elections to be held for a new regional assembly within sixty days; or






ii.
where the unexpired term of the regional assembly is less than twelve months the President shall continue to administer the region until the next elections are held.





SIXTH SCHEDULE. FUNCTIONS AND SERVICES FOR WHICH GOVERNMENT IS RESPONSIBLE. (Article 189)







1.
Arms, ammunition and explosives.






2.
Defence, security, maintenance of law and order.






3.
Banks, banking, promissory notes, currency and exchange control.






4.
Subject to this Constitution, taxation and taxation policy.






5.
Citizenship, immigration, emigration, refugees, deportation, extradition, passports and national identity cards.






6.
Copyrights, patents and trademarks and all forms of intellectual property, incorporation and regulation of business organisations.






7.
Land, mines, mineral and water resources and the environment.






8.
National parks, as may be prescribed by Parliament.






9.
Public holidays.






10.
National monuments, antiquities, archives and public records, as Parliament may determine.






11.
Foreign relations and external trade.






12.
The regulation of trade and commerce.






13.
Making national plans for the provision of services and co-ordinating plans made by local governments.






14.
National elections.






15.
Energy policy.






16.
Transport and communications policy.






16A.
Development and upgrading of national roads.






17.
National censuses and statistics.






18.
Public services of Uganda.






19.
The Judiciary.






20.
National standards.






21.
Education policy.






22.
National surveys and mapping.






23.
Industrial policy.






24.
Forest and wildlife reserve policy and management.






25.
National research policy.






26.
Control and management of epidemics and disasters.






27.
Health policy.






28.
Agricultural policy.






29.
Any matter incidental to or connected with the functions and services mentioned in this Schedule.





SEVENTH SCHEDULE. UNCONDITIONAL GRANT TO LOCAL GOVERNMENTS. (Article 193)


Unconditional grant is the minimum amount to be paid to the local governments to run the decentralised services. For a given fiscal year, this amount is equal to the amount paid to local governments in the preceding fiscal year for the same items adjusted[2] for general price changes plus or minus the budgeted cost of running added or subtracted services; calculated in accordance with the following formula-


Y1 = Y0 + bY0 + X1


= (1+b) Y0 + X1


Where Y1 is the minimum unconditional grant for the current fiscal year;


Y0 is the minimum unconditional grant in the preceding fiscal year;


b is the percentage change if any, in the general price levels in the preceding fiscal year; and


X1 is the net change in the budgeted cost of running added and subtracted services in the current year.


For the purposes of this formula, the current fiscal year shall be taken to commence with fiscal year 1995/96.

